COMPOSITE VERSION
Reflects all amendments through May 7, 2010
7 May 2010
CS EUROPE FINANCE LIMITED and CS UK FINANCE LIMITED,
as the Borrowers and Guarantors
CAPITALSOURCE FUNDING III LLC and CSE QRS FUNDING I LLC
as Additional Guarantors
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS LENDERS,
as the Lenders
EACH OF THE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS LENDER AGENTS,
as the Lender Agents
EACH OF THE SWINGLINE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDER AGENTS
as the Swingline Lender Agents
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDERS,
as the Swingline Lenders
CAPITALSOURCE FINANCE LLC
as the Servicer
WELLS FARGO BANK, N.A. (formerly known as WACHOVIA BANK, N.A.)
as the Administrative Agent and the Security Trustee
and
WELLS FARGO SECURITIES INTERNATIONAL LTD. (formerly known as
WACHOVIA SECURITIES INTERNATIONAL LTD.)
as Lead Arranger and Sole Bookrunner

 
AMENDED
€53,450,000 MULTICURRENCY FACILITY
AGREEMENT

 

 



--------------------------------------------------------------------------------



 



THIS AMENDED FACILITY AGREEMENT (this “Agreement”) is dated 7 May 2010 and made
among:

(1)   CS EUROPE FINANCE LIMITED (“CSEF”), a wholly-owned subsidiary of
CapitalSource Europe Limited. incorporated in England and Wales under registered
number 6340019 and CS UK FINANCE LIMITED (“CSUF”), a wholly-owned subsidiary of
CapitalSource UK Limited incorporated in England and Wales under registered
number 6340034, each as a borrower and guarantor (each, a “Borrower” and
together the “Borrowers” and each a “Guarantor” and together the “Guarantors”);

(2)   CAPITALSOURCE FUNDING III LLC, a special purpose bankruptcy remote wholly
owned subsidiary of CapitalSource Finance LLC and CSE QRS FUNDING I LLC, a
special purpose bankruptcy remote wholly owned subsidiary of CSE Mortgage LLC,
(each an “Additional Guarantor”, and together, the “Additional Guarantors”);

(3)   EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO AND LISTED IN
ANNEX B FROM TIME TO TIME AS A CONDUIT LENDER, (each a “Conduit Lender” and
together the “Conduit Lenders”);

(4)   EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO AND
LISTED IN ANNEX B FROM TIME TO TIME AS AN INSTITUTIONAL LENDER, (each an
“Institutional Lender” and together the “Institutional Lenders”);

(5)   EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO AND LISTED IN
ANNEX B FROM TIME TO TIME AS A LENDER AGENT, (each a “Lender Agent” and together
the “Lender Agents”);

(6)   EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS LISTED IN ANNEX B
FROM TIME TO TIME AS A SWINGLINE LENDER, (each, a “Swingline Lender”, together
the “Swingline Lenders” and, together with the Conduit Lenders and the
Institutional Lenders, the “Lenders”);

(7)   EACH OF THE SWINGLINE LENDER AGENTS FROM TIME TO TIME PARTY HERETO AND
LISTED IN ANNEX B FROM TIME TO TIME AS A SWINGLINE LENDER AGENT, (each a
“Swingline Lender Agent” and together the “Swingline Lender Agents”);

(8)   CAPITALSOURCE FINANCE LLC, as the servicer (the “Servicer”);

(9)   WELLS FARGO BANK, N.A., as the administrative agent, (the “Administrative
Agent”) and as the security trustee (the “Security Trustee”); and

(10)   WELLS FARGO SECURITIES INTERNATIONAL LTD., as lead arranger (the “Lead
Arranger”) and sole bookrunner (the “Sole Bookrunner”).

WHEREAS,

- 1 -



--------------------------------------------------------------------------------



 



  (A)   The parties hereto entered into a €250,000,000 multicurrency facility
agreement dated 3 October 2007, as amended on 24 September 2008, as amended on
10 February 2008, as amended on 10 February 2009 and as amended on 7 May 2009
(the “Facility Agreement”) whereby the Lenders have made available to the
Borrowers a multicurrency loan facility in order to finance the purchase and
origination of certain Eligible Loans (as defined in the Facility Agreement),
subject to the terms specified therein;     (B)   The parties hereto have agreed
to make certain amendments to the Facility Agreement by a deed of amendment
dated 7 May 2010 (the “Deed of Amendment”)’     (C)   The Amendment Agreement
shall amend and restate the Facility Agreement as set out herein;     (D)   The
Borrowers intend to re-finance the Facility through a non-managed collateralised
debt obligation and transfer assets to companies which at the time of such
transfer will be asset-holding or note-issuing companies for the purposes of
Regulations 5 or 6 of The Taxation of Securitisation Companies Regulations 2006;
    (E)   Each of the Borrowers intends to retain a profit of not less than
€5,000 per annum;     (F)   Each of the Borrowers intends that it will satisfy
the payments condition provided in Regulation 11 of The Taxation of
Securitisation Companies Regulations 2006. Each of the Borrowers therefore
enters into this Agreement with the intention that if it receives any amounts
(“R”) during an accounting period (as defined in section 12 of the Income and
Corporation Taxes Act 1988), it will pay out to parties, during that accounting
period or within 18 months after the end of that accounting period, the total
amount of R minus: (i) any amount retained as profit; (ii) any amount reasonably
required to provide for losses or expenses arising from its business; and
(iii) any amount reasonably required to maintain or enhance its
creditworthiness; and     (G)   Each of the Borrowers also intends to ensure
that any amounts that: (i) are no longer reasonably required to provide against
losses or expenses arising from its business; (ii) are no longer reasonably
required to maintain such Borrower’s creditworthiness; or (iii) are required to
be used to meet such losses or expenses, will be added to R for purposes of the
preceding paragraph for the accounting period in which such amounts are
determined to no longer be required or are used.

IT IS AGREED as follows:
1. DEFINITIONS AND INTERPRETATION

1.1   Definitions       In this Agreement:       “Account Bank” means Bank of
America, N.A. or any replacement Account Bank appointed pursuant to the terms of
the Servicing Agreement.       “Accreted Interest” shall mean the accrued
interest on a PIK Loan that is added to the principal amount of such PIK Loan
instead of being paid as it accrues.

- 2 -



--------------------------------------------------------------------------------



 



    “Accrual Period” means, with respect to (i) the first Payment Date, the
period from and including the date of the Initial Advance, to and including the
last day of the calendar month immediately preceding the first Payment Date and
(ii) any subsequent Payment Date, the period from and including the first
calendar day of the calendar month in which the immediately preceding Payment
Date occurred, to and including the last day of the calendar month immediately
preceding such subsequent Payment Date.       “Additional Cost Rate” has the
meaning given to it in ANNEX C (Mandatory Cost Formulae).       “Additional
Guarantee” means the guarantee granted by the Additional Guarantors in Clause
27.       “Adjusted Balance” means, on any date of determination for any Loan
rated 5 or 6 (with the exception of Defaulted Loans), the Outstanding Loan
Balance of such Loan multiplied by 100% minus the percentage equivalent of
specific reserves taken by the Servicer for such loan in accordance with the
Credit and Collection Policy.       “Administrative Agent’s Accounts” means the
accounts set out on ANNEX E attached hereto.       “Advance” means any
outstanding advance of funds by the Lenders to the Borrowers under the terms of
this Agreement.       “Advance Cut-Off” means 11:00 a.m. (London time) on the
day falling two Business Days after the Funding Date in respect of an Advance.  
    “Advances Outstanding” means on any day, the aggregate principal amount
outstanding of Advances made under the Facility by the Lenders on such day,
after giving effect to all repayments of Advances on such day; provided that the
Advances Outstanding may be reduced by:

  (a)   Principal Collections; and     (b)   Repayments,

    provided further that the principal amount of any Advance in an Alternative
Currency shall in each case other than for the purpose of calculating the Cost
of Funds, be computed using the Euro Equivalent of such Advance on such day.

    “Affected Party” means the Administrative Agent, each Lender Agent, each
Lender, all assignees and participants of the Lenders including any Conduit
Assignee, any successor to Wells Fargo Bank, N.A. as Administrative Agent and
any sub-agent of the Administrative Agent.

    “Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” (including the terms “controlling”, “controlled by” and
“under common control with”) when used with respect to any specified Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting shares, by contract or
otherwise; and the terms “controlling” or

- 3 -



--------------------------------------------------------------------------------



 



    “controlled” have meanings correlative to the foregoing; provided that in
the case of the Servicer or any Subsidiary, “Affiliate” shall not include any
Obligor or any Person in which a Borrower has a Portfolio Investment.

    “Aggregate Outstanding Loan Balance” means, as of any date of determination,
the sum of the Outstanding Loan Balances of all Eligible Loans included as part
of the Collateral on such date (x) minus the Outstanding Loan Balances of all
Defaulted Loans included as part of the Collateral on such date, (y) minus the
Outstanding Loan Balances of any Loans rated 5 or 6 (with the exception of
Defaulted Loans) and (z) plus the aggregate Adjusted Balances of any Loans rated
5 or 6 (with the exception of Defaulted Loans).

    “Aggregate Combined Facility Unpaids” has the meaning given to the term
“Aggregate Unpaids” in the Combined Facility.

    “Aggregate Unpaids” means, at any time, an amount equal to the sum of all
unpaid Advances Outstanding, Cost of Funds, Breakage Costs and all other amounts
owed by the relevant Borrower to the Lenders, the Lender Agents, the Swingline
Lender Agents, the Administrative Agent, the Servicer, the Successor Servicer,
the Account Bank and the Security Trustee hereunder or under the other
Transaction Documents (including, without limitation, all Indemnified Amounts,
other amounts payable under Clause 14 and amounts required to be paid under
Clause 12 to any Indemnified Party) or by a Borrower or any other Person under
any fee letter delivered in connection with the transactions contemplated by
this Agreement, in each case whether due or accrued.

    “Alternative Currency” means, at any time, any of Dollars, Pounds Sterling,
and, with the agreement of each Lender, any other Currency other than Euro, so
long as, in respect of any Currency that is to be considered an Alternative
Currency, at such time:

  (a)   such Currency is dealt with in the London interbank deposit market;    
(b)   such Currency is freely transferable and convertible into Euro in the
London foreign exchange market; and     (c)   no central bank or other
governmental authorisation in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making an Advance hereunder or
to permit the relevant Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorisation has been obtained and is in
full force and effect.

    “Alternative Currency Account” means any of the accounts established by the
Account Bank from time to time for the purpose of receiving amounts denominated
in an Alternative Currency other than Dollars and Pounds Sterling.

    “Alternative Currency Equivalent” means, with respect to any amount stated
in Euro, the amount of the applicable Alternative Currency that would be
required to purchase such amount stated in Euro on any date of calculation,
based on the spot selling rate determined by the Administrative Agent, in its
sole discretion, for delivery 2 Business Days later.

    “Amendment Date” means 7 May 2010.

- 4 -



--------------------------------------------------------------------------------



 



    “Amortisation Period” means the period beginning on the Amendment Date and
ending on the Collection Date.

    “Applicable Law” means for any Person or property of such Person, all
applicable laws, rules, regulations (including proposed, temporary and final
income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority and applicable judgments, decrees, injunctions, writs, orders, or line
action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

    “Approved Country” means each Group I Country, Group II Country or Group III
Country.

    “Approved Currency” means Norwegian Krone, Swedish Krona or such other
Currency approved in writing by the Administrative Agent in its sole discretion,
so long as, in respect of any Currency that is to be considered an Approved
Currency, at such time:

  (a)   such Currency is dealt with in the London interbank deposit market;    
(b)   such Currency is freely transferable and convertible into Euro in the
London foreign exchange market; and     (c)   no central bank or other
governmental authorisation in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making an Advance hereunder or
to permit the relevant Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorisation has been obtained and is in
full force and effect.

    “Available Funds” means with respect to any Payment Date, (a) all amounts
held in or credited to the Collection Accounts (including, without limitation,
any Collections on any of the Collateral) as of the later of (i) the immediately
preceding Determination Date or (ii) the date of the calculations set out in the
most recent Borrower Notice and (b) all amounts held in or credited to the
Reserve Fund as of the immediately preceding Determination Date.

    “Base Currency” means Euro.

    “Base Rate” means in relation to Advances in (i) Dollars, an interest rate
per annum equal to Well Fargo Bank, N.A.’s LIBOR market index rate (“LMIR”) as
determined by the Administrative Agent in its sole discretion or, if a LIBOR
Disruption Event has occurred and is continuing, the higher of the Federal Funds
Rate in effect on such day plus 0.50% per annum and the Prime Rate in effect on
such day, (ii) Pounds Sterling, the base rate as set by the Monetary Policy
Committee of the Bank of England plus 0.50% per annum and (iii) Euro, the main
refinancing rate as set by the European Central Bank plus 0.50% per annum.

    “Basel II Framework” means the framework for measuring the capital adequacy
of banks in the form set out in the paper entitled “International Convergence of
Capital Measurement and Capital Standards, a Revised Framework” issued by the
Basel

- 5 -



--------------------------------------------------------------------------------



 



    Committee on Banking Supervision in June 2004 in the form existing on the
date of this Agreement.

    “Borrower Cross-Guarantee” means the guarantee of each Borrower in respect
of the payment obligations of each other Borrower pursuant to Clause 26;

    “Borrower Cut-Off Date” means, with respect to each Loan, the date such Loan
is originated or otherwise acquired by the relevant Borrower, on and after which
Collections on such Loan become included as part of the Collateral.

    “Borrower Notice” means a written notice, in the form of Exhibit A-1 or
Exhibit A-2, as applicable, to be used for each repayment of each Advance or
termination or reduction of the Facility Amount or prepayments of Advances.

    “Breakage Costs” means any amount or amounts as shall compensate a party for
any loss, cost or expense incurred by such party (as reasonably determined by
the applicable Lender Agent on behalf of such Lender) as a result of (i) a
prepayment by a Borrower of Advances Outstanding (including Advances Outstanding
in an Alternative Currency) or Interest prior to the end of the then applicable
Interest Period, (ii)(a) solely in the case of a Conduit Lender, the excess, if
any, of the CP Rate over the Interest Rate, as applicable, and, (b) solely in
the case of a Borrower, the excess, if any, of the Interest Rate over the CP
Rate or (iii) solely in the case of an Institutional Lender, the excess, if any,
of the applicable EURIBOR Rate or LIBOR Rate over the applicable Base Rate for
the number of days that the relevant Advance is outstanding. All Breakage Costs
shall be due and payable upon the next Payment Date following notification to
the Administrative Agent, subject to and in accordance with Clause 7.4.1. The
determination by (x) in the case of Breakage Costs payable to a Lender, the
applicable Lender Agent of the amount of any such loss or expense shall be set
out in a written notice to the Borrower and (y) in the case of Breakage Costs
payable to a Borrower by a Conduit Lender as contemplated by clause (ii)(b)
above, the applicable Lender Agent of the amount of any such loss or expense
shall be set out in a written notice to such Borrower, which, in each case,
shall be conclusive absent manifest error. Breakage Costs shall be paid in the
currency in which such costs are incurred by the relevant Lender.

    “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in London and New York City and in relation to any
date for payment or purchase of: (i) a Currency other than Euro, the Principal
Financial Centre of the country of that Currency; or (ii) Euro, any TARGET Day
that is also a day on which dealings in deposits are conducted by and between
banks in the London Interbank market.

    “Capital Expenditures” means, with respect to any Person and for any period,
the sum of capital expenditures and payments under Capitalised Leases of such
Person for such period determined and consolidated in accordance with GAAP.

    “Capitalised Leases” means, with respect to any Person, leases of (or other
agreements conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee that, in accordance with GAAP, either would be
required to be classified and accounted for as capital leases on a balance sheet
of such Person or otherwise be disclosed as such in a note to such balance
sheet.

- 6 -



--------------------------------------------------------------------------------



 



    “CapitalSource Europe Limited.” means CapitalSource Europe Limited., a
company incorporated in England and Wales with registered number 5433665.

    “Change-in-Control” means the date on which (a) the Servicer ceases to be
CapitalSource Finance LLC or an Affiliate thereof, (b) CapitalSource Inc. ceases
to hold, either directly or indirectly, more than 50% (or such greater
percentage that may be necessary to maintain a controlling interest) of the
share capital in CapitalSource Finance LLC, CapitalSource Europe Limited., and
CapitalSource UK Limited and 100% of the share capital in each of the Borrowers,
(c) CapitalSource Europe Limited. ceases to hold 100% of the share capital in
CSEF or (d) CapitalSource UK Limited ceases to hold 100% of the share capital in
CSUF.

    “Charged Account Control Deed” means the charged account control deed dated
3 October 2007 entered into by each Borrower with the Account Bank and the
Security Trustee.

    “Closing Date” means 3 October 2007.

    “Collateral” means all right, title and interest, whether now owned or
hereafter acquired or arising, and wherever located, of the Borrowers, in and to
property owned, directly or indirectly, by the Borrowers, including, without
limitation, the property described in paragraphs (i) through (x) below and all
accounts, cash and currency, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, and other property consisting of, arising out of, or related to any
of the following:

  (i)   the Loans, and all monies due or to become due in payment of such Loans
on and after the related Borrower Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Borrowers in connection with such
Loans;     (ii)   any Related Property securing or purporting to secure the
Loans (to the extent the relevant Borrower has been Granted Security thereon)
including the related Security Granted by the Obligor under such Loans and all
proceeds from any sale or other disposition of such Related Property;     (iii)
  all Security and property subject thereto from time to time purporting to
secure payment of any Loan, together with all security registration filings
required under the laws of the relevant jurisdiction relating thereto;     (iv)
  all claims, suits, causes of action, and any other right of the Borrowers,
whether known or unknown, against the related Obligors, if any, or any of their
respective Affiliates, agents, representatives, contractors, advisors, or any
other Person that in any way is based upon, arises out of or is related to any
of the foregoing, including, to the extent permitted to be assigned under
applicable law, all claims (including contract claims, tort claims, professional
negligence claims, and claims under any law governing the purchase and sale of,
or indentures for, securities), suits, causes of action, and any other right of

- 7 -



--------------------------------------------------------------------------------



 



      the Borrowers against any lawyer, accountant, financial advisor, or other
Person arising under or in connection with the related Loan Documents;     (v)  
all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Borrowers under such Loans
(whether for principal, interest, fees, reimbursement obligations, or otherwise)
after the related Borrower Cut-Off Date, including all distributions obtained by
or through redemption, consummation of a plan of reorganisation, restructuring,
liquidation, or otherwise of any related Obligor or the related Loan Documents,
and all cash, securities, interest, dividends, and other property that may be
exchanged for, or distributed or collected with respect to, any of the
foregoing;     (vi)   all Insurance Policies;     (vii)   the Loan Documents
with respect to the Loans;     (viii)   all warrants, preferential rights to
subscribe, convertibles or other instruments received as consideration for
entering into the Loans;     (ix)   each Collection Account and the Reserve
Fund, together with all funds held in or credited to such accounts, and all
certificates and instruments, if any, from time to time representing or
evidencing each of the foregoing or such funds;     (x)   the proceeds of each
of the foregoing; and     (xi)   all other property of the Borrowers,

    but excluding

    (a) any of the foregoing which has been the subject of a Permitted Transfer;
and

    (b) any Retained Interest or any of items (i) to (xii) above to the extent
they relate exclusively to a Retained Interest or a portion of a loan
representing a Retained Interest.

    “Collateral Custodian” means Wells Fargo Bank, National Association, or any
other Person approved by the Administrative Agent to act as collateral custodian
pursuant to the terms of the Custody Agreement in respect of any US Loans
acquired or held by the Borrowers.

    “Collection Account” means each of the Dollar Collection Account, the Euro
Collection Account and the Pounds Sterling Collection Account.

    “Collection Date” means the date following the Termination Date on which the
Obligations have been reduced to zero and irrevocably paid in full other than
contingent indemnification obligations.

    “Collection Excluded Amounts” means any amount received by a Borrower on or
with respect to any Collateral, which amount is attributable to (a) the payment
of any tax, fee or other charge imposed by any Governmental Authority on such
Loan, (b) any amount representing a reimbursement of insurance premiums and
(c) any amount with

- 8 -



--------------------------------------------------------------------------------



 



    respect to the Loan or other Collateral which has been the subject of a
Permitted Transfer (if the relevant Borrower has decided that such Loan is no
longer to be included in the Collateral), to the extent such amount is
attributable to a time after the effective date of the Permitted Transfer.

    “Collection Period” means with respect to the first Payment Date, the period
from and including the Closing Date to and including the Determination Date
preceding the first Payment Date; and thereafter, the period from but excluding
the Determination Date preceding the previous Payment Date to and including the
Determination Date preceding the current Payment Date.

    “Collections” means:

  (a)   all cash collections or other cash proceeds received by the Borrowers
(or any Affiliate of a Borrower) or the Servicer (or any Affiliate of the
Servicer) on behalf of the Borrowers, from any source in payment of any amounts
owed in respect of a Loan (including, without limitation, any Remaining Loan),
including, without limitation, Interest Collections, Principal Collections,
Insurance Proceeds, interest earnings in the Collection Accounts, all Recoveries
and any other funds received by or on behalf of the Borrowers with respect to
any Collateral; and     (b)   all funds received from the Combined Facility, in
accordance with such facility’s priority of payments, or under the Additional
Guarantee,

    but shall exclude any Collection Excluded Amounts.

    “Combined Facility” means the $106,518,000 Sale and Servicing Agreement to
be entered into between CapitalSource Funding III LLC, CSE QRS Funding I LLC,
Wells Fargo Capital Markets LLC and others dated 29 May 2009, as the same may be
amended from time to time.

    “Combined Facility Guarantee” means the guarantee of the Combined Facility
granted by CSEF and CSUF in Article XIV of the Combined Facility to guarantee
the payment of the “Aggregate Combined Facility Unpaids”.

    “Combined Facility Secured Party” has the meaning given to “Secured Party”
in the Combined Facility.

    “Committed Conduit Lender” means each of the Conduit Lenders identified as
such in ANNEX B from time to time and any other Person to which such Committed
Conduit Lender may assign all or a portion of its Commitment and its rights and
obligations under this Agreement that is committed to fund Advances hereunder.

    “Commitment” means with respect to each Lender Group, the commitment
(without duplication) of each Institutional Lender or each Committed Conduit
Lender in such Lender Group to make Advances, in accordance herewith in an
amount not to exceed (a) prior to the Termination Date, the amount set out
opposite such Lender’s name in ANNEX B hereto and (b) on and after the
Termination Date, the outstanding Advances of such Lender.

- 9 -



--------------------------------------------------------------------------------



 



    “Commitment Fee” means a Commitment Fee, payable in arrears on each Payment
Date in Euro in respect of each Accrual Period, equal to the sum of the products
for each day during the applicable Accrual Period of (i) one divided by 360,
(ii) the applicable Commitment Fee Rate and (iii) the amount of each Lender’s
Commitment on such day minus the Advances outstanding funded by each such Lender
on such day, except that in the case of the First Payment Date, the Accrual
Period for purposes of the Commitment Fee shall be deemed to begin on (and
include) the Closing Date and end on (and include) the last day of the calendar
month immediately preceding the First Payment Date. For the avoidance of doubt,
no Commitment Fee shall accrue on or after the Amendment Date.

    “Commitment Fee Rate” means the rate set out in the Fee Letter.

    “Conduit Assignee” means any special purpose entity that finances its
activities directly or indirectly through the issuance of asset backed
commercial paper and is administered by a Lender Agent or any Affiliate thereof
and is designated by a Lender Agent from time to time to accept an assignment
from a Conduit Lender of all or a portion of such Conduit Lender’s Advances.

    “Conduit Lender” means any Committed Conduit Lender (subject to Clause
33.19) and any other special purpose entity that finances its activities
directly or indirectly through asset backed commercial paper as may from time to
time become a Lender hereunder by executing and delivering a Transfer
Certificate to the Administrative Agent and the Borrowers as contemplated by
Clause 21.1 and identified as a Conduit Lender in ANNEX B from time to time;
provided that each Conduit Lender shall be a party to a Liquidity Purchase
Agreement.

    “Contractual Obligation” means, with respect to any Person, any provision of
any securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

    “Cost of Funds” shall mean, in respect of each Accrual Period, the aggregate
of the Usage Fee and the applicable Interest Rate(s) and based upon Advances
Outstanding.

    “Country Grouping” means either a Group I Country, Group II Country or Group
III Country being the country group to which a Loan is attributed by the
Servicer acting reasonably and in good faith based first on where a majority of
the Obligor’s revenues are generated, secondly on where the Obligor’s primary
operations are conducted and third on where the Obligor’s head office is
located. For the avoidance of doubt, each Loan shall be attributed to only one
Country Group.

    “CP Rate” means, for any Interest Period, the per annum rate equivalent to
the weighted average of the per annum rates paid or payable by a Conduit Lender
from time to time as interest on or otherwise (by means of interest rate hedges
or otherwise taking into consideration any incremental carrying costs associated
with short-term promissory notes issued by such Conduit Lender maturing on dates
other than those certain dates on which such Conduit Lender is to receive funds)
in respect of the commercial paper issued by such Conduit Lender that are
allocated, in whole or in part, by the applicable Lender Agent (on behalf of
such Conduit Lender) to fund or maintain the Advances Outstanding during such
period, as determined by the

- 10 -



--------------------------------------------------------------------------------



 



    applicable Lender Agent (on behalf of such Conduit Lender) and reported to
the relevant Borrower and the Servicer, which rates shall reflect and give
effect to (i) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by the applicable Lender Agent (on behalf of such
Conduit Lender) and (ii) other borrowings by such Conduit Lender, including,
without limitation, borrowings to fund Dollar, GBP or Euro amounts that are not
easily accommodated in the commercial paper market; provided that if any
component of such rate is a discount rate, in calculating the CP Rate, the
applicable Lender Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.

    “Credit and Collection Policy” means the credit and collection policy of the
Servicer in effect on the Closing Date and attached hereto as Exhibit C,
furnished to the Administrative Agent by the Servicer as the same may be
amended, modified or supplemented from time to time in accordance with this
Agreement and the Servicing Agreement.

    “CSEF” means CS Europe Finance Limited, a company incorporated in England
and Wales with registered number 6340019.

    “CSUF” means CS UK Finance Limited, a company incorporated in England and
Wales with registered number 6340034.

    “Currency” means Euro, Dollars, Pounds Sterling or any other currency
selected with the unanimous consent of all of the Lenders.

    “Currency-Specific Borrowing Base” means on any date of determination, in
respect of any Currency, an amount equal to (i) the sum of the aggregate
Outstanding Loan Balance of all Eligible Loans denominated in such Currency
minus (ii) any Defaulted Loans denominated in such Currency and minus (iii) the
sum of the aggregate Outstanding Loan Balances of all Loans denominated in that
currency rated 5 or 6 and plus (iv) the aggregate Adjusted Balances of all
Defaulted Loans and Loans rated 5 or 6 which are denominated in that currency
provided that there shall be no double counting of Loans as between items (ii)
(iii) or (iv).

    “Currency-Specific Maximum Availability” means at any time, in respect of
any Currency, an amount equal to the sum of (i) the Currency-Specific Borrowing
Base for such Currency and (ii) the amount of Principal Collections on deposit
in the Collection Accounts received in reduction of the Outstanding Loan Balance
of any Loan denominated in such Currency.

    “Custody Agreement” means any custody agreement entered into between a
Borrower or the Borrowers, the Security Trustee and Wells Fargo Bank, National
Association or such other Person as approved for such purpose by the
Administrative Agent providing for custodial arrangements in respect, inter
alia, of any US Loans acquired or held by the Borrowers.

    “Debentures” means the debentures, dated on or about the Closing Date and in
a form satisfactory to the Administrative Agent, granted by the Borrowers in
favour of the Security Trustee.

- 11 -



--------------------------------------------------------------------------------



 



    “Deed of Subordination” means the deed of subordination, dated the date
hereof, between, inter alia, the Borrowers, the Lenders, CSEL, the Security
Trustee and the Administrative Agent as the same may be amended or supplemented
from time to time.

    “Default” shall mean any event or circumstance specified in Clause 20.1,
other than under Clause 20.1.16 which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Transaction
Documents or any combination of any of the foregoing) be an Event of Default.

    “Defaulted Loan” means any Loan: (i) that (a) in the case of Loans with
interest payable no less frequently than quarterly, is 90 days or more past due
on any principal or interest payment, (b) in the case of Loans with interest
payable less frequently than quarterly, is 5 or more days past due on any
principal or interest payment, (ii) has been modified, waived or varied due to
an inability (or potential inability) of the Obligor to pay principal or
interest, (iii) is on non-accrual status, (iv) is due from an Obligor that is
not paying interest or principal payments on a current basis when due, (v) for
which the related Obligor has become subject to an Insolvency Proceeding or
(vi) in respect of which the Servicer has determined that the related Obligor is
Insolvent or that such Loan is not collectible in full, provided that a Loan
will cease to be a Defaulted Loan under (i) above if the Obligor pays all
arrears in full and remains current on its scheduled interest and principal
payments under such Loan for a period of at least 90 days.

    “Delayed Draw Term Loan” means a Loan that is fully committed on the initial
funding date of such Loan and is required to be fully funded in one or more
instalments on draw dates to occur within one year of the initial funding of
such Loan but which, once all such instalments have been made, has the
characteristics of a Term Loan.

    “Derivatives” means any exchange-traded or over-the-counter (a) forward,
future, option, swap, cap, collar, floor, foreign exchange contract, any
combination thereof, whether for physical delivery or cash settlement, relating
to any interest rate, interest rate index, currency, currency exchange rate,
currency exchange rate index, debt instrument, debt price, debt index,
depository instrument, depository price, depository index, equity instrument,
equity price, equity index, commodity, commodity price or commodity index,
(b) any similar transaction, contract, instrument, undertaking or security, or
(c) any transaction, contract, instrument, undertaking or security containing
any of the foregoing.

    “Determination Date” means the last day of each calendar month.

    “Discharged Rights and Obligations” has the meaning given in Clause
21.4.3(a).

    “Discretionary Sale” has the meaning given in Clause 5.2.1.

    “Discretionary Sale Date” means the Business Day identified by the Borrower
to the Administrative Agent in a Discretionary Sale Notice as the proposed date
of a Discretionary Sale.

    “Discretionary Sale Notice” has the meaning given in Clause 5.2.1(a).

    “Distribution” has the meaning given in Clause 18.1.1(h).

- 12 -



--------------------------------------------------------------------------------



 



    “Dollar Collection Account” means the account specified in Schedule 7 of the
Servicing Agreement maintained in the name of the Borrowers for the purpose of
receiving Collections in Dollars at the Account Bank or any replacement account
designated as the “Dollar Collection Account” which the Borrowers (or the
Servicer on behalf of the Borrowers) may open with the Account Bank in
accordance with clause 5.3 of the Servicing Agreement.

    “Dollars” or “$” means the lawful currency of the United States of America.

    “Eligible Loan” means any Loan included on the Loan List that satisfies each
of the following requirements on the Amendment Date:

  (i)   the Loan is a Senior Secured Loan or Subordinated Loan;     (ii)  
(a) the relevant Borrower has good legal and beneficial title to, and is the
sole owner of, such Loan, (b) the relevant Borrower has Granted to the Security
Trustee a valid and effective security interest in the Loan and Related Property
in accordance with the terms of the Security Document or other instrument
purporting to create such security interest, subject to any filing, registration
or notarisation (including registration of a debenture necessary to perfect such
security interests in circumstances where perfection is required pursuant to the
Transaction Documents and to make such security interest enforceable and
effective), for the benefit of the Secured Parties and (c) all original loan
documents required to be delivered to the Collateral Custodian or CSEL (or
applicable affiliate thereof), with respect to such Loan, have been or will be
delivered within a reasonable and customary timeframe from the applicable
funding date;     (iii)   the Loan, together with the related Loan Documents or
other instruments evidencing the relevant Borrower’s rights in relation to or
interest in the Loan, (a) is in full force and effect and subject to relevant
priority of payments provisions or intercreditor arrangements in the Loan
Documents relating to the relevant Loan, constitutes the legal, valid and
binding obligation of the Obligor of such Loan to pay the stated amount of the
Loan and interest thereon, and the related Loan Documents are enforceable
against such Obligor in accordance with their respective terms and (b) has not
had asserted with respect to it any right of rescission, setoff, counterclaim,
defence or other material dispute;     (iv)   all material consents, licenses,
approvals or authorizations of, or registrations or declarations with, any
governmental authority or any other person required to be obtained, effected or
given in connection with the making of such Loan and taking security in any
related collateral (“Approvals”) have been obtained, effected or given and are
in full force and effect or if any Approval is not obtained, such approval is
obtained within 60 days of the date on which such Loan is advanced to the
related Obligor, provided that such an Approval is limited to approvals required
for the purpose of the target group in an acquisition financing to perfect any
up-stream security package and further provided that, any Loan made as a share
acquisition facility that does not yet fully comply with criterion (iv) above
solely due to pending “whitewash procedures” or similar procedures will not be
deemed ineligible for this reason alone, provided that (a) such Loan is granted
a valid and effective security

- 13 -



--------------------------------------------------------------------------------



 



      interest in 100% of the ownership interest of the related Obligor, (b) no
other person has any senior or pari passu security interest over the assets that
are expected to secure the Loan upon the completion of the “whitewash
procedures” unless the Loan is not a senior secured loan and the sole person(s)
with any senior or pari passu interest(s) is/are the senior creditor(s) ranking
prior to the Loan as contemplated in the Loan Documents and (c) if the
“whitewash procedures” are not completed within 60 days of the initial funding
of such Loan, such Loan will be classified as a Subordinated Loan until the
“whitewash procedures” have been completed;     (v)   the Loan was originated,
documented, closed or purchased in accordance with the terms of the Credit and
Collection Policy and arose in the ordinary course of the Borrower’s business
from the extension of credit to the Obligor thereof;     (vi)   such Loan was
originated or purchased pursuant to the business plan of CSEL and its Affiliates
in Europe;     (vii)   as of the date such Loan is first included in the
Collateral, (a) such Loan is not more than 10 days delinquent in payment of
principal or interest, (b) such Loan has not been more than 30 days delinquent
in payment of either principal or interest in the trailing 36-month period
(unless otherwise approved by the Administrative Agent), and (c) on the date
such Loan was originated or acquired by the relevant Borrower, no other loan
and/or extension of credit to the related Obligor was more than 30 days
delinquent in payment of either principal or interest in the trailing 36 month
period;     (viii)   such Loan was purchased at a price of not less than 85% of
its par value;     (ix)   from and after the date on which the relevant Borrower
purchased or originated such Loan, the Loan is not a Materially Modified Loan
and such Loan is not a loan (including, without limitation, a new loan that
replaced a prior loan by the relevant Borrower or any of its Affiliates to the
Obligor that was a Defaulted Loan) or extension of credit by such Borrower to
the Obligor for the purpose of (a) reducing or delaying payments due on such
Loan, (b) preventing such Loan or any other loan to such Obligor from becoming
past due or (c) causing a Defaulted Loan to cease to be so classified; provided
that the foregoing provisions of this paragraph (ix) shall not include any loan
and/or extension of credit provided solely for refinancing purposes at such
Loan’s original scheduled maturity date;     (x)   the proceeds of such Loan
will not be used to finance activities of the type engaged in by businesses
classified as residential building construction, non-residential building
construction or utility system construction;     (xi)   any applicable taxes in
connection with the transfer of such Loan have been paid or will be paid when
due and the Obligor has been given any assurances (including with respect to the
payment of transfer taxes and compliance with securities laws) required by the
Loan Documents in connection with the transfer of the Loan;

- 14 -



--------------------------------------------------------------------------------



 



  (xii)   payments of interest on such Loan are not subject to withholding or
similar tax imposed by any governmental authority unless (a) such withholding or
similar tax can be sheltered in full under an applicable “double tax treaty” in
respect of which the Obligor and the relevant Borrower have complied with all
necessary formalities for such shelter to be applicable or (b) subject to
completion of the necessary formalities and to customary provisions such as tax
credit or tax mitigation provisions the Obligor is required to make “gross-up”
payments on an after-tax basis for the full amount of such tax;     (xiii)   the
Loan is denominated and payable only in Euro or in an Alternative Currency and
the related Loan Documents do not permit such Loan to be repaid in any Currency
other than the Currency in which such Loan was made, provided that certain Loans
may be denominated in an Approved Currency subject to currency hedging
acceptable to the Administrative Agent (in each case determined in its sole
discretion) for each such Loan individually;     (xiv)   such Loan provides for
(x) periodic payments of a portion of accrued and unpaid interest in cash on a
current basis, no less frequently than semi-annually of not less than (a) 4% if
the Loan is a fixed rate loan or (b) 1.25% if the Loan is a Senior Secured Loan
with a floating interest rate, or (c) 2% if the Loan is a floating rate loan
other than a Senior Secured Loan and (y) a fixed amount of principal payable in
cash no later than its stated maturity, and does not allow for the deferral of
due interest and principal (ie is not a ‘PIK toggle’ loan);     (xv)   the Loan,
together with the Loan Documents related thereto, was originated in accordance
with, and does not contravene in a material respect any Applicable Laws
(including, without limitation, laws, rules and regulations relating to usury,
predatory lending, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy) and with
respect to which no party to the Loan Documents related thereto is in violation
in any material respect of any such Applicable Laws (which, for the avoidance of
doubt, shall in this paragraph (xv) mean Applicable Laws in effect on the
Borrower Cut-Off Date with respect to such Loan);     (xvi)   the Loan, together
with the related Loan Documents, is capable of being assigned or transferred by
way of security to the Security Trustee (or its successor, provided that such
successor is a bank) or another bank or financial institution nominated by the
Security Trustee, subject only to customary requirements for the consent of the
relevant Obligor and/or security agent or trustee;     (xvii)   the Loan and the
relevant Borrower’s interest in all related Collateral and Related Property are
free of any Security, except for Permitted Security;     (xviii)   any Related
Property with respect to such Loan is insured by the Obligor in accordance with
the Credit and Collection Policy;     (xix)   the Loan Documents with respect to
such Loan are complete in accordance with the Credit and Collection Policy and
are in the English language (or, to the extent that Loan Documents are not in
English, the relevant Borrower shall

- 15 -



--------------------------------------------------------------------------------



 



      provide a copy of the relevant investment committee meeting minutes,
papers or memoranda produced at such investment committee meeting in English and
an English translation of the relevant financial covenants contained in the Loan
Documents) and all such Loan Documents have been or will be delivered to the
Servicer (or applicable affiliate thereof) or the Security Trustee within a
reasonable and customary timeframe from the applicable Funding Date, but in no
event more than 15 Business Days after such Funding Date;     (xx)   the Obligor
with respect to such Loan is an Eligible Obligor;     (xxi)   the Loan does not
represent payment obligations relating to “put” rights;     (xxii)   the Loan
does not by its terms permit the payment obligation of the Obligor thereunder to
be converted into or exchanged for equity capital of such Obligor;     (xxiii)  
the Obligor of such Loan has waived to the fullest extent permitted by law all
rights of set-off and/or counterclaim against the relevant Borrower and all
assignees thereof;     (xxiv)   all information on the Loan List delivered to
the Administrative Agent with respect to such Loan is true and correct;    
(xxv)   the Obligor of such Loan has executed all appropriate documentation
required by the Borrower, as required by, and in accordance with, the Credit and
Collection Policy and the Servicing Standard;     (xxvi)   as of the date on
which such Loan becomes part of the Collateral, the Weighted Average Spread Test
is satisfied; provided that if immediately prior to such date, the Weighted
Average Spread Test was not satisfied, such test is maintained or improved after
giving effect to the inclusion of such Loan in the Collateral (for the avoidance
of doubt, the requirement to satisfy the Weighted Average Spread test applies at
the date of inclusion of a Loan as part of the Collateral but is not a
continuing obligation); and     (xxvii)   if the Loan is a Revolving Loan or a
Delayed-Draw Term Loan, it is subject to the Retained Interest provision of this
Agreement.

    “Eligible Loan Type” shall refer to the classification of Loans into
categories in accordance with the definitions of Senior Secured Loans or
Subordinated Loans, as applicable.

    “Eligible Obligor” means on any day, any Obligor that satisfies each of the
following requirements at all times:

  (i)   such Obligor is not a natural person and is a legal operating entity or
holding company, duly incorporated or organised and validly existing under the
laws of its jurisdiction of incorporation or organisation;     (ii)   such
Obligor is not (and has not been for at least three years immediately preceding
the relevant date of determination) the subject of any Insolvency

- 16 -



--------------------------------------------------------------------------------



 



      Proceeding, unless otherwise approved by the Administrative Agent in its
sole discretion;     (iii)   such Obligor is not a Governmental Authority;    
(iv)   such Obligor (a) is not a casino in the business of gaming or gambling,
including accepting, recording or registering bets for money or other items of
value (b) is not an internet-based startup and (c) is not in the nuclear waste,
biotechnology, natural resource exploration and/or production industries unless
approved in writing by the Administrative Agent;     (v)   such Obligor is in
compliance with all material terms and conditions of its Loan Documents;    
(vi)   such Obligor is organised and incorporated and all or substantially all
of the related collateral securing the Loans of such Obligor is located in, an
Approved Country, unless otherwise approved in writing by the Administrative
Agent in its sole discretion;     (vii)   such Obligor is not organised in, and
does not have a principal office in, any jurisdiction in which the origination
or acquisition of such Loan by the relevant Borrower would result in a conflict
with or breach or violation of any provision of any Loan Document or the laws of
such jurisdiction;         and     (viii)   such Obligor has an Eligible Risk
Rating.

    “Eligible Risk Rating” means, with respect to a designated Obligor, as of
the date a Loan to such Obligor is originated or acquired by the relevant
Borrower, a risk rating of 1, 2 or 3 as determined in accordance with the Credit
and Collection Policy or such analogous rating under any successor risk rating
system as the Administrative Agent has approved and notified to the Borrowers,
such notice to be in the form provided as Exhibit B.

    “Equity Security” means any equity security or other obligation or security
that does not entitle the holder thereof to receive periodic payments of
interest and one or more instalments of principal excluding PIK Securities.

    “EU Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of 20
May 2000.

    “EURIBOR Rate” means for any Interest Period for any Advance in Euro, an
interest rate per annum equal to:

  (i)   the rate appearing on the Screen as EURIBOR Rate for deposits in Euro as
of 11:00 a.m. Brussels time two TARGET Days before the applicable Funding Date
(with respect to the initial Interest Period for such Advance) and two TARGET
Days before the first day of the applicable Interest Period (with respect to all
subsequent Interest Periods for such Advance);

- 17 -



--------------------------------------------------------------------------------



 



  (ii)   if no such rate appears on the Screen at such time and day, then the
EURIBOR Rate for Euro shall be equal to the arithmetic mean (calculated by the
Administrative Agent) of the offered quotations of four Reference Banks in the
Relevant Interbank Market for deposits in Euro as of 11:00 a.m. Brussels time
two TARGET Days before the applicable Funding Date (with respect to the initial
Interest Period for such Advance) and two TARGET Days before the first day of
the applicable Interest Period (with respect to all subsequent Interest Periods
for such Advance); provided that if, on any such date, at least two of the
Reference Banks provide such quotations, EURIBOR shall equal the arithmetic mean
of such quotations; or     (iii)   with respect to any Interest Period having a
designated maturity of less than one month, EURIBOR will be determined through
the use of straight-line interpolation by reference to two rates calculated in
accordance with paragraphs (i) or (ii) above, one of which will be determined as
if the maturity of the deposits in such Currency referred to therein were the
period of time for which rates are available next shorter than such Interest
Period and the other of which will be determined as if the maturity were the
period of time for which rates are available next longer than such Interest
Period.

    “EURIBOR Rate Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the rate appearing on the Screen as EURIBOR Rate for deposits in Euro is not
available and none or only one of the Reference Banks supplies a rate to the
Administrative Agent to determine the EURIBOR Rate for the relevant currency and
Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from any Institutional Lender representing, in aggregate,
more than 50% of the aggregate Commitment of the Lenders then in effect, that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of EURIBOR.

    “Euro” or “€” means the lawful currency of the Participating Member States.

    “Euro Collection Account” means, in relation to each Borrower, the account
specified in Schedule 7 of the Servicing Agreement maintained in the name of
such Borrower for the purpose of receiving Collections in Euro at the Account
Bank or any replacement account designated as the “Euro Collection Account”
which such Borrower (or the Servicer on behalf of such Borrower) may open with
the Account Bank in accordance with clause 5.3 of the Servicing Agreement.

    “Euro Equivalent” means on any day, with respect to the amount of any
Alternative Currency, the amount of Euro that would be required to purchase such
amount of Alternative Currency on such day, based on the spot selling rate the
Administrative Agent for delivery two Business Days after such date.

    “Eurocurrency Disruption Event” means with respect to any Currency, the
occurrence of any of the following: (a) any Institutional Lender shall have
notified the

- 18 -



--------------------------------------------------------------------------------



 



    Administrative Agent of a determination by such Institutional Lender or any
of their respective assignees or participants, as applicable, that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain such Currency in
the London interbank market to fund any Advance or (b) the Administrative Agent
is unable, for any reason, to determine the Interest Rate for such Currency.    
  “Event of Default” means any event or circumstance specified as such in Clause
20.       “Facility” means the multicurrency loan facility made available to the
Borrowers by the Lenders pursuant to this Agreement.       “Facility Amount”
means on and after the Amendment Date, the lower of €53,450,000 and the then
Advances Outstanding.       “Federal Funds Rate” means, with respect to any
Lender, for any period, a fluctuating interest rate per annum equal for each day
during such period to the weighted average of the federal funds rate as quoted
by the applicable Lender Agent (in the case of any Conduit Lender or
Institutional Lender) and confirmed in Federal Reserve Board Statistical Release
H.15 (519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the preceding
Business Day), or, if, for any reason, such rate is not available on any day,
the rate determined, in the sole opinion of each Lender Agent, to be the rate at
which federal funds are being offered for sale in the national federal funds
market at 9.00 a.m. (London time).       “Fee Letter” means, in respect of fees
to accrue on or after 7 May 2010, the fee letter dated 7 May 2010 (and in
respect of fees accrued prior to 7 May 2010, the previous fee letters dated 3
October 2007, 24 September 2008 and 10 February 2009), between each of the
Borrowers, the Administrative Agent and the Lenders.       “First Currency” has
the meaning given in Clause 14.       “Fixed Rate Loan” means a Loan that is not
a Floating Rate Loan.       “Floating Rate Loan” means a Loan where the interest
rate payable by the Obligor thereof is based on the prime interest rate or other
comparable daily rate, the LIBOR Rate or the EURIBOR Rate, plus some specified
interest percentage in addition thereto, and such Loan provides that such
interest rate will reset at the end of each interest period (howsoever defined).
      “Funding Date” means any Business Day on which an Advance is made or
rolled-over, being the first day of each Interest Period.       “GAAP” means
(i) in the case of any Person organised or incorporated in the United States,
the generally accepted accounting principles in the United States, (ii) in the
case of a Borrower, the generally accepted accounting principles in its country
of incorporation or the United States or applicable international accounting
standards and (iii) in the case of any other Person, the generally accepted
accounting principles in accordance with which such Person prepares its audited
accounts. All ratios and computations based on GAAP contained in this Agreement
shall be computed in conformity with GAAP as in effect on the date hereof.

- 19 -



--------------------------------------------------------------------------------



 



    “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.       “Grant”
shall mean to grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of any
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation, the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect thereof, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
any suit in equity, action at law or other judicial or administrative proceeding
in the name of the granting party or otherwise, and generally to do and receive
anything that the granting party may be entitled to do or receive thereunder or
with respect thereto.       “Group I Country” means Canada, the Channel Islands,
the Isle of Man, the Netherlands, the United Kingdom and the United States.    
  “Group II Country” means Germany, Ireland, Sweden and Switzerland.      
“Group III Country” means Austria, Belgium, Denmark, Finland, France, Italy,
Liechtenstein, Luxembourg, Norway, Portugal and Spain and any other member of
the European Economic and Monetary Union which has a foreign currency issuer
credit rating of at least AA from S&P or Aa2 from Moody’s and which is not a
Group I Country or a Group II Country.       “Guarantor” means, in respect of
each Borrower, the other Borrower pursuant to the Borrower Cross-Guarantee.    
  “Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.       “Increased
Costs” means any amounts required to be paid by a Borrower to an Affected Party
pursuant to Clause 13.       “Indebtedness” means with respect to any Person as
of any date, whether or not reflected on the balance sheet or comparable
statement of financial position of such Person, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument, (including, without
limitation, any note, bond, debenture or similar instrument issued in connection
with a securitisation transaction), (b) all obligations of such Person under
capital leases, (c) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (d) all liabilities secured by
any Security on any

- 20 -



--------------------------------------------------------------------------------



 



    property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, determined
as of such date on a net mark-to-market basis in accordance with customary
market practice and (f) obligations under direct or indirect guaranties in
respect of obligation (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in respect of, clauses
(a) through (e) above.       “Indemnified Amounts” shall have the meaning given
in Clause 15.1.1.       “Indemnified Parties” shall have the meaning given in
Clause 15.1.1.       “Independent Director” shall have the meaning given in
Clause 16.1.19(p).       “Industry” means the industry of an Obligor as
determined, in the reasonable discretion of the relevant Borrower, by reference
to the two-digit standard industry classification or North American Industry
Classification System codes.       “Initial Advance” means the first Advance
made under this Agreement.       “Insolvency Laws” means the insolvency laws of
any country, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganisation, suspension
of payments, or similar debtor relief laws from time to time in effect affecting
the rights of creditors generally.       “Insolvency Proceeding” means       Any
corporate action, legal proceedings or other procedure or step is taken by any
person in relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Borrower;     (b)   a
composition, compromise, assignment or arrangement with any creditor of any
Borrower;     (c)   the appointment of a liquidator, receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any Borrower or any of its assets; or     (d)   enforcement of any Security
over any assets of any Borrower,

    or any analogous procedure or step is taken in any jurisdiction.      
“Insolvent” means, in relation to any person, (i) such person is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law; (ii) such person suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties; (iii) such person commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness; (iv) the value of the assets of such person is less than its
liabilities (taking into account contingent and prospective

- 21 -



--------------------------------------------------------------------------------



 



    liabilities); (v) a moratorium is declared in respect of any indebtedness of
such person; or (vi) such person is engaged in a business or a transaction or is
about to engage in a business or a transaction for which such person’s property
would constitute unreasonably small capital.       “Institutional Lender” means
each Lender designated as such on its signatures page hereto and each financial
institution other than a commercial paper conduit which may from time to time
become a Lender hereunder by executing and delivering a Transfer Certificate to
the Administrative Agent and the Borrowers as contemplated by Clause 21.1, and
in each case identified as such on ANNEX B hereto.       “Insurance Policy”
means with respect to any Loan, an insurance policy covering physical damage to
or loss to any assets or Related Property of the Obligor securing such Loan.    
  “Insurance Proceeds” means any amounts payable or any payments made to the
relevant Borrower or to the Servicer on its behalf under any Insurance Policy.  
    “Interest” means for each Accrual Period and each Advance outstanding during
such Accrual Period, an amount equal to:

() [w78432w7843200.gif]

             
 
  Where        
 
           
 
  N   =   the number of days in the Accrual Period;
 
           
 
  IRi   =   the Interest Rate applicable on day i of the Accrual Period;
 
           
 
  Pi   =   the principal amount of such Advance on day i of the Accrual Period;
and
 
           
 
  D   =   360 days or, where an Advance is denominated in Pounds Sterling, 365
or 366 days, as applicable;

    provided that (i) no provision of this Agreement shall require or permit the
collection of Interest in excess of the maximum permitted by Applicable Law and
(ii) Interest shall not be considered paid by any distribution if at any time
such distribution is rescinded or must otherwise be returned for any reason.    
  “Interest Collections” means any and all amounts received on a Loan from or on
behalf of any Obligors that are deposited into the Collection Accounts, or
received by a Borrower or by the Servicer on behalf of a Borrower in respect of
Loans, not constituting Principal Collections including interest, amendment,
waiver fees, late or prepayment fees (but excluding any other fees provided that
such other fees are not structured in a manner to intentionally reduce Interest
Collections).       “Interest Period” means (i) with respect to an Advance
accruing Interest at the Base Rate, each day, and (ii) with respect to an
Advance accruing Interest at the LIBOR

- 22 -



--------------------------------------------------------------------------------



 



    Rate or the EURIBOR Rate, each calendar month; provided that the initial
Interest Period with respect to such an Advance will be the period from and
including the date of such Advance to and including the last day of the calendar
month in which such Advance is made. Notwithstanding the foregoing, if any
Interest Period pertaining to an Advance would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to carry
such Interest Period into another month, in which event such Interest Period
shall end on the immediately preceding Business Day, and any Interest Period in
respect of any Advance that would otherwise extend beyond the Termination Date
shall end on the Termination Date.       “Interest Rate” shall be calculated
pursuant to Clause 7.1.       “Investment” means with respect to any Person, any
direct or indirect loan, advance or investment by such Person in any other
Person, whether by means of share purchase, capital contribution, loan or
otherwise, excluding commission, travel and similar advances to officers,
employees and directors made in the ordinary course of business.       “Lender
Agent” means with respect to each Conduit Lender which may from time to time
become party hereto, the Person designated as the “Lender Agent” with respect to
such Lender in the applicable Transfer Certificate and identified as such in
ANNEX B from time to time; provided that each Lender designated as an
Institutional Lender on its signature page hereto, or as such for the limited
purposes of Clause 33.19, and each other Institutional Lender which may from
time to time become a party hereto, shall be deemed to be its own Lender Agent.
      “Lender Group” means, (i) with respect to any Conduit Lender, such Conduit
Lender and each Institutional Lender identified as being part of such Conduit
Lender’s Lender Group, and each assignee of any of the foregoing that is
otherwise permitted under this Agreement, and (ii) with respect to any
Institutional Lender that is not part of a Conduit Lender’s Lender Group, such
Institutional Lender, in each case as identified as such in ANNEX B from time to
time.       “LIBOR” means for any Currency, the rate at which deposits
denominated in such Currency are offered to leading banks in the London
interbank market.       “LIBOR Market Index Rate” means for any day during a
specified Accrual Period, the one-month rate for LIBOR for Dollar deposits as
reported on Reuters Page 3750 as of 11:00 a.m., London time, on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Administrative Agent from another
recognised source for interbank quotation).       “LIBOR Rate” means for any
Interest Period for any Advance in any Alternative Currency, an interest rate
per annum equal to:

  (i)   the rate appearing on the Screen as LIBOR for deposits in such
Alternative Currency at approximately 11:00 a.m. two Business Days before the
applicable Funding Date (with respect to the initial Interest Period for such
Advance) and as of the second Business Day before the first day of the
applicable Interest Period (with respect to all subsequent Interest Periods for
such Advance);

- 23 -



--------------------------------------------------------------------------------



 



  (ii)   if no such rate appears on the Screen at such time and day, then the
LIBOR Rate for such Alternative Currency shall be equal to the arithmetic mean
(calculated by the Administrative Agent) of the offered quotations of four
Reference Banks in the Relevant Interbank Market for deposits in such
Alternative Currency as of 11:00 a.m. Brussels time two Business Days before the
applicable Funding Date (with respect to the initial Interest Period for such
Advance) and two Business Days before the first day of the applicable Interest
Period (with respect to all subsequent Interest Periods for such Advance);
provided that if, on any such date, at least two of the Reference Banks provide
such quotations, LIBOR shall equal such arithmetic mean of such quotations; or  
  (iii)   with respect to any Interest Period having a designated maturity of
less than one month, (a) for any Advance in an Alternative Currency other than
Dollars, LIBOR will be determined through the use of straight-line interpolation
by reference to two rates calculated in accordance with paragraphs (i) or
(ii) above, one of which will be determined as if the maturity of the deposits
in such Alternative Currency referred to therein were the period of time for
which rates are available next shorter than such Interest Period and the other
of which will be determined as if the maturity were the period of time for which
rates are available next longer than such Interest Period, and (ii) for any
Advance in Dollars, the LIBOR Rate shall be the LIBOR Market Index Rate.

    “LIBOR Rate Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period,
the rate appearing on the Screen as LIBOR Rate for deposits in Pounds Sterling
is not available and none or only one of the Reference Banks supplies a rate to
the Administrative Agent to determine the LIBOR Rate for the relevant currency
and Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from any Institutional Lender representing, in aggregate,
more than 50% of the aggregate Commitment of the Lenders then in effect, that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

    “Liquidation Expenses” means with respect to any Defaulted Loan, the
aggregate amount of all out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.       “Loan” means any
commercial loan, note or bond (being a borrowing structured in the form of
privately-placed bonds for tax or regulatory reasons but not publicly listed
high-yield bonds or any equivalent thereof) or, as the case may be, the portion
thereof comprised in the Collateral (and includes, for the avoidance of doubt,
any Sub-Participation Loan and any Regulatory Sub-Participation Loan) in any
Currency originated by or assigned or otherwise transferred by way of a
transaction pursuant to

- 24 -



--------------------------------------------------------------------------------



 



    which the Borrower has acquired full legal and beneficial title at fair
market value and on arm’s length terms and available as Collateral for the
Lenders arising from the extension of credit to an Obligor in the ordinary
course of such Borrower’s business, in each case including monies due and owing
and all Interest Collections, Principal Collections and other amounts received
from time to time with respect to such loan (or portion thereof forming part of
the Collateral) and all Proceeds thereof provided that the foregoing shall
exclude any Retained Interest.       “Loan Documents” means with respect to any
Loan, any related loan agreement, security agreement, mortgage, assignment of
Loans, guarantee, intercreditor and/or subordination agreement and all
amendments or modifications thereof executed by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Loan including,
without limitation, any promissory note, bond subscription or other instruments
which evidence a Borrower’s interest in a Loan, general or limited guaranties
and, for each Loan secured by real property and evidenced by a mortgage,
debenture, charge, standard security, deed of trust, or other security agreement
or similar instruments or documents.       “Loan File” means with respect to any
Loan, each of the Loan Documents related thereto.       “Loan List” means the
Loan List provided by the Borrower to the Administrative Agent and the Security
Trustee in connection with each Advance, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions hereof.      
“Loan Rate” means for each Loan in a Collection Period, the current cash pay
interest rate for such Loan in such period, as specified in the related Loan
Documents.       “LTV” shall be defined as (a) the sum of the commitment amount
of the applicable Loan and any other more senior or pari passu indebtedness for
borrowed money of the Obligor, divided by (b) the enterprise value of the
Obligor determined in good faith by the Servicer at the time of the Loan’s
acquisition by the Borrower and in an amount consistent with third-party
transactions of a similar nature.       “Mandatory Costs” means the costs
calculated in accordance with ANNEX C.       “Market Servicing Fee” shall have
the meaning given in the Servicing Agreement.       “Market Servicing Fee
Differential” means, on any date of determination, an amount equal to the
excess, if any, of the Market Servicing Fee over the Servicing Fee.      
“Market Value” means as of any date in respect of any Loan, the lesser of
(i) the price at which such Loan could readily be sold as determined in the
Administrative Agent’s sole good faith discretion, which price may be determined
to be zero; and (ii) 100% of the par amount of the Loan. The Administrative
Agent’s determination of Market Value shall be conclusive upon the parties.

- 25 -



--------------------------------------------------------------------------------



 



    “Material Adverse Change” means with respect to any Person, any material
adverse change in the business, condition, operations, performance, properties
or prospects of such Person.       “Material Adverse Effect” means with respect
to any event or circumstance, a material adverse effect on, as applicable,
(a) the business, condition, operations, performance, properties or prospects of
the Servicer, a Parent or a Borrower (b) the validity, enforceability or
collectibility of this Agreement or any other Transaction Document or the
validity, enforceability or collectibility of the Loans generally or any
material portion of the Loans, (c) the rights and remedies of the Administrative
Agent, the Security Trustee, or any other Secured Party under this Agreement or
any Transaction Document or (d) the ability of the Servicer or a Borrower to
perform its obligations under this Agreement or any other Transaction Document,
or (e) the status, existence, perfection (where perfection may be required under
the Transaction Documents), priority, or enforceability of the Administrative
Agent’s, the Security Trustee’s or Secured Parties’ interest in the Collateral.
      “Material Modification” means any amendment or waiver of, or modification
or supplement to, an Underlying Instrument governing a Loan executed or effected
on or after the date on which the relevant Borrower originated or acquired the
Loan, that:

  (a)   reduces or forgives any or all of the principal amount due under such
Loan;     (b)   waives one or more interest payments, or reduces the spread over
the applicable LIBOR, EURIBOR Rate or Prime Rate comprising the interest rate on
such Loan; provided that the spread may be reduced by not more than 1.5%
applicable to the spread of such Loan on the related Funding Date, so long as
the interest coverage ratio (howsoever defined in the related Underlying
Instruments) is greater than 2.0:1 at the time of such reduction;     (c)  
contractually or structurally subordinates such Loan by operation of a priority
of payments, turnover provisions, the transfer of assets in order to limit
recourse to the related Obligor or the Granting of Security (other than
Permitted Security) on any of the Related Property securing such Loan;     (d)  
substitutes, alters or releases the Related Property securing such Loan, if such
substitution, alteration or release could reasonably be expected to have a
material adverse effect on the collectibility of the Loan, unless in the
Servicer’s determination (to be made in accordance with the Credit and
Collection Policy), the value of any new or remaining Related Property obtained
as security for such Loan equals or exceeds the Outstanding Loan Balance; or    
(e)   provides an increased commitment to the Obligor of such Loan with the
intent of keeping that Loan current;

    provided that no Material Modification will be deemed to have occurred with
respect to any publicly rated Loan if after the occurrence of any of the events
listed in the paragraphs (a) to (e) of this definition either S&P or Moody’s
(or, if such Loan is rated by both S&P and Moody’s each of S&P and Moody’s) has
affirmed its public rating of such Loan or, if such Loan is not publicly rated,
the amendment, waiver or

- 26 -



--------------------------------------------------------------------------------



 



    modification has been approved as not material by the Administrative Agent
acting in its sole discretion.

    “Materially Modified Loan” means any Loan subject to a Material
Modification, but shall not include any loan and/or extension of credit provided
solely for refinancing purposes at such Loan’s original scheduled maturity date.
      “Minimum Overcollateralization Ratio” shall mean 260%.       “Minimum
Weighted Average Spread” shall be calculated as of any date of determination by
taking the weighted average (based on Outstanding Loan Balance) of each Loan’s
minimum spread based on the table below:

                  Eligible Loan Type   Floating   Fixed
Senior Secured Loans
    2.85 %     7.5 %
Subordinated Loans
    5.00 %     9.5 %

    “Monthly Report” shall mean the monthly report in the form set out in
Schedule 2 to the Amended Servicing Agreement.       “Moody’s” means Moody’s
Investors Service, Inc., or any successor to its ratings business.      
“National Currency” means the currency, other than the Euro, of a Participating
Member State.       “Norwegian Krone” or “NOK” means the lawful currency of
Norway.       “Obligations” means all loans, advances, debts, liabilities and
obligations, for monetary amounts owing by the relevant Borrower(s) to the
Secured Parties, the Servicer, any Successor Servicer and the Account Bank or
any of their assigns, as the case may be, whether due or to become due, matured
or unmatured, liquidated or unliquidated, contingent or non-contingent, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, arising under or in respect of any of this Agreement, any other
Transaction Document, as amended or supplemented from time to time, whether or
not evidenced by any separate note, agreement or other instrument. This term
“Obligations” includes, without limitation, all Advances Outstanding, any
accrued and payable Cost of Funds, Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, Commitment Fees, and any
and all other fees, expenses, costs or other sums (including legal costs) and
indemnity payments chargeable to the relevant Borrower(s) under any of the
Transaction Documents and includes all obligations of the Borrowers under the
Combined Facility Guarantee.       “Obligor” means with respect to any Loan, any
Person or Persons obligated to make payments pursuant to or in respect of such
Loan, including any guarantor thereof. For purposes of calculating compliance
with the definition of Eligible Obligor, Loans or loans to become Loans the
Obligor of which is an Affiliate of another Obligor (excluding any financial
sponsor or Obligors that are Affiliates solely because of common ownership or
control by a financial sponsor) shall be aggregated with all

- 27 -



--------------------------------------------------------------------------------



 



    Loans (other than because of a common financial sponsor), of such other
Obligor; for example, if company A is an Affiliate of company B; and the
aggregate Outstanding Loan Balance of all of company A’s Loans constitutes 10%
of the Aggregate Outstanding Loan Balance and the aggregate Outstanding Loan
Balance of all company B’s Loans constitute 10% of the Aggregate Outstanding
Loan Balance, the combined Obligor concentration for company A and company B
would be 20%.       “Officer’s Certificate” means a certificate signed by any
Responsible Officer of a Borrower or the Servicer, as the case may be, and
delivered to the Administrative Agent.       “Opinion of Counsel” means a
written opinion of external counsel, who may be external counsel for a Borrower,
the Lenders or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.       “Other Costs” shall have the
meaning given in Clause 33.9.3.       “Outstanding Loan Balance” means (i) when
referring to an individual Loan purchased at no less than 95% of par or
originated directly by CSEL or an Affiliate, the principal balance outstanding
(excluding any PIK component or accrued interest payable) of such individual
Loan, (ii) when referring to an individual Loan purchased at less than 95% of
par, the purchase price (excluding any PIK component or accrued interest
payable) of such individual Loan and (iii) when referring to more than one Loan,
the aggregate of the amounts referenced in (i) and (ii) above as applicable for
such referenced Loans, provided that, the Outstanding Loan Balance of any Loan
denominated in an Alternative Currency shall be calculated by reference to the
Euro Equivalent of such amount on such date of determination.      
“Overcollateralization Ratio” means the fraction expressed as a percentage the
numerator of which is (A) the Aggregate Outstanding Loan Balance plus Principal
Collections and the denominator of which is (B) Advances Outstanding.      
“Overcollateralization Ratio Certificate” means a certificate of a Responsible
Officer of the Servicer in the form of Exhibit D as of the date set out in such
certificate and in the manner of calculation thereof, to be delivered to the
parties and at the times specified herein.       “Parent” means each of
CapitalSource UK Limited (the parent company of CS UK Finance Limited) and
CapitalSource Europe Limited (the parent company of CS Europe Finance Limited.  
    “Participating Member State” means a member state of the European Community
which has adopted the single currency in accordance with the Treaty of Rome of
25 March 1957, as amended, inter alia, by the Single European Act and the Treaty
of European Union of 7 February 1992, establishing the European Union.      
“Paying Agent” means CapitalSource Finance LLC in its capacity as Servicer and
any Successor Servicer.

- 28 -



--------------------------------------------------------------------------------



 



    “Payment Date” means the 20th day of each April, July, October and January,
and if such day is not a Business Day, the next succeeding Business Day, except
that the first Payment Date shall be 22 January 2008.       “Permitted
Activities” has the meaning given in Clause 16.1.19(a).       “Permitted
Country” means any country with outstanding marketable obligations of its
government or central bank having a rating of “Aaa” from Moody’s or “AAA” from
S&P.       “Permitted Indebtedness” means any intra-group loan which has been
made to a Borrower by CapitalSource Europe Limited. (in the case of CSEF) or
CapitalSource UK Limited (in the case of CSUF) and which has been subordinated
pursuant to the Deed of Subordination and any Indebtedness pursuant to the
Transaction Documents.       “Permitted Investments” means negotiable
instruments or securities or other investments that, as of any date of
determination, mature by their terms on or prior to the Business Day immediately
preceding the next Payment Date immediately following such date of determination
and which may include one or more of the following types of investments:

  (a)   marketable obligations of the government or central bank of the United
Kingdom, the United States or any Permitted Country the full and timely payment
of which are backed by the full faith and credit of the United Kingdom, the
United States or such Permitted Country as the case may be;     (b)   marketable
obligations, the full and timely payment of which are directly and fully
guaranteed by the full faith and credit of the United Kingdom, the United States
or any Permitted Country as the case may be;     (c)   bankers’ acceptances and
certificates of deposit and other interest-bearing obligations denominated and
payable in an Alternative Currency and issued by any domestic office of any
commercial bank with capital, surplus and undivided profits aggregating at least
€100,000,000 organised under the laws of a Group I Country or any state thereof
the short-term obligations of which are rated “A-1” by S&P and “P-1” by Moody’s;
provided that such bankers’ acceptances, certificates of deposit and other
interest-bearing obligations are held in a securities account located in the
United Kingdom and that the Security Trustee benefits from a valid, first
ranking charge, pledge or security interest over such security account and/or
such assets;     (d)   repurchase obligations for underlying securities of the
types described in paragraphs (a), (b) and (c) above entered into with any bank
of the type described in paragraph (c) above;     (e)   commercial paper rated
at least “A-1” by S&P and “P-1” by Moody’s;     (f)   investments in money
market funds rated in the highest investment category or otherwise approved in
writing by S&P or Moody’s; and     (g)   demand deposits, time deposits or
certificates of deposit (having original maturities of no more than 365 days of
depository institutions or trust

- 29 -



--------------------------------------------------------------------------------



 



      companies incorporated under the laws of the United States or any state
thereof, or domestic branches of any foreign bank) and subject to supervision
and examination by banking or depository institution authorities; provided that
at the time such investment, or the commitment to make such investment, is
entered into, the short-term debt rating of such depository institution or trust
company shall be at least “A-1” by S&P and “P-1” by Moody’s.

    Each of the Permitted Investments may be purchased by or through the Account
Bank or an Affiliate of the Account Bank.       “Permitted Payment” has the
meaning given to such term in the Deed of Subordination.       “Permitted
Security” means (a) in relation to a Loan, (i) any Security in favour of the
Security Trustee, acting on behalf of the Secured Parties, created pursuant to
this Agreement or any Security Document, (ii) any right of set-off or liens
arising by operation of law only in the ordinary course of business for sums not
due or sums that are being contested in good faith, and (b) in relation to the
Related Property of an Obligor securing a Borrower’s interest in a Loan, (i) any
Security granted by such Obligor in favour of the relevant Borrower as security
for the relevant Loan, (ii) any Security granted to a senior creditor pursuant
to the relevant Loan Documents as contemplated in the definition of Subordinated
Loan, (iii) any other security interest identified as permitted security under
the related Loan Documents in accordance with market practice for the relevant
type of loan, (iv) any right of set-off or liens arising by operation of law
only in the ordinary course of business for sums not due or sums that are being
contested in good faith, (v) Security for state, municipal and other local taxes
if such taxes are not at the time due and payable or if the Obligor shall
currently be contesting the validity thereof in good faith by appropriate
proceedings, (vi) purchase money security interests in equipment and, with
respect to subordinated Loans made to an Obligor or with respect to senior Loans
made to an Obligor, any turnover trust or analogous agreement under any
intercreditor agreement entered into with other lenders to such Obligor, and as
to which no enforcement, collection, execution, levy or foreclosure proceedings
shall have been commenced.       “Permitted Security Release” shall have the
meaning given in Clause 19.1.1.       “Permitted Security Release Date” means
the date specified as such by the relevant Borrower in a Transfer Certificate
delivered by it in relation to a Permitted Transfer, which date may be any
Business Day, provided written notice is given in accordance with Clause
19.1.1(a).       “Permitted Transfer” means any transfer by a Borrower pursuant
to Clause 5.       “Person” means an individual, partnership, corporation
(including a business or statutory trust), limited liability company, limited
liability partnership, joint stock company, trust, unincorporated association,
sole proprietorship, joint venture, government (or any agency or political
subdivision thereof) or other entity.       “PIK Loan” means a Loan to an
Obligor, which provides for a portion of the interest that accrues thereon to be
added to the principal amount of such Loan for some period of the time prior to
such Loan requiring the current cash payment of interest on a

- 30 -



--------------------------------------------------------------------------------



 



    monthly or quarterly basis, which cash payment shall be treated as Interest
Collections at the time it is received.

    “Portfolio Investment” means an Investment made by a Borrower in the
ordinary course of business in a Person that is accounted for under GAAP as a
portfolio investment of such Borrower.       “Pounds Sterling” or “£” means the
lawful currency of the United Kingdom.       “Pounds Sterling Collection
Account” means, in relation to a Borrower, the account specified in Schedule 7
of the Servicing Agreement, maintained in the name of such Borrower for the
purpose of receiving Collections in Pounds Sterling at the Account Bank or any
replacement account designated as the “Pounds Sterling Collection Account” which
such Borrower (or the Servicer on behalf of such Borrower) may open with the
Account Bank in accordance with clause 5.3 of the Servicing Agreement.      
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced or otherwise identified to the Borrowers from time to time by Wells
Fargo Bank, N.A., London Branch as its prime commercial lending rate. The
parties hereto acknowledge that the rate announced publicly by the Wells Fargo
Bank, N.A., London Branch as its Prime Rate is an index or base rate and shall
not necessarily be its lowest or best rate charged to its customers or other
banks.       “Principal Collections” means, in relation to a Borrower, any and
all amounts received in respect of any principal due and payable under any Loan
from or on behalf of Obligors that are deposited into the Collection Accounts of
such Borrower, or received by such Borrower, or by the Servicer on behalf of
such Borrower, in respect of Loans and applied to reduce the Outstanding Loan
Balance of a Loan in accordance with the Credit and Collection Policy.      
“Principal Financial Centre” means in the case of any Currency, the principal
financial centre where such Currency is cleared and settled, as determined by
the Administrative Agent.       “Proceeds” means with respect to any Collateral,
whatever is receivable or received when such Collateral is sold, collected,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any Insurance Policy relating to such Collateral.       “Pro Rata
Share” means with respect to each Advance, the percentage obtained for each
Conduit Lender and each Institutional Lender by dividing each such Lender’s
Commitment (in each case as determined under (a) of the definition of
“Commitment”) by the aggregate Commitments of all Conduit Lenders and
Institutional Lenders.       “Protected Party” has the meaning given in Clause
12.       “Qualified Institution” shall have the meaning given in Clause 6.3 of
the Servicing Agreement.       “Qualifying Lender” means:

- 31 -



--------------------------------------------------------------------------------



 



  (a)   a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Transaction Document and is:

  (i)   a Lender:

  (1)   which is a bank (as defined for the purpose of section 879 of ITA)
making an advance under a Transaction Document; or     (2)   in respect of an
advance made under a Transaction Document by a person that was a bank (as
defined for the purpose of section 879 of ITA) at the time that that advance was
made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

  (ii)   a Lender which is:

  (1)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (2)   a partnership each member of which is:

  (a)   a company so resident in the United Kingdom; or     (b)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or

  (3)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or

  (iii)   a Treaty Lender; or

  (b)   a Lender which is a building society (as defined for the purpose of
section 880 of ITA) making an advance under a Transaction Document.

    “Quotation Date” means, in relation to any period for which an interest rate
is to be determined:

  (i)   (if the Currency is Pounds Sterling) the first day of that period;

- 32 -



--------------------------------------------------------------------------------



 



  (ii)   (if the Currency is Euro) two TARGET Days before the first day of that
period; or     (iii)   (for any other Currency) two Business Days before the
first day of that period,

    unless market practice differs in the Relevant Interbank Market for a
Currency, in which case the Quotation Day for that Currency will be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).       “Rating Agency” means each of S&P, Moody’s and
any other rating agency that has issued a rating with respect to the commercial
paper issued by a Conduit Lender.       “Records” means with respect to any
Loans, all documents, books, records and other information (including without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) maintained with respect to any item of
Collateral and the related Obligors, other than the Loan Documents.      
“Recoveries” means with respect to any Defaulted Loan, proceeds of the sale of
any Related Property, proceeds of any related Insurance Policy, and any other
recoveries with respect to such Loan and Related Property, and amounts
representing late fees and penalties, net of Liquidation Expenses and amounts,
if any, received that are required to be refunded to the Obligor on such Loan.  
    “Reference Banks” means, with respect to the determination of LIBOR or
EURIBOR, any four major banks in the Relevant Interbank Market, selected by the
Administrative Agent.       “Regulatory Sub-Participation Loans” means Eligible
Loans which for regulatory and/or tax reasons cannot be acquired by a Borrower
directly but where the relevant Borrower is entitled to acquire a
sub-participation. All Regulatory Sub-Participation Loans shall be originated by
CSEL and appropriate security satisfactory to the Administrative Agent shall be
granted by CSEL in respect of the loan in which it has an interest, provided
that any such Loan shall exclude any Retained Interest.       “Related Property”
means with respect to any Loan, any property or other assets of the Obligor
thereunder (together with, where relevant, the issued share capital of the
Obligor) on which such Obligor (and/or its parent and/or its Affiliate) has
Granted or purported to Grant a Security to a Borrower (in its capacity as
lender under such Loan) to secure the repayment of such Loan.       “Relevant
Interbank Market” means (i) in relation to Euro, the European interbank market
and, in relation to any Alternative Currency, the London interbank market.      
“Repeating Representation” has the meaning given in Clause 16.       “Replaced
Loan” has the meaning given in Clause 5.2.1.

- 33 -



--------------------------------------------------------------------------------



 



    “Reporting Date” shall mean the earlier of the 16th calendar day of each
month or 3 Business Days prior to the next Payment Date.       “Required
Lenders” means the Lender Groups representing in aggregate more than 66.67% of
the aggregate Commitments of the Lender Groups then in effect; provided that for
the purposes of determining the Required Lenders, in the event that a Lender
Group fails to provide funding for an Advance hereunder for which all conditions
precedent have been satisfied, such Lender Group shall not constitute a Required
Lender hereunder (and the Commitment of such Lender Group shall be disregarded
for purposes of determining whether the consent of the Required Lenders has been
obtained).       “Reserve Fund” means the account specified in ANNEX F, as
amended from time to time.       “Responsible Officer” means as to any Person,
any officer of such Person with direct responsibility for the administration of
this Agreement and also, with respect to a particular matter, any other officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and with respect to any certificate
required to be signed by a Responsible Officer, an authorised signatory.      
“Restricted Payments” shall have the meaning given in Clause 18.1.1(r).      
“Retained Interest” means (A) with respect to any Revolving Loan, Delayed Draw
Term Loan (until such time as it becomes a Term Loan), or any Loan that is
transferred in part to a Borrower, all of the obligations, if any, to provide
additional funding with respect to such Loan, and (B) with respect to any Loan
that is transferred by an originator to the Borrowers, (i) all of the
obligations, if any, of the agent(s), administrative agent, arranger, security
trustee or security agent under the documentation evidencing such Loan and
(ii) the applicable portion of the interests, rights and obligations under the
documentation evidencing such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender or is being retained by the
originator pursuant to clause (A) of this definition.       “Retransfer Price”
shall have the meaning given in Clause 5.1.       “Revolving Loan” means any
Loan that is a line of credit or other similar extension of credit by a Borrower
where such Borrower’s commitment under such Loan is not fully funded and/or the
proceeds of such Loan may be repaid and reborrowed provided that any such Loan
shall exclude any Retained Interest.       “Revolving Period” means the period
commencing on (and including) the Closing Date and ending on the day immediately
preceding the Amendment Date.       “S&P” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., or any successor to its
ratings business.       “Scheduled Debt Amortisation” means the principal amount
of Indebtedness scheduled to be amortised in any period on Indebtedness other
than revolving Indebtedness.

- 34 -



--------------------------------------------------------------------------------



 



    “Scheduled Payment” means, as of any Determination Date, with respect to any
Loan, each monthly, quarterly or semi-annual payment (whether principal,
interest or principal and interest) scheduled to be made by the Obligor thereof
after such Determination Date under the terms of such Loan.       “Screen” means
(a) for Euro, the relevant display page for EURIBOR Rate (as determined by the
Administrative Agent) appearing on Reuters Page 248 and 249, as applicable (or
if such page is replaced or service ceases to be available, another page as
agreed between the Borrower and the Administrative Agent), (b) for Dollars and
Pounds Sterling, the LIBOR offered rate appearing on Reuters Page 3750 (or if
such page is replaced or service ceases to be available, another page as agreed
between the Borrower and the Administrative Agent) and (c) for any other
Alternative Currency, the relevant display page for LIBOR for such Currency (as
determined by the Administrative Agent) on the Reuters Service; provided that,
if the Administrative Agent determines that there is no such relevant display
page for EURIBOR Rate or LIBOR for such Currency, “Screen” means the relevant
display page for EURIBOR Rate or LIBOR for such Currency (as determined by the
Administrative Agent) on the Reuters Monitor Money Rates Service.       “Second
Currency” has the meaning given in Clause 14.       “Secured Obligations” means
all obligations owing to the Secured Parties or to the Security Trustee (whether
for its own account or as trustee for the Secured Parties) by the Borrowers
under or pursuant to the Transaction Documents including any liability in
respect of any Advances made under the Transaction Documents, whether present or
future, actual or contingent (and whether incurred by the Borrowers alone or
jointly, and whether as principal or surety or in some other capacity) except
for any obligation or liability which, if it were included, would cause that
obligation or liability or any of the Security in respect thereof, to be
unlawful or prohibited by any applicable law (and for the avoidance of doubt the
“Secured Obligations” includes the obligations of the Borrowers under the
Combined Facility Guarantee).       “Secured Party” means (a) each Lender;
(b) each Successor Servicer; (c) the Administrative Agent, the Account Bank, and
the Security Trustee and (d) each Combined Facility Secured Party.      
“Security” means, with respect to any Collateral, (a) any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing Loan or other title retention agreement relating to such
Collateral.       “Security Documents” means, together, the Debentures, the
Second Ranking Debentures, the Share Pledge Agreements, the Second Ranking Share
Pledge Agreements, and any other documents or instruments Granting Security to
the Security Trustee over the issued share capital in, and the property,
accounts and assets of a Borrower that may be executed by a Borrower from time
to time.       “Security Trustee” means Wells Fargo, or any replacement Security
Trustee appointed pursuant to the terms of the Transaction Documents.

- 35 -



--------------------------------------------------------------------------------



 



    “Second Ranking Debentures” means the second ranking debentures, dated on or
about the Amendment Date in a form satisfactory to the Administrative Agent
granted by the Borrowers in favour of the Security Trustee.       “Second
Ranking Share Pledge Agreements” means the share pledge agreements dated the
date of the Amendment Date and entered into between each Parent and the Security
Trustee whereby each Parent has granted a second ranking fixed charge, in favour
of the Security Trustee, over the Shares of the relevant Borrower, as continuing
security for the payment and discharge of the Secured Obligations.      
“Selling Institution” means a financial institution with a public rating from
(i) Moody’s of “A2” or better and (ii) S&P of “A” or better from which the
Borrower acquires a Sub-Participation Loan.       “Senior Secured Loans” shall
mean a Loan (or participation therein) that is a senior secured obligation as
determined by the Servicer in its reasonable business judgment, provided that:

  (a)   such Loan is secured by (i) fixed assets of the Obligor or guarantor
thereof if and to the extent that a pledge of fixed assets is permissible under
any applicable law (save in the case of assets so numerous that the failure to
take such security is consistent with reasonable secured lending practices as
determined by the Servicer in its reasonable discretion) and otherwise (ii) 100%
of the equity interests in the stock of an entity owning directly or indirectly,
such fixed assets.     (b)   no other obligation of any lender of the Obligor or
guarantor thereof has any higher priority security interest in such fixed assets
and/or stock referred to in (a) above and the Servicer has received assurances
to such effect that are (so far as possible) customary in the secured loan
market.     (c)   such Loan is at an LTV not greater than 60%; and     (d)  
such Loan has an original term to stated maturity that does not exceed 102
months.

    “Servicer” means CapitalSource Finance LLC or any replacement servicer
appointed pursuant to the Servicing Agreement.       “Servicer Termination
Event” shall have the meaning given in the Servicing Agreement.      
“Servicer’s Certificate” shall have the meaning given in the Servicing
Agreement.       “Servicing Agreement” means the Servicing Agreement dated on or
about the date hereof and made between, among others, the Servicer and the
Borrowers.       “Servicing Fee” means for each Payment Date, an amount equal to
the sum of the products, for each day during the related Collection Period, of
(a) a fraction, the numerator of which is the sum of (i) the Aggregate
Outstanding Loan Balance as of the first day of such Collection Period plus
(ii) the Aggregate Outstanding Loan Balance as of the last day of such
Collection Period, and the denominator of which is two, (b)

- 36 -



--------------------------------------------------------------------------------



 



    the Servicing Fee Rate, and (c) a fraction, the numerator of which is 1 and
the denominator of which is 360.

    “Servicing Fee Rate” means a rate equal to 0.75% per annum.       “Servicing
Standard” has the meaning given in the Servicing Agreement.       “Share Pledge
Agreements” means the share pledge agreements dated the date of the Closing Date
and entered into between each Parent and the Security Trustee, whereby each
Parent has granted a first fixed charge, in favour of the Security Trustee, over
the shares of the relevant Borrower, as continuing security for the payment and
discharge of the Secured Obligations.       “Sub-Participation Loan” means the
sub-participation interest in a Loan that has been granted to a Borrower by
another person (other than any Affiliate) in accordance with the Credit and
Collection Policy and such transaction has been fully consummated, pursuant to
commercially reasonable documentation consistent with the Credit and Collection
Policy, prior to such Loan becoming an Eligible Loan. All Sub-Participation
Loans must be originated by a counterparty rated ‘A2/A’ or better by Moody’s and
S&P, respectively, unless appropriate security satisfactory to the
Administrative Agent is granted in respect of the loan in which the person
granting the sub-participation interest has itself a participation provided that
any such Loan shall exclude any Retained Interest.       “Subordinated Debt”
means any debt that is subordinated in right of payment to the obligations of a
Borrower under this Agreement.       “Subordinated Loan” means a second (or
third) ranking secured Loan or unsecured loan (or participation therein) that is
a second or lower ranking Obligation (or first ranking obligation which fails to
satisfy one or more of the criteria set forth in paragraphs (a) through (d) of
the definition of Senior Secured Loan), provided that (a) such Loan is at an LTV
not greater than 85% and (b) such Loan has an original term to stated maturity
that does not exceed 130 months.       “Subservicer” means CapitalSource Europe
Limited, CapitalSource Bank, or such other person as may be appointed
subservicer pursuant to the Servicing Agreement.       “Subsidiary” means, in
the case of a company incorporated in England and Wales, a subsidiary within the
meaning of Section 736 of the Companies Act 1985 and with respect to any other
Person, means any corporation, partnership, joint venture, limited liability
company, trust or estate of which (or in which) more than 50% of (a) the issued
and outstanding share capital having ordinary voting power to elect a majority
of the board of directors of such entity (irrespective of whether at the time
share capital of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency), (b) the interest in the
capital or profits of such partnership, limited liability company or joint
venture or (c) the beneficial interest in such trust or estate that is at the
time directly or indirectly owned or controlled by such Person, or such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries.       “Successor Servicer” shall have the meaning given in
the Servicing Agreement.

- 37 -



--------------------------------------------------------------------------------



 



    “Successor Servicer Expenses” means the reasonable out-of-pocket expenses to
be paid to the Successor Servicer under and in accordance with the Servicing
Agreement.       “Sum” has the meaning given in Clause 14.       “Swedish Krona”
or “SEK” means the lawful currency of Sweden.       “Swingline Lender” means
each of the Conduit Lenders and Institutional Lenders from time to time party
hereto as a swingline lender and identified as such in ANNEX B from time to
time.       “Swingline Lender Agent” means each of the swingline lender agents
from time to time party hereto as a swingline lender agent and identified as
such in ANNEX B from time to time.       “Syndication” means any syndication of
all or any part of the Commitments of the Lenders as contemplated by Clause 19.
      “Tape” shall have the meaning given thereto in the Servicing Agreement.  
    “TARGET Day” means a day on which the TARGET System is operating.      
“TARGET System” means the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System or any successor thereto.       “Tax Credit”
has the meaning given in Clause 12.       “Tax Deduction” has the meaning given
in Clause 12.       “Tax Payment” has the meaning given in Clause 12.      
“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.       “Termination
Date” means the earliest to occur of: (a) the date the entire Facility Amount is
reduced to zero pursuant to Clause 6.2.1, (b) the Business Day designated by the
Borrowers to the Administrative Agent as the Termination Date at any time upon
at least 5 Business Days prior written notice, (c) 6 May 2011 and (d) the date
declared as such upon the occurrence of an Event of Default.       “Term Loan”
means a Loan that is a term loan that has been fully funded and does not contain
any unfunded commitment arising from an extension of credit to an Obligor.      
“Third Parties Act” has the meaning given in Clause 1.3.1.       “Transaction
Documents” means this Agreement, the Amendment Deed, the Servicing Agreement,
the Deed of Subordination, the Share Pledge Agreements, the Second Ranking Share
Pledge Agreements, the Debentures, the Second Ranking Debentures, the Fee
Letter, the Charged Account Control Deed, any Custody Agreement (all as amended
and restated from time to time), the Combined Facility and

- 38 -



--------------------------------------------------------------------------------



 



    any other document designated as a “Transaction Document” by the
Administrative Agent and the Borrowers.

    “Transfer Certificate” means the form of document attached hereto as
SCHEDULE 1.       “Transition Costs” means the reasonable costs and expenses
incurred by any Successor Servicer in transitioning to Servicer; provided that
in no event shall such Transition Costs exceed €50,000 in the aggregate.      
“Underlying Instruments” means the loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or of which the holders of such Loan are the beneficiaries.      
“United States” means the United States of America.       “Usage Fee” shall mean
the applicable percentage rate per annum (calculated by reference to a year of
360 days except for Advances denominated in Pounds Sterling which are calculated
by reference to a year of 365/366 days) over the applicable Interest Rate
(together the “Cost of Funds”), payable to the Administrative Agent in arrears
on each Payment Date, based upon the Advances Outstanding and payable in the
applicable currency of each Advance as provided in the Fee Letter.       “Wells
Fargo” means Wells Fargo Bank, N.A.       “Warranty Event” means, as to any
Loan, the discovery that as of the related Borrower Cut-Off Date there existed a
breach of any representation or warranty relating to such Loan (other than any
representation or warranty that the Loan satisfies the criteria of the
definition of Eligible Loan) and the failure of the relevant Borrower to cure
such breach, or cause the same to be cured, within 30 days after the earlier
occur of the relevant Borrower’s receipt of notice thereof from the
Administrative Agent or such Borrower becoming aware thereof.       “Warranty
Loan” means any Loan with respect to which a Warranty Event has occurred, and
including any Loan deemed a Warranty Loan pursuant to Clause 5.1.2.      
“Weighted Average Spread” means as of any Determination Date, the weighted
average (based on Outstanding Loan Balance) of (i) the sum of (a) the cash
coupon and (b) 25% of the PIK coupon (if any) of each Floating Rate Loan that is
not a Defaulted Loan excluding 1-month LIBOR/EURIBOR; and (ii) the sum of
(a) the cash coupon and (b) 25% of the PIK coupon (if any) of each fixed rate
Loan that is not a Defaulted Loan.       “Weighted Average Spread Test” means, a
test that will be satisfied if the Weighted Average Spread exceeds Minimum
Weighted Average Spread.   1.2   Construction

  1.2.1   In each Transaction Document, unless a contrary indication appears any
reference to:

- 39 -



--------------------------------------------------------------------------------



 



  (a)   the “the Administrative Agent”, “the Security Trustee”, any “Conduit
Lender”, any “Institutional Lender”, any “Lender Agent”, any “Swingline Lender”,
any “Swingline Lender Agent”, any “Secured Party”, “Servicer”, “Successor
Servicer”, “Account Bank”, any “the Lender” or any “Obligor” shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;     (b)   “Collateral” includes present and future properties,
revenues and rights of every description;     (c)   a “Transaction Document” or
any other agreement or instrument is a reference to that Transaction Document or
other agreement or instrument as amended or novated;     (d)   a provision of
law is a reference to that provision as amended or re-enacted;     (e)  
reference to any “gender” includes each other gender;     (f)   all accounting
terms not specifically defined herein shall be construed in accordance with the
appropriate GAAP;     (g)   reference to day or days without further
qualification means calendar days;     (h)   in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”;     (i)   “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;     (j)  
reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented or restated and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms of the other Transaction
Documents;     (k)   reference to any Applicable Law or provision of law means
such Applicable Law or provision of law as amended, modified, codified, replaced
or re-enacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder and reference to any Clause or
other provision of any Applicable Law or provision of law means that provision
of such Applicable Law or provision of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such Clause or other provision;     (l)   all Clause
references shall be to Clauses in this Agreement; and     (m)   unless otherwise
specified, a time of day is a reference to London time.

- 40 -



--------------------------------------------------------------------------------



 



  1.2.2   Clause, Exhibits, Annexes and Schedule headings are for ease of
reference only.     1.2.3   Unless a contrary indication appears, a term used in
any other Transaction Document or in any notice given under or in connection
with any Transaction Document has the same meaning in that Transaction Document
or notice as in this Agreement.     1.2.4   A Default (other than an Event of
Default) is “continuing” if it has not been remedied or waived and an Event of
Default is “continuing” if it has not been remedied or waived.     1.2.5  
Unless a contrary intention appears words importing the singular shall include
the plural and vice versa.

1.3   Third party rights

  1.3.1   Unless expressly provided to the contrary in a Transaction Document, a
person who is not a party (save for the Account Bank) has no right under the
Contracts (Rights of Third Parties) Act 1999 (the “Third Parties Act”) to
enforce or enjoy the benefit of any term of any Transaction Document.     1.3.2
  Notwithstanding any term of any Transaction Document, the consent of any
person who is not a party is not required to rescind or vary any Transaction
Document at any time.

2.   THE FACILITY   2.1   The Facility

  2.1.1   Subject to the terms of this Agreement, the Lenders have made
available to the Borrowers as joint and several principal obligors a
multicurrency loan facility.     2.1.2   The principal amount of Advances made
under this Agreement and outstanding on the Amendment Date is equal to
€100,675,000.

2.2   Secured Parties’ rights and obligations

  2.2.1   The obligations of each Secured Party under the Transaction Documents
are several. Failure by a Secured Party to perform its obligations under the
Transaction Documents shall not affect the obligations of any other party under
the Transaction Documents. No Secured Party is responsible for the obligations
of any other Secured Party under the Transaction Documents.     2.2.2   Subject
to the terms and conditions of this Agreement, during the Revolving Period the
Borrower may borrow, repay and reborrow hereunder, provided that,
notwithstanding the foregoing, no Lender shall have any obligation to make an
Advance to the Borrower in excess of its Commitment.     2.2.3   The rights of
each Secured Party under or in connection with the Transaction Documents are
separate and independent rights and any debt arising under the

- 41 -



--------------------------------------------------------------------------------



 



      Transaction Documents to a Secured Party from the Borrower shall be a
separate and independent debt.

  2.2.4   A Secured Party may, except as otherwise stated in the Transaction
Documents, separately enforce its rights under the Transaction Documents.

2.3   Borrowers obligations       The obligations of the Borrowers under the
Transaction Documents are joint and several.

3.   PURPOSE     3.1   Purpose            Each Borrower shall apply all amounts
borrowed by it under the Facility:

      3.1.1   towards the financing of Eligible Loans;     

    and/or

  3.1.2   towards the payment of fees, costs and expenses under the Transaction
Documents.

3.2   Monitoring       No Secured Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.

4.   PROCEDURE FOR EXTENSION OF FACILITY   4.1   Extension Option

  4.1.1   The Borrowers may, within 60 days but not less than 45 days prior to
the Termination Date then in effect pursuant to paragraph (c) of the definition
thereof, request by written notice to (i) each Lender Agent with respect to a
Conduit Lender (other than the Committed Conduit Lender) and, (ii) each Lender
Agent, as applicable, for each Lender, to extend the date then in effect
pursuant to paragraph (c) of the definition of Termination Date for an
additional period of no more than 364 days.     4.1.2   Each Lender Agent, as
applicable, will give prompt notice to the related Lender, as applicable, of its
receipt of any request referred to in Clause 4.1.1 above, and each Lender shall
make a determination, each in its respective sole discretion, not less than
15 days prior to the Termination Date then in effect pursuant to paragraph (c)
of the definition thereof, as to whether or not it will agree to the
extension(s) requested. The failure of a Lender to provide timely notice of its
decision to the Borrowers shall be deemed to constitute a refusal by the
applicable Lender to extend the Termination Date then in effect pursuant to
paragraph (c) of the definition thereof. Each of the Borrowers confirms that
each Lender, in its sole and absolute discretion, without regard to the value or
performance of the Collateral or any other factor, may elect not to

- 42 -



--------------------------------------------------------------------------------



 



      extend Termination Date then in effect pursuant to paragraph (c) of the
definition thereof.

5.   LOAN TRANSFERS   5.1   Repurchase of Warranty Loans

  5.1.1   No later than 3 Business Days after the occurrence of a Warranty Event
which is continuing, the relevant Borrower shall repay Advances Outstanding in
an amount equal to the aggregate Retransfer Price of the applicable Warranty
Loan(s) to which such Warranty Event relates on the terms and conditions set
forth below. Notwithstanding anything contained in this Clause 5.1 to the
contrary, no later than 3 Business Days after the occurrence of a Warranty
Event, and provided that it is continuing, the relevant Borrower shall repay
Advances Outstanding in an amount equal to the sum of (I) the portion of the
Advances Outstanding to be repaid that are attributable to the relevant Warranty
Loan(s) and which permits the Overcollateralization Ratio to be maintained at a
level which is equal to or greater than the Overcollateralization Ratio as
calculated immediately prior to the removal or repurchase of the relevant
Warranty Loan(s), (II) any accrued and unpaid interest thereon, and (III) any
Breakage Costs incurred in connection with the retransfer of such Warranty Loan
pursuant to this Clause 5.1.1 (collectively, the “Retransfer Price”), and the
Security Trustee on behalf of the Secured Parties shall release to the relevant
Borrower any such Warranty Loan(s) and any other Collateral related to such
Warranty Loan(s) and relinquish any Security created pursuant to the Security
Documents or otherwise, and the Secured Parties shall, in connection with such
conveyance and without further action, be deemed to represent and warrant that
they have the corporate authority and have taken all necessary corporate action
to accomplish such release, but without any other representation or warranty,
express or implied. In the foregoing instances, the relevant Borrower shall make
such repayment and on and after the date of such repayment, each Warranty Loan
so repaid shall not be included in the Collateral. In consideration of any such
release by the Secured Parties, the relevant Borrower shall, on the date of such
repayment, remit to the Administrative Agent, on behalf of the Secured Parties,
in immediately available funds an amount equal to the Retransfer Price therefor.
Upon each such repayment, the Administrative Agent, on behalf of the Secured
Parties, shall automatically and without further action be deemed to release to
the relevant Borrower all the right, title and interest of the Secured Parties
in, to and under such Warranty Loan(s) and all monies due or to become due with
respect thereto, all proceeds thereof and all rights to security for any such
Warranty Loan, and all proceeds and products of the foregoing and any other
Collateral related to such Warranty Loan(s). The Administrative Agent and the
Security Trustee shall, at the sole expense of the relevant Borrower, execute
such documents and instruments of transfer as may be prepared by such Borrower
and take such other actions as shall reasonably be requested by such Borrower to
effect the transfer of such Warranty Loan free of the Security under the
Security Documents pursuant to this Clause 5.1.1. (including, if so requested,
to confirm the non-crystallization of the floating charge created under the
Security Documents).

- 43 -



--------------------------------------------------------------------------------



 



  5.1.2   Each of the Borrowers hereby agrees that (x) if any real property
collateral securing any Loan becomes the subject of any claims, proceedings,
Liens or encumbrances with respect to any material violation or claimed material
violation of any applicable environmental laws or regulations or (y) in the
event of a breach of the representation and warranty in Clause 16.1.21, such
Loan shall for all purposes hereunder be, at and following the time of discovery
by the Servicer of such fact, the relevant Borrower, the Administrative Agent or
any other Secured Party, deemed a Warranty Loan and the relevant Borrower shall
repay Advances Outstanding in an amount equal to the aggregate Retransfer Price
of such Warranty Loan. Such Warranty Loan shall otherwise be treated in
accordance with Clause 5.1 and shall be subject to the same remedial and
recourse provisions hereunder as other Loans determined to be Warranty Loans
hereunder.     5.1.3   If any Advance Outstanding required to be repaid pursuant
to Clause 5.1.1 is an Advance in an Alternative Currency, such Advance
Outstanding shall be repaid in the same Alternative Currency.     5.1.4   The
Borrowers shall not be entitled to substitute for any Warranty Loans under this
Clause 5.1 on or after the Amendment Date.

5.2   Discretionary Sales

  5.2.1   Prior to the occurrence of a Default or an Event of Default or the
Termination Date, on any Discretionary Sale Date, a Borrower shall have the
right to prepay all or a portion of the Advances Outstanding in connection with
the sale and assignment to such Borrower by the Administrative Agent, on behalf
of the Secured Parties, of all or part of the Collateral (each, an
“Discretionary Sale”), subject to the following terms and conditions:

  (a)   At least two Business Days prior to each Discretionary Sale Date, the
relevant Borrower shall have given the Administrative Agent written notice of
its intent to effect a Discretionary Sale (each such notice a “Discretionary
Sale Notice”), specifying the Discretionary Sale Date and including a list of
all Loans to be sold and assigned pursuant to such Discretionary Sale together
with an Overcollateralization Ratio Certificate;     (b)   Any Discretionary
Sale shall be made by the relevant Borrower to an unaffiliated third party
purchaser in a transaction (i) reflecting arms-length market terms and (ii) in
which such Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to the
Discretionary Sale; provided that the Borrower may make a Discretionary Sale to
an Affiliate for a purchase price equal to the Market Value of the Loans to be
sold and assigned pursuant to such Discretionary Sale;     (c)   After giving
effect to the Discretionary Sale and the assignment to the relevant Borrower of
the Collateral on any Discretionary Sale Date, (i) the Repeating Representations
contained in Clause 17 hereof shall continue to be correct in all material
respects, except to the extent relating

- 44 -



--------------------------------------------------------------------------------



 



      to an earlier date and (ii) neither a Default nor an Event of Default
shall have occurred;     (d)   On the related Discretionary Sale Date, the
Administrative Agent, on behalf of the Secured Parties, shall have received, as
applicable, in immediately available funds, an amount equal to the sum of
(i) the portion of the Advances Outstanding to be repaid (that are attributable
to the Collateral to be sold by the Borrower(s) in connection with such
Discretionary Sale), (ii) an amount equal to all unpaid Interest to the extent
reasonably determined by the Administrative Agent to be attributable to that
portion of the Advances Outstanding to be repaid in connection with the
Discretionary Sale and (iii) an aggregate amount equal to the sum of all other
Aggregate Unpaids due and owing to the Secured Parties under this Agreement and
the other Transaction Documents (that are attributable to the Collateral to be
sold by the Borrower(s) in connection with such Discretionary Sale), to the
extent accrued to such date; provided that the Administrative Agent and each
Purchaser Agent shall have the right to determine whether the amount paid (or
proposed to be paid) by the relevant Borrower on the Discretionary Sale Date is
sufficient to satisfy the requirements of clauses (i) through (iii) and is
sufficient to reduce the Advances Outstanding to the extent requested by the
relevant Borrower in connection with the Discretionary Sale;     (e)   A
Discretionary Sale of a Loan may only occur if the sale price of each Loan is
equal to or greater than 90% of the percentage price for which such Loan was
acquired by the Borrower, provided that the first €10,000,000 or equivalent (of
Outstanding Loan Balances) of Loans which are the subject of a Discretionary
Sale after the Amendment Date are not required to comply with this condition.
Notwithstanding the foregoing, the Administrative Agent at its discretion may
consent to a Discretionary Sale of a Loan which does not comply with the
foregoing condition; and     (f)   On the related Discretionary Sale Date, the
proceeds from such Discretionary Sale have been sent directly into the
applicable Collection Account.

  5.2.2   Subject to the provisions of Clause 5.2.1(d) above, upon the proceeds
of a Discretionary Sale being credited to the Collection Account, the
Administrative Agent, on behalf of the Secured Parties, shall automatically and
without further action be deemed to release to the relevant Borrower all the
right, title and interest of the Secured Parties in, to and under the Loan(s)
subject to the Discretionary Sale and all monies due or to become due with
respect thereto, all proceeds thereof and all rights to security for any such
Loan(s), and all proceeds and products of the foregoing and any other Collateral
related to such Loan(s). The Administrative Agent and the Security Trustee
shall, at the sole expense of the relevant Borrower, execute such documents and
instruments of transfer as may be prepared by such Borrower and take such other
actions as shall reasonably be requested by such Borrower to effect the transfer
of such Loan free of the Security under the Debenture

- 45 -



--------------------------------------------------------------------------------



 



      (including, if so requested, to confirm the non-crystallization of the
floating charge under the Debenture).

5.3   The Borrowers may, with the prior consent of the Administrative Agent, by
themselves or by an Affiliate, enter into a securitisation or other financing
transaction that is secured directly or indirectly by loans which have
previously formed part of the Collateral (or any portion thereof or interest
therein) including any collateralised loan or collateralised debt obligation.
The Administrative Agent shall consent to such transaction if such transaction
complies with the conditions applicable to Discretionary Sales set out in
Clauses 5.1 and 5.2 save that in respect of Clause 5.2.1(b) the Borrower may
grant representations, warranties and indemnities consistent with customary
market practice in relation to any securitization transaction. The
Administrative Agent may at its sole discretion consent to a securitization
transaction which does not comply with these conditions.

6.   REPAYMENT, PRE-PAYMENT AND CANCELLATION   6.1   Illegality       If, at any
time, it is or will become unlawful in any applicable jurisdiction for a Lender
to perform any of its obligations as contemplated by this Agreement or to fund
or maintain its participation in any Loan:

  6.1.1   that Lender shall promptly notify the Administrative Agent upon
becoming aware of that event and the Administrative Agent shall promptly notify
the Lenders of such event;     6.1.2   upon the Administrative Agent notifying
the relevant Borrower, the relevant Loan of that Lender will be immediately
cancelled; and     6.1.3   the relevant Borrower shall repay that Lender’s
participation in the relevant Loan made to the relevant Borrower on the date
specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

6.2   Voluntary pre-payment of Advances

  6.2.1   The Borrowers may, upon three Business Days’ prior written notice
(such notice to be received by the Administrative Agent no later than 11:00 a.m.
(London time) on such day) to the Administrative Agent, prepay the Advances
Outstanding by remitting to the Administrative Agent, for payment to the
respective Lenders (i) cash, in the Currency of such Advances, in an amount
equal to the amount of such Advances Outstanding to be prepaid, accrued Interest
on the amount of Advances Outstanding to be prepaid, any Breakage Costs and
(ii) instructions to reduce such Advances Outstanding by the amount of such
prepayment. Any prepayment of the Advances Outstanding shall be in a minimum
amount of €1,000,000 and (a) with respect to the first €500,000 of any
prepayment hereunder, integral multiples of €100,000 in excess thereof and
(b) thereafter, with respect to any such prepayment, integral multiples of €1.
Any such prepayment will occur only if sufficient funds have been remitted to
pay all of the following amounts in full: upon receipt of such funds,

- 46 -



--------------------------------------------------------------------------------



 



      the Administrative Agent shall apply such amounts (i) to the pro rata
prepayment of the Advances Outstanding to the respective Lenders, (ii) to the
payment of accrued Interest on the amount of the Advances Outstanding to be
prepaid by paying such amounts to the respective Lenders and (iii) to the
payment of any Breakage Costs. Any Advances Outstanding so prepaid may, subject
to the terms and conditions hereof, be reborrowed during the Revolving Period.
Any Borrower Notice relating to any prepayment pursuant to this Clause 6.2.1
shall be irrevocable.

  6.2.2   If on any day (i) the Security Trustee, on behalf of the Secured
Parties, does not own or have a valid and effective security interest in any
Loan and Related Property (subject to Permitted Security) or (ii) any Loan which
has been represented by a Borrower to be an Eligible Loan is later determined
not to have been an Eligible Loan at the time such representation was made by
such Borrower, upon the earlier of such Borrower’s receipt of notice from the
Security Trustee or such Borrower becoming aware thereof and such Borrower’s
failure to cure or procure the cure of such breach within 30 days (if cure is
reasonably possible and otherwise immediately upon receipt of such notice or
upon such Borrower becoming aware of such breach), such Loan shall cease to be
an Eligible Loan for all purposes hereunder.

6.3   Mandatory Repayment — Conversion — Rebalancing

  6.3.1   The Borrowers or the Servicer on behalf of the Borrowers shall
calculate the Euro Equivalent amount of all Advances Outstanding denominated in
an Alternative Currency (a) at the time of each Advance and (b) on each
Determination Date. The Administrative Agent may calculate the Euro Equivalent
amount of all Advances Outstanding denominated in an Alternative Currency at
such times as may be deemed necessary by the Administrative Agent in its sole
discretion. If at any such time the Euro Equivalent Amount of all Advances
Outstanding, so determined by the Administrative Agent, the Borrowers or the
Servicer, in the aggregate, exceeds an amount which permits compliance with the
Minimum Overcollateralization Ratio, the Administrative Agent shall notify each
Lender and may request that the Borrowers (and the Borrowers shall, upon receipt
of such request), immediately prepay all or a portion of such Advances
Outstanding, in such amount so that, following the making of such payment, the
Euro Equivalent amount of such Advances Outstanding so as to restore compliance
with the Minimum Overcollateralization Ratio. All prepayments under this Clause
6.3 shall be accompanied by (i) Cost of Funds on the principal amount of the
Advances Outstanding prepaid through the date of prepayment, (ii) any Commitment
Fees and (iii) any and all Breakage Costs. Upon receipt of such amounts, the
Administrative Agent shall apply such amounts to the pro rata reduction of the
Advances Outstanding of the Lenders in the related Alternative Currencies and to
the payment of accrued Interest and any other amounts owed on such Advances
Outstanding by paying such amounts to the respective Lenders.     6.3.2   The
Borrowers may, upon giving three Business Days written notice to the
Administrative Agent in the form set out in Exhibit A-2, repay an amount of
Advances Outstanding denominated in one Currency and re-draw an equivalent
amount denominated in another Currency (converted at the rate of

- 47 -



--------------------------------------------------------------------------------



 



      exchange determined by the Administrative Agent as at the day of such
reimbursement and re-drawing) such that the aggregate of Advances Outstanding is
not increased (“Rebalancing”), but such Rebalancing may only occur in the event
that the Obligor of any Eligible Loan has repaid its drawing under one Currency
and re-borrowed its drawing in such other Currency. Such Rebalancing may only be
done if the Currency-Specific Maximum Availability is not exceeded.
Notwithstanding non-compliance with the foregoing condition, the Borrowers may
request the Administrative Agent to allow a Rebalancing that the Administrative
Agent may permit in its sole discretion.

6.4   Principal Repayments

  6.4.1   Unless sooner prepaid pursuant to Clauses 5, 6.2.1, 6.2.2 6.3, 19 or
20, the Advances Outstanding shall be repaid in full in the Currency of such
Advances on the Termination Date.     6.4.2   All repayments of any Advance or
any portion thereof shall be made together with payment of (i) all Cost of Funds
accrued and unpaid on the amount repaid to the date of such repayment, (ii) any
Commitment Fees, and (iii) any and all Breakage Costs.     6.4.3   On the
Amendment Date the Borrowers shall use all amounts then credited to the Reserve
Fund together with amounts credited to the Collection Accounts and other sources
made available to the Borrowers to repay a corresponding principal amount of
Advances Outstanding so as to reduce the principal amount of Advances
Outstanding to €100,675,000.

6.5   Release of Security Interest       Upon the termination of this Agreement
and the repayment by the Borrowers of all Obligations and the performance and
discharge in full of all of the Borrowers’ other obligations under the
Transaction Documents (including their obligations under the Combined Facility
Guarantee) and related documents in accordance with the Debenture and the
Security Documents the Security Trustee shall release its security interest in
any remaining Collateral.

7.   INTEREST   7.1   Calculation of Interest

  7.1.1   Advances denominated in Euro or Pounds Sterling shall bear interest,
at the relevant Borrower’s option, at (i) the applicable Base Rate, or (ii) in
the case of Advances denominated in Euro, the applicable EURIBOR Rate (except
that in the case of Interest Periods of less than one month, the EURIBOR Rate
shall be determined in accordance with clause (iii) of the definition thereof),
or (iii) in the case of Advances denominated in Pounds Sterling, the applicable
LIBOR Rate (except that in the case of Interest Periods of less than one month,
the LIBOR Rate shall be determined in accordance with clause (iii) of the
definition thereof), plus Mandatory Costs, if any; provided that for so long as
a

- 48 -



--------------------------------------------------------------------------------



 



      EURIBOR Rate Disruption Event or a LIBOR Rate Disruption Event is
continuing, all such Advances shall bear interest at the Base Rate.     7.1.2  
Advances denominated in Dollars shall bear interest, at the relevant Borrower’s
option, at (i) the applicable Base Rate, or (ii) the applicable LIBOR Rate plus
Mandatory Costs, if any; provided that for so long as a LIBOR Rate Disruption
Event is continuing, all such Advances shall bear interest at the Base Rate.    
7.1.3   In addition to the Interest calculated in accordance with Clauses 7.1.1
— 7.1.2, a Usage Fee shall be payable by the Borrower(s), such Usage Fee to be
calculated, on any date of determination, on the basis of the aggregate
principal amount of the Advances Outstanding on such date, as provided in the
Fee Letter.

7.2   Interest Periods       A Borrower may in relation to each Advance select
Interest Periods of one or three months by giving written notice to the
Administrative Agent in the form set out in Exhibit A-2 no later than 10:00 a.m.
two Business Days prior to each Funding Date provided that:

  (a)   if no such written notice is given by a Borrower the Interest Period
shall be of one month;     (b)   no Interest Period may extend beyond the
Termination Date; and     (c)   the number of all Advances outstanding shall not
exceed five.

7.3   Payment of Interest       Interest shall accrue on each Advance, as
applicable, during each Accrual Period at the applicable Interest Rate. The
relevant Borrower shall pay Interest on the unpaid principal amount of each
Advance, as applicable, for the period commencing on and including the Funding
Date of such Advance, as applicable, through but excluding the date that such
Advance, as applicable, shall be paid in full. Accrued and unpaid Interest shall
be payable on each Advance on each Payment Date, unless earlier paid pursuant to
(i) a prepayment in accordance with Clause 6.2 or (ii) a reimbursement or
repayment in accordance with Clause 6.3 or 6.4, as applicable.

7.4   Default Interest

  7.4.1   If a Borrower fails to pay any amount payable by it under a
Transaction Document on its due date, interest shall accrue on the overdue
amount from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to Clause 7.5, is 2.0% higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Administrative
Agent in its reasonable discretion. Any interest accruing under this Clause 7.4
shall be immediately payable by the relevant Borrower on demand by the
Administrative Agent.

- 49 -



--------------------------------------------------------------------------------



 



  7.4.2   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Accrual Period applicable
to that overdue amount but will remain immediately due and payable.

7.5   Notification of rates of interest

  7.5.1   Each Lender Agent shall determine the amount of any Breakage Costs due
to such Lender Agent on each Payment Date and shall inform the Administrative
Agent of the amount of such Breakage Costs no later than 6 Business Days before
such Payment Date. Any Breakage Costs not notified by such time shall be payable
on the next following Payment Date.     7.5.2   The Administrative Agent shall
determine: (i) the Interest Rate on each Quotation Date and shall advise each
Lender Agent and Servicer of such Interest Rate promptly thereafter and
(ii) Interest (including unpaid Interest, if any, due and payable on a prior
Payment Date) to be paid by the relevant Borrower with respect to each Advance
and each Swingline Advance on each Payment Date and shall advise each Lender
Agent and the Servicer on behalf of the relevant Borrower thereof five Business
Days prior to each Payment Date.

8.   PAYMENT MECHANICS   8.1   Payments during the Revolving Period.      
Provided that no Event of Default has occurred which is continuing and subject
to Clause 9.3, on each Payment Date during the Revolving Period, the
Administrative Agent shall pay to the following Persons, pursuant to the most
recent Monthly Report, from amounts released by the Account Bank (with the
consent of the Security Trustee) from each Collection Account and the Reserve
Fund, to the extent of Available Funds in such Collection Account and the
Reserve Fund, the following amounts, provided that the consent of the Security
Trustee to the release of amounts from each Collection Account and Reserve Fund
shall be deemed to be given for the purpose of this Clause provided such amounts
are in accordance with the Monthly Report and the Monthly Report provides for
the application of funds to be made in accordance with the following order of
priority such that no funds are applied to an item in the order of priority
until all sums due (in whatever currency) in respect of items with a higher
ranking in the order of priority are paid in full:

  8.1.1   to any party owed, administrative fees (if any) (not to exceed €5,000
in any trailing 12-month period);     8.1.2   to the Servicer, (or Successor
Servicer, as the case may be) in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;     8.1.3   to each Lender Agent (and, with respect to any accrued and
unpaid Breakage Costs, the relevant Borrower(s)), pro rata in accordance with
the amount of Advances Outstanding, in an amount equal to any accrued and unpaid
Cost of Funds, Commitment Fee and Breakage Costs;

- 50 -



--------------------------------------------------------------------------------



 



  8.1.4   to the Administrative Agent, for the account of the applicable
Affected Party, to be paid pro rata to such Affected Parties in accordance with
the amount owed to such Person under this Clause 8.1.4, in an amount equal to
any unpaid Increased Costs, Taxes and any Other Costs, for the payment thereof;
    8.1.5   to the Administrative Agent, each Conduit Lender and each
Institutional Lender, the Affected Parties and the Indemnified Parties, pro rata
in accordance with the amount owed to such Person under this Clause 8.1.5, all
other amounts (other than Advances Outstanding) then due under this Agreement,
for the payment thereof;     8.1.6   at the option of the Borrower(s), to the
Reserve Fund, an amount, if any, which, when so deposited, causes the balance of
the Reserve Fund to equal the one-month Required Interest Reserve Amount, the
two-month Required Interest Reserve Amount or the three-month Required Interest
Reserve Amount;     8.1.7   to the extent not paid by the Servicer, to any
Successor Servicer, pro rata in accordance with the amount owed to such Person
under this Clause 8.1.7, in an amount equal to any accrued and unpaid Transition
Costs, Successor Servicer Expenses and Market Servicing Fee Differential, for
the payment thereof;     8.1.8   €1,500 to the Borrower in respect of its
retained profit referred to in Recital (C);     8.1.9   at the option of the
Borrower(s): (i) to be invested in additional Eligible Loans that become part of
the Collateral within two Business Days of such date or distributed to the
Borrower(s); and (ii) to be invested in Permitted Investments in accordance with
Clause 1.1; and (iii) to make (or reserve towards making) payments relating to
the Permitted Indebtedness; provided that the following conditions are satisfied
following such payment(s) as determined by the Administrative Agent: neither a
Default, an Event of Default nor a Servicer Termination Event has occurred or
would result from the actions set forth in clauses (i) — (iii) above; and    
8.1.10   the surplus to the Borrower, provided that the conditions to be
satisfied under Clause 8.1.9 above are also satisfied following payment of such
surplus.

8.2   Re-Investment during the Revolving Period. On the terms and conditions
hereinafter set out, provided that no Event of Default has occurred which is
continuing and subject to Clause 9.3, from time to time during the Revolving
Period, a Borrower or the Servicer on its behalf, may, to the extent of any
Principal Collections on deposit in any Collection Account:

  8.2.1   request that the Account Bank (with the consent of the Security
Trustee, provided that the consent of the Security Trustee to the release of
amounts from each Collection Account and Reserve Fund shall be deemed to be
given for the purpose of this Clause provided such amounts are in accordance
with the Monthly Report and the Monthly Report provides for the application of
funds to be made in accordance with the priority of payments provided in Clause
8.1 above), release such funds to the Servicer for the purpose of

- 51 -



--------------------------------------------------------------------------------



 



      reinvesting in additional Eligible Loans, provided the following
conditions are satisfied:

  (a)   the Servicer provides same day written notice to the Administrative
Agent by facsimile (to be received no later than 11:00 a.m. (London time) on
such day) of such request and the amount thereof;     (b)   the notice required
in Clause 8.2.1(a) above shall be accompanied by a Borrower Notice in the form
of Exhibit A-1 executed by the relevant Borrower and at least one Responsible
Officer of the Servicer;     (c)   the Account Bank provides to the
Administrative Agent by facsimile or email (to be received no later than
11:00 a.m. (London time) on that same date) a statement reflecting the total
amount of Principal Collections on deposit on such day in such Collection
Account; and     (d)   upon the satisfaction of the conditions set out in
Clauses 8.2.1(a) to 8.2.1(c) above, and the Account Bank’s confirmation of
available funds, the Account Bank shall, with the consent of the Security
Trustee, release funds consisting of Principal Collections from such Collection
Account to the Servicer in an amount not to exceed the lesser of (A) the amount
requested by the Servicer and (B) the amount of Principal Collections on deposit
in such Collection Account on such day; or request that such funds be applied to
make payments in respect of the Advances Outstanding at such time in accordance
with and subject to the terms of Clause 6.2.1, in which case the Account Bank
shall deposit such funds into the appropriate Administrative Agent’s Account and
the Administrative Agent shall apply such funds in accordance with Clause 6.2.1.

8.3   During the Amortisation Period. Provided that no Event of Default has
occurred which is continuing and subject to Clause 9.3, on each Payment Date
during the Amortisation Period, the Administrative Agent shall pay to the
following Persons, pursuant to the most recent Monthly Report, from amounts
transferred by the Account Bank (with the consent of the Security Trustee) from
each Collection Account and the Reserve Fund to the corresponding Administrative
Agent’s Account, to the extent of Available Funds in such Collection Account and
the Reserve Fund, the following amounts, provided that the consent of the
Security Trustee to the release of amounts from each Collection Account and
Reserve Fund shall be deemed to be given for the purpose of this Clause provided
such amounts are in accordance with the Monthly Report and the Monthly Report
provides for the application of funds to be made in accordance with the
following order of priority such that no funds are applied to an item in the
order of priority until all sums due (in whatever currency) in respect of items
with a higher ranking in the order of priority are paid in full in the following
order of priority are paid in full:

  8.3.1   to any party owed, administrative fees (if any) (not to exceed €5,000
in any trailing 12 month period);

- 52 -



--------------------------------------------------------------------------------



 



  8.3.2   to the extent not paid by the Servicer, to the Successor Servicer in
an amount equal to any accrued and unpaid currently due Successor Servicer Fees,
for the payment thereof;     8.3.3   to the Servicer, in an amount equal to its
accrued and unpaid Servicing Fees to the end of the preceding Collection Period,
for the payment thereof;     8.3.4   to each Lender Agent (and, with respect to
any accrued and unpaid Breakage Costs, the relevant Borrower(s)), pro rata in
accordance with the amount of Advances Outstanding hereunder, in an amount equal
to any accrued and unpaid Interest, Commitment Fee and Breakage Costs;     8.3.5
  to each Lender Agent, pro rata in accordance with the amount of Advances
Outstanding hereunder, for the account of the applicable Lender, in an amount
necessary to reduce the Advances Outstanding and Obligations due to such Lender
to zero, for the payment thereof;     8.3.6   to the Administrative Agent and
each Lender Agent, for the account of the applicable Affected Party, to be paid
pro rata to such Affected Parties in accordance with the amount owed to such
Person under this Clause 8.3.6, in an amount equal to any unpaid Increased
Costs, Taxes and any Other Costs, for the payment thereof;     8.3.7   to each
Lender Agent, the Lenders, the Affected Parties and the Indemnified Parties, pro
rata in accordance with the amount owed to such Person under this Clause, all
other amounts (other than Advances Outstanding) then due under this Agreement,
for the payment thereof;     8.3.8   to the extent not paid by the Servicer, to
any Successor Servicer, pro rata in accordance with the amount owed to such
Person under this Clause, in an amount equal to any accrued and unpaid
Transition Costs, Successor Servicer Expenses and Market Servicing Fee
Differential, for the payment thereof;     8.3.9   to Wells Fargo Capital
Markets LLC in an amount equal to the Aggregate Combined Facility Unpaids which
are outstanding under the Combined Facility together with any amounts due under
the Combined Facility Guarantee (but without double counting);     8.3.10   pro
rata, to each Borrower, an amount of not more than €6,000 per annum in respect
of that Borrower’s retained profit as referred to in Recital (F)(C);     8.3.11
  to each Person entitled thereto, pro rata, an amount equal to all outstanding
Obligations owed to such Person; and     8.3.12   after the occurrence of the
“Collection Date” as defined in the Combined Facility, any remaining amounts
shall be distributed to the Borrowers.

8.4   Consolidated Orders of Priorities. For the avoidance of doubt, given the
joint and several liabilities of the Borrowers under this Agreement, the orders
of priority shall be applied on a consolidated basis regardless of whether the
moneys in question are in an account in the name of one or the other Borrower
and regardless of whether the moneys represent amounts received or collected by
one Borrower rather than the other.

- 53 -



--------------------------------------------------------------------------------



 



9.   COLLECTIONS AND ALLOCATIONS   9.1   On or before the date on which a
Borrower originates or otherwise acquires a Loan, such Borrower, or the Servicer
on behalf of such Borrower, shall have instructed the related Obligor to make
all payments in respect of such Loan to the Collection Account corresponding to
the Currency in which such Loan is denominated. The relevant Borrower, or the
Servicer on behalf of the relevant Borrower, shall promptly (but in no event
later than two Business Days after the receipt thereof) identify any Collections
received in the Collection Accounts as being Interest Collections or Principal
Collections. In the event that any Collections are received in the Reserve Fund
(whether by reason of outstanding direct debits or otherwise) they shall be
promptly transferred to the Collection Account within one Business Day.   9.2  
Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, all payments required to be made by a Borrower hereunder
shall be made by such Borrower through the Servicer acting as its Paying Agent.
In addition, each Borrower authorises the Servicer to execute on such Borrower’s
behalf, notices given pursuant to Clause 6.2 and each Borrower’s certification
to be delivered.   9.3   The Servicer shall allocate and apply Collections in
each Collection Account to the payment of amounts payable in the Currency
deposited into such Collection Account. To the extent that aggregate amounts
payable or to become payable in any Currency exceed the amount of Collections
denominated in such Currency on deposit in any Collection Account for such
Currency and available for such payment, and Collections denominated in any
other Currency on deposit in any Collection Account are available for such
payment, then the Servicer shall allocate such other Collections to the payment
of such amount, and on the Payment Date the Servicer, in consultation with the
Administrative Agent, shall instruct the Account Bank to cause such other
Collections to be converted to the Currency of payment using the spot selling
rate as of the related Determination Date and shall apply the amounts so
converted to the making of such payment such that no item in the orders of
priority is paid unless and until items due (in whatever currency) which have a
higher ranking in the order of priority have been paid in full.   9.4   With
respect to any Revolving Loans or Delayed Draw Term Loans (until such time as
they become Term Loans) subject to the Retained Interest provisions of this
Agreement, Principal Collections and Interest Collections received by the
Servicer will be allocated between the portion owned by the Borrower(s) and to
the portion not owned by the Borrower(s) (if any) on a pro rata basis according
to the outstanding principal amount of such portion.   10.   PAYMENTS,
COMPUTATIONS, ETC.   10.1   Unless otherwise expressly provided herein, all
amounts to be paid or deposited by a Borrower or the Servicer on behalf of a
Borrower or which are transferred by the Account Bank from the Collection
Accounts and the Reserve Fund shall be paid or deposited in accordance with the
terms hereof no later than 12:00 p.m. (or 10:00 a.m. local time in the Principal
Financial Centre of the Alternative Currency), on the day when due in
immediately available funds to the applicable Administrative Agent’s Account as
set out in ANNEX E. All amounts to be made available by any Lender, Lender Agent
to the Administrative Agent in connection with the making of any Advance,
whether in Euro or in an Alternative Currency, shall be

- 54 -



--------------------------------------------------------------------------------



 



    sent to the Administrative Agent on the date when due in immediately
available funds to an account designated by the Administrative Agent to each
such Lender or Lender Agent or Swingline Lender Agent, which amounts, if in an
Alternative Currency, shall be made available to the Administrative Agent no
later than 12:00 p.m. (or 10:00 a.m. local time in the Principal Financial
Centre of the Alternative Currency) on the date when due. If, under any
provisions of this Agreement, any Lender or Lender Agent is owed any amount in
respect of Breakage Costs, each such Lender or Lender Agent, as the case may be,
shall send a statement to the Administrative Agent listing each such amount in
accordance with Clause 7.4.

10.2   Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Interest, other interest or any fee payable hereunder,
as the case may be.   10.3   All payments hereunder shall be made without
set-off or counterclaim and in such Currency and in such amounts as may be
necessary in order that all such payments shall not be less than the amounts
otherwise specified to be paid under this Agreement (after withholding for or on
account of any Taxes).   10.4   Except to the extent otherwise provided herein
or in any other Transaction Document, all amounts owing under this Agreement or
under any such other Transaction Document are payable in Euro, except for the
principal of, and Cost of Funds on, any Advance denominated in any Alternative
Currency and Breakage Costs relating thereto, which are payable in such
Alternative Currency. If a Borrower shall fail to pay any principal of, or any
Interest on, any Advance when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), the unpaid portion of such Advance shall,
if such Advance is not denominated in Euro, automatically be redenominated in
Euro on the due date thereof (or, if such due date is a day other than the last
day of the Accrual Period therefor, on the last day of such Accrual Period) in
an amount equal to the Euro Equivalent thereof using the spot selling rate as of
such date.   11.   FEES   11.1   The Borrowers shall pay to each Lender Agent,
quarterly in arrears, in accordance with Clauses 8.1.3 and 8.3.4, to the extent
of Available Funds:

  11.1.1   from the Collection Accounts and the Reserve Fund on each Payment
Date, the Commitment Fee; and     11.1.2   from (i) the Collection Account
corresponding to the currency of each Advance Outstanding and (ii) the Reserve
Fund, the Usage Fee.

11.2   The Borrower(s) shall pay to the Administrative Agent, in accordance with
Clause 33.9, (i) on the Closing Date, an amount equal to the estimated
reasonable legal fees and itemised out-of-pocket expenses of the Administrative
Agent’s counsel as of such date, and (ii) all additional reasonable fees and
out-of-pocket expenses of such counsel within 30 Business Days after receiving
an invoice for such amounts.   11.3   If, in respect of the next Payment Date,
the Administrative Agent determines that there would be an insufficient amount
of Collections available in any Currency to pay the

- 55 -



--------------------------------------------------------------------------------



 



    amounts to be paid under Clauses 11.1 and 11.2 denominated in such Currency
at a particular level of the Priority of Payments on such Payment Date, then the
Administrative Agent shall exchange an amount of Collections available in any
other Currency (as selected by the Administrative Agent in a commercially
reasonable manner) equal to such shortfall at the spot selling rate determined
by the Administrative Agent for delivery two Business Days after such date of
determination, which amounts shall be applied on the next Payment Date in
accordance with the Priority of Payments, and (ii) if such Collections are
insufficient to fully pay the shortfall, apply the Reserve Fund to such
shortfall. If any item at a particular level of the Priority of Payments remains
unpaid after such application then, with respect to the item (or if more than
one item, those items ranking pari passu in priority of payment) which will not
be paid in full, the relevant shortfall shall be borne proportionately between
such items of the same priority.

12.   TAX GROSS UP AND INDEMNITIES   12.1   Definitions       In this Agreement:
      “Protected Party” means a Lender which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Transaction Document.       “Tax Confirmation”
means a confirmation by a Lender that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Transaction
Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (ii)   a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or     (B)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or     (C)   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (for the
purposes of section 11(2) of the Taxes Act) of that company.

    “Tax Credit” means a credit against, relief or remission for, or repayment
of, any Tax.

- 56 -



--------------------------------------------------------------------------------



 



    “Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under a Transaction Document.       “Tax Payment” means either
the increase in a payment made by an Obligor to a Lender under Clause 12.2 or a
payment under Clause 12.3.       “Treaty Lender” means a Lender which:

  12.1.1   is treated as a resident of a Treaty State for the purposes of the
Treaty and under the terms of that Treaty is entitled to receive payment of
interest (subject to the completion of any necessary procedural formalities)
without any deduction or withholding on account of Tax; and     12.1.2   does
not carry on a business in the United Kingdom through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected.

    “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
withholding tax imposed by the United Kingdom on interest.       Unless a
contrary indication appears, in this Clause 12 a reference to “determines” or
“determined” means a determination made in the sole discretion of the person
making the determination acting in good faith.

12.2   Tax gross-up

  12.2.1   The Borrowers and the Additional Guarantors shall make all payments
to be made by them under any Transaction Document without any Tax Deduction,
unless a Tax Deduction is required by law.     12.2.2   Each Borrower and
Additional Guarantor shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Each Lender shall
promptly notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender, it shall promptly notify the relevant Borrower or
Additional Guarantor.     12.2.3   If a Tax Deduction is required by law to be
made by a Borrower or Additional Guarantor the amount of the payment due from
such Borrower or Additional Guarantor shall be increased to an amount necessary
to ensure that (after making such Tax Deduction) it leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.    
12.2.4   A Borrower or Additional Guarantor is not required to make an increased
payment to a Lender under Clause 12.2.3 above for a Tax Deduction, in respect of
tax imposed in the United Kingdom, if on the date on which the payment falls
due:

  (a)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is

- 57 -



--------------------------------------------------------------------------------



 



      not or has ceased to be a Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
generally published interpretation, administration, or application of) any law
or Treaty, or any generally published practice or concession of any relevant
taxing authority; or     (b)     

  (A)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(a)(ii) of the definition of Qualifying Lender;     (B)   an officer of HM
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the Income Tax Act (as that provision has effect on the date on
which the relevant Lender became a Party) which relates to that payment and that
Lender has received from that Borrower or Additional Guarantor a certified copy
of that Direction; and     (C)   the payment could have been made to the Lender
without any Tax Deduction in the absence of that Direction; or

  (c)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(a)(ii) of the definition of Qualifying Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the generally
published interpretation, administration or application of) any law, or any
generally published practice or concession of any relevant taxing authority,
given a Tax Confirmation to the Borrower or Additional Guarantor; or     (d)  
the relevant Lender is a Treaty Lender and the Borrower or Additional Guarantor
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations under Clause 12.2.7 below ; or     (e)   the increased payment is
due as a result of any assignment or transfer of the Loans by an Existing Lender
to a New Lender pursuant to Clause 21.

  12.2.5   If a Borrower or Additional Guarantor is required to make a Tax
Deduction as a result of a change in the Applicable Law, such Borrower or
Additional Guarantor shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.     12.2.6   Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
relevant Borrower or Additional Guarantor shall deliver to the Administrative
Agent, for the Lender entitled to the payment, evidence reasonably satisfactory
to that Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

- 58 -



--------------------------------------------------------------------------------



 



  12.2.7   A Treaty Lender and the relevant Borrower or Additional Guarantor, to
the extent a Borrower or Additional Guarantor makes a payment to which that
Treaty Lender is entitled, shall co-operate in completing any procedural
formalities (including the completion and submission of any relevant form)
necessary for such Borrower or Additional Guarantor to obtain authorisation to
make that payment without a Tax Deduction and in particular each Treaty Lender
shall, as soon as reasonably practicable, submit an application for gross
payment to its local tax authority and provide a copy of such application to the
Administrative Agent and the relevant Borrower or Additional Guarantor.

12.3   Tax indemnity

  12.3.1   The relevant Borrower shall (within three Business Days of demand by
the Administrative Agent) pay (or procure payment) to a Protected Party an
amount equal to the loss, liability or cost which that Protected Party
determines, acting in good faith, will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Transaction Document. A copy of a certificate confirming the amount and date of
the loss, liability or Tax suffered or to be suffered shall accompany the demand
for payment.     12.3.2   Clause 12.3.1 above shall not apply:

  (a)   with respect to any Tax assessed on a Protected Party:

  (i)   under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or     (ii)   under the
law of the jurisdiction in which that Protected Party’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

  (b)   if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party; or     (c)   to the extent a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 12.2;     (ii)  
would have been compensated for by an increased payment under Clause 12.2 but
was not (or will not be) so compensated solely because one of the exclusions in
sub-clause 12.2.4 of Clause 12.2 applied (or will apply); or     (iii)   arises
as a result of wilful misconduct by such Protected Party.

  12.3.3   A Protected Party making, or intending to make a claim pursuant to
Clause 12.3.1 above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the relevant Borrower.

- 59 -



--------------------------------------------------------------------------------



 



  12.3.4   A Protected Party shall, on receiving a payment from a Borrower under
this Clause 12.3, notify the Administrative Agent.     12.3.5   This Clause 12.3
shall not apply to the extent any loss, liability, cost or Tax is attributable
to the wilful misconduct of the relevant Protected Party or any of its
affiliates or agents.

12.4   Tax Credit       If a Borrower or Additional Guarantor makes a Tax
Payment and the relevant Secured Party determines that:

  12.4.1   a Tax Credit is either attributable to that Tax Payment or to the Tax
Deduction to which that Tax Payment relates; and     12.4.2   that Secured Party
has obtained, utilised and fully retained that Tax Credit on an affiliated group
basis,

    the Secured Party shall pay an amount to the relevant Borrower or Additional
Guarantor which that Secured Party determines will leave it (after that payment)
in the same after-Tax position as it would have been in had the Tax Payment not
been made by the relevant Borrower or Additional Guarantor.   12.5   Stamp Taxes
      Each Borrower shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Transaction Document.   12.6   Value Added Tax

  12.6.1   All consideration expressed to be payable under a Transaction
Document by any party to a Lender shall be deemed to be exclusive of any VAT. If
VAT is chargeable on any supply made by any Lender to any party in connection
with a Transaction Document, that party shall pay to the Lender (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT and such Lender shall promptly provide an appropriate VAT invoice to
such Party.     12.6.2   Where a Transaction Document requires any party to
reimburse a Secured Party for any costs or expenses, that party shall also at
the same time pay and indemnify that Secured Party against all VAT incurred by
the Secured Party in respect of the costs or expenses to the extent that the
Secured Party reasonably determines that neither it, nor any other member of any
group of which it is a member for VAT purposes, is entitled to credit or
repayment from the relevant tax authority in respect of the VAT.

13.   INCREASED COSTS   13.1   Increased costs

- 60 -



--------------------------------------------------------------------------------



 



  13.1.1   If either (i) the introduction of or any change in or in the
interpretation of any Applicable Law, guideline, rule, regulation, directive or
request (including the implementation of the Basel II Framework by national
authorities) or (ii) compliance by any Affected Party with any Applicable Law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority (whether or not having the force of law) (including any
national regulation which implements the Basel II Framework), including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of (i) reducing the
rate of return on the capital of any Affected Party or any Lender’s Holding
Company, (ii) imposing an additional or increased cost, or (iii) reducing any
amount due and payable under any Transaction Document, in each case as a
consequence of its obligations hereunder or arising in connection herewith or an
additional or increased cost of any Affected Party to the extent that it is
attributable to that Affected Party having entered into its Commitment or
funding or performing an obligation in connection herewith to a level below or
above, as applicable, that which any such Affected Party or such Lender’s
Holding Company could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party or
such Lender’s Holding Company with respect to capital adequacy) by an amount
deemed by such Affected Party or such Lender’s Holding Company to be material,
then from time to time, within 10 days after demand by such Affected Party
(which demand shall be accompanied by a statement setting out the basis for such
demand), the relevant Borrower(s) shall pay directly to such Affected Party or
the Lender with respect to such Holding Company such additional amount or
amounts as will compensate such Affected Party for such reduction.     13.1.2  
If as a result of any event or circumstance similar to those described in Clause
13.1.1, any Affected Party is required to compensate a bank or other financial
institution providing liquidity support, credit enhancement or other similar
support to such Affected Party in connection with this Agreement or the funding
or maintenance of Advances hereunder, then within 10 days after demand by such
Affected Party, the relevant Borrower(s) shall pay to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any such amounts paid by it.     13.1.3   In determining any amount
provided for in this Clause 13.1, the Affected Party may use any reasonable
averaging and attribution methods. Any Affected Party making a claim under this
Clause 13.1 shall submit to the relevant Borrower(s) a certificate as to such
additional or increased cost or reduction, which certificate shall calculate in
reasonable detail any such charges and shall be conclusive absent demonstrable
error.     13.1.4   If a Lender shall notify the Administrative Agent that a
Eurocurrency Disruption Event as described in paragraph (a) of the definition of
“Eurocurrency Disruption Event” has occurred, the Administrative Agent shall in
turn so notify the Borrowers, whereupon all Advances in respect of which
Interest accrues at the LIBOR Rate shall immediately be converted into Advances
in respect of which Interest accrues at the applicable Base Rate.

- 61 -



--------------------------------------------------------------------------------



 



  13.1.5   Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Clause 13.1 shall not constitute a waiver of such
Affected Party’s right to demand such compensation.

  13.2   Exceptions     

  13.2.1   Clause 13.1 does not apply to the extent any Increased Cost is:     

  (a)   Attributable to a Tax Deduction required by law to be made by a Borrower
or Additional Guarantor;     (b)   compensated for by Clause 12.2 or 12.3 (or
would have been compensated for under Clause 12.2 or 12.3 but was not so
compensated solely because any of the exclusions in Clause 12.2 or 12.3.2
applied); or     (c)   compensated for by the payment of the Mandatory Cost.

  13.2.2   In this Clause 13.2, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 12.1.

14.   OTHER INDEMNITIES   14.1   Currency indemnity

  14.1.1   If any sum due from a Borrower or Additional Guarantor under the
Transaction Documents (a “Sum”), or any order, judgment or award given or made
in relation to a Sum, has to be converted from the currency (the “First
Currency”) in which that Sum is payable into another currency (the “Second
Currency”) for the purpose of:

  (a)   making or filing a claim or proof against such Borrower or Additional
Guarantor;     (b)   obtaining or enforcing an order, judgment or award in
relation to any litigation or arbitration proceedings,

      such Borrower or Additional Guarantor shall as an independent obligation,
within three Business Days of demand, indemnify each Secured Party to whom that
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.     14.1.2   Each of the Borrowers and Additional Guarantors waives
any right it may have in any jurisdiction to pay any amount under the
Transaction Documents in a currency or currency unit other than that in which it
is expressed to be payable.

15.   INDEMNIFICATION AND EXPENSES   15.1   Indemnification and Expenses

- 62 -



--------------------------------------------------------------------------------



 



  15.1.1   Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, each of the Borrowers hereby agrees to
indemnify the Administrative Agent, the Successor Servicer (if it is not an
Affiliate of the Borrower), the Security Trustee, any other Secured Party or its
assignee and each of their respective Affiliates and officers, directors,
employees and agents thereof (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable legal fees and
disbursements to the extent expressly set forth below (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by, any such Indemnified Party arising out of or as a result of this
Agreement, excluding, however, Indemnified Amounts to the extent resulting from
(i) fraud, gross negligence or wilful misconduct on the part of such Indemnified
Party or (ii) Indemnified Amounts to the extent already compensated for under
Clause 12, 13, 14, 15 or 33. Without limiting the foregoing, each of the
Borrowers shall indemnify the Indemnified Parties for Indemnified Amounts
relating to or resulting from:

  (a)   any Loan treated as or represented by the relevant Borrower to be an
Eligible Loan that is not at the applicable time an Eligible Loan;     (b)  
reliance on any representation or warranty made or repeated by the Borrowers,
the Servicer or any of their respective officers under or in connection with
this Agreement, which shall have been false or incorrect in any material respect
when made or repeated;     (c)   the failure by the relevant Borrower to comply
with any term, provision or covenant contained in this Agreement or any other
Transaction Document, or with any Applicable Law with respect to any Loan
comprising a portion of the Collateral, or the nonconformity of any Loan or any
Related Property with any such Applicable Law or any breach by the relevant
Borrower thereof to perform its obligations under the Loans included as a part
of the Collateral;     (d)   the failure to vest and maintain vested in the
Security Trustee, on behalf of the Secured Parties a valid, effective and first
ranking security interest in the Collateral in accordance with the Transaction
Documents;     (e)   the failure to file, or any delay in filing, security
registrations or other similar instruments or documents of any applicable
jurisdiction or other Applicable Laws with respect to any Collateral, or to
place any loan note or Loan Documents in the possession of the Collateral
Custodian as required by the Transaction Documents;     (f)   any dispute,
claim, offset or defence (other than the discharge in bankruptcy) of the
relevant Obligor to the payment of any Loan included as part of the Collateral
that is, or is purported to be, an Eligible Loan (including, without limitation,
a defence based on the Loan not being a legal, valid and binding obligation of
the relevant Obligor enforceable against it in accordance with its terms);

- 63 -



--------------------------------------------------------------------------------



 



  (g)   any failure of a Borrower or the Servicer to perform its duties or
obligations in accordance with the provisions of this Agreement or any failure
by the Servicer, a Borrower or any Affiliate thereof to perform its respective
duties under the Loans;     (h)   any products liability claim or environmental
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort arising out of or in connection with
the Related Property, merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;     (i)   the failure by a Borrower to pay when due any Taxes
for which such Borrower is liable, including without limitation, sales, excise
or personal property taxes payable in connection with the Collateral;     (j)  
any repayment by the Administrative Agent or another Secured Party of any amount
previously distributed in reduction of Advances Outstanding, or payment of Cost
of Funds or any other amount due hereunder, in each case which amount the
Administrative Agent or another Secured Party believes in good faith is required
to be repaid;     (k)   any investigation, litigation or proceeding related to
this Agreement or the use of proceeds of Advances or in respect of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;     (l)   any failure by a Borrower to give reasonably
equivalent value to any transferor in consideration for the transfer by such
Person to such Borrower of any Loan or the Related Property or any attempt by
any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action;     (m)   the failure of a
Borrower, any of its agents or representatives to remit to the Servicer or the
Administrative Agent, Collections on the Collateral remitted to such Borrower or
any such agent or representative in accordance with the terms hereof or the
commingling by a Borrower or any Affiliate of any collections;     (n)   the
failure to maintain, as of the close of business on each Business Day prior to
the Termination Date, an amount of Advances Outstanding that is less than or
equal to the lesser of (x) the Facility Amount and (y) the amount which permits
compliance with the Minimum Overcollateralization Ratio on such Business Day; or
    (o)   fluctuations in a Currency which a Lender may sustain as a consequence
of the payment of any Advance Outstanding in that Currency (including as a
result of any mandatory prepayment hereunder or the occurrence of an Event of
Default that is continuing or the Termination Date) other than in the Currency
in which such Advance was made.

- 64 -



--------------------------------------------------------------------------------



 



  15.1.2   Any amounts subject to the indemnification provisions of this Clause
15.1 shall be paid by the relevant Borrower to the applicable Indemnified Party
within five Business Days following such Person’s demand therefor.     15.1.3  
If for any reason the indemnification provided above in this Clause 15.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the relevant Borrower(s) shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
relevant Borrower(s) on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.    
15.1.4   The obligations of the Borrowers under this Clause 15.1 shall survive
the removal of the Administrative Agent, the Servicer, the Successor Servicer or
the Security Trustee and the termination of this Agreement.

16.   REPRESENTATIONS AND WARRANTIES   16.1   The Borrowers jointly and
severally make the representations and warranties set out in this Clause 16.1 to
each Secured Party on the Closing Date and on the date of the Initial Advance
and in addition, the Repeating Representations are deemed to be made by each
Borrower with reference to the facts and circumstances then existing on each
Funding Date. For the purpose of this Clause and this Agreement, “Repeating
Representations” means each of the representations set out in this Clause 16
except for those in Clauses 16.1.9 and 16.1.25 (to the extent it applies to the
date of the Initial Advance, but which shall otherwise be repeated by reference
to the circumstances existing on each date on which it is repeated).

  16.1.1   Organisation; Power and Authority. Each of the Borrowers is a private
limited company duly organised and validly existing under the laws of the
jurisdiction of its formation and has full power, authority and legal right to
own its assets and conduct its business as such business is presently conducted
and to enter into and perform its obligations under this Agreement and each
other Transaction Document to which it is a party, including the Combined
Facility.     16.1.2   Due Qualification. Each of the Borrowers is duly
qualified to do business as a private limited company in its country of
incorporation and in each jurisdiction where it conducts business.     16.1.3  
Due Authorisation. The execution and delivery of this Agreement and each
Transaction Document to which each Borrower is a party, including the Combined
Facility and the consummation of the transactions provided for herein and
therein have been duly authorised by the relevant Borrower by all necessary
action on the part of such Borrower.     16.1.4   No Conflict. The execution and
delivery of this Agreement and each Transaction Document to which each Borrower
is a party, including the Combined Facility, the performance by each Borrower of
the transactions contemplated hereby and thereby and the fulfilment of the terms
hereof and thereof will not conflict with or result in any breach of any of the
terms and

- 65 -



--------------------------------------------------------------------------------



 



      provisions of, and will not constitute (with or without notice or lapse of
time or both) a default under, the relevant Borrower’s articles of incorporation
or any Contractual Obligation of the relevant Borrower.     16.1.5   No
Violation. The execution and delivery of this Agreement and each Transaction
Document to which each Borrower is a party, including the Combined Facility, the
performance of the transactions contemplated hereby and thereby and the
fulfilment of the terms hereof and thereof will not conflict with or violate any
Applicable Law.     16.1.6   No Proceedings. Except as previously disclosed to
the Administrative Agent and each Lender Agent in writing, there are no
proceedings or investigations (formal or informal) pending or, to the best
knowledge of the Borrowers, threatened against either Borrower, before any
Governmental Authority:

  (a)   asserting the invalidity of this Agreement or any Transaction Document
to which either Borrower is a party, including the Combined Facility,     (b)  
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any Transaction Document to which either Borrower is a party,
including the Combined Facility, or     (c)   seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.

  16.1.7   All Consents Required. All approvals, authorisations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by each
Borrower of this Agreement and by each Borrower of any Transaction Document to
which such Borrower is a party, including the Combined Facility, have been
obtained.     16.1.8   EU Insolvency Regulation. Each Borrower:

  (a)   has its “centre of main interests” (within the meaning of Article 3(l)
of the EU Insolvency Regulation) in England and Wales; and     (b)   has no
“establishment” (as that term is used in Article 2(h) of the EU Insolvency
Regulation) or branch office in any jurisdiction outside England and Wales ; and
    (c)   has no Subsidiaries, no employees and, except as previously disclosed
to the Administrative Agent, no premises.

  16.1.9   Insolvency, Etc. The transactions contemplated under this Agreement
and each Transaction Document to which each Borrower is a party, including the
Combined Facility do not and will not render such Borrower Insolvent. Neither of
the Borrower is Insolvent or subject to any Insolvency Proceeding.     16.1.10  
Selection Procedures. No procedures believed by either Borrower to be materially
adverse to the interests of the Secured Parties were utilised by such

- 66 -



--------------------------------------------------------------------------------



 



      Borrower in identifying and/or selecting the Loans that are part of the
Collateral.     16.1.11   Taxes.     

  (a)   Each Borrower has filed or caused to be filed all Tax returns required
to be filed by it. Each Borrower has paid all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Borrower), and no Tax lien has been filed and, to each Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.     (b)   Neither Borrower has engaged nor will it engage in any
course of conduct (whether by act, omission or otherwise) which has given rise
to or might reasonably be expected to give rise to any liability of such
Borrower under section 767A or section 767AA ICTA;     (c)   Neither Borrower
has acquired any right or title to, or interest in, any asset (or any part of an
asset) in circumstances in which, were it to cease to be a member of the same
group of companies (for any relevant tax purposes) as the company from which it
acquired that right or title to, or interest in, that asset (or part thereof),
it could have a liability to pay tax under section 179 TCGA, paragraphs 3, 9 or
11 Schedule 7 FA 2003, paragraph 12A Schedule 9 FA 1996, paragraph 30A
Schedule 26 FA 2002, or otherwise;     (d)   No steps have been taken by either
Borrower, nor will any steps be taken by either Borrower which could cause such
Borrower to be a member of a VAT group with any company that is not a Borrower.

  16.1.12   Agreements Enforceable. This Agreement and each Transaction Document
to which each Borrower is a party, including the Combined Facility, constitutes
the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).     16.1.13   Reports Accurate. All
Monthly Reports and information furnished or to be furnished by a Borrower or
the Servicer to the Administrative Agent or any Lender in connection with this
Agreement are true, complete and accurate.     16.1.14   Location of Offices.
Since its formation, no Borrower has changed its name, identity, structure,
existence or state of formation, whether by an amendment of its constitutional
documents, by reorganisation or otherwise.     16.1.15   Tradenames. Other than
‘CapitalSource’, neither of the Borrowers has any trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.

- 67 -



--------------------------------------------------------------------------------



 



  16.1.16   Management. Each Borrower is centrally managed and tax resident in
the United Kingdom and neither Borrower is tax resident in any other
jurisdiction.     16.1.17   Value Given. Each Borrower has given reasonably
equivalent value to any transferor in consideration for the transfer by such
Person to such Borrower of the Loans, no such transfer was made for or on
account of an antecedent debt owed by such Person to such Borrower, and no such
transfer is voidable or subject to avoidance under any Insolvency Law.    
16.1.18   Articles of Incorporation. The articles of incorporation of each of
the Borrowers are in the forms supplied to the Administrative Agent on the
Amendment Date.     16.1.19   Separate Entity. Neither of the Borrowers has:

  (a)   engaged in any business or activity other than (a) entering into the
Transaction Documents to which it is a party, (b) making, purchasing, owning,
originating, holding, selling, exchanging, redeeming, pledging, contracting for
the management of and otherwise dealing with Loans and Related Property in the
Collateral as contemplated by the terms of the Transaction Documents, and (c)
such other activities as are incidental or related thereto (together, the
“Permitted Activities”);     (b)   merged into or consolidated with any Person
or dissolved, terminated or liquidated in whole or in part, transferred or
otherwise disposed of all or substantially all of its assets or changed its
legal structure, without in each case first obtaining the consent of the
Administrative Agent and each Lender Agent other than as contemplated in the
Transaction Documents;     (c)   failed to preserve its existence as an entity
duly organised and validly existing under the laws of the jurisdiction of its
organisation or formation, or without the prior written consent of the
Administrative Agent or each Lender Agent, amended, modified, terminated or
failed to comply with the provisions of its articles of incorporation (except in
relation to the issue of shares, which shares are subject to Security in favour
of the Secured Parties), or failed to comply with any formalities applicable to
its form of incorporation;     (d)   except as permitted by this Agreement and
the other Transaction Documents, commingled its assets with the assets of any of
its Affiliates, or of any other Person;     (e)   incurred any debt, secured or
unsecured, direct or contingent, other than (A) Indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all Advances owed to any
of the Lenders, (B) liabilities incidental to the maintenance of its existence,
or (C) Indebtedness approved by the Administrative Agent and the Lenders (in
their sole discretion) that is either non-recourse to the relevant Borrower or
Permitted Indebtedness;

- 68 -



--------------------------------------------------------------------------------



 



  (f)   failed to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;     (g)   entered into any
contract or agreement with any Person, other than (i) the transactions permitted
or contemplated by this Agreement, any other Transaction Document, including the
Combined Facility, and (ii) other transactions (including, without limitation,
transactions related to the use of office space or computer equipment or
software by the Borrower to or from an Affiliate) (A) in the ordinary course of
business, (B) pursuant to the reasonable requirements of the Borrower’s business
and (C) upon fair and reasonable terms that are no less favourable to the
Borrower than could be obtained in a comparable arm’s-length transaction with
third parties;     (h)   failed to correct any known misunderstandings regarding
the separate identity of either of the Borrowers and CapitalSource Europe
Limited., CapitalSource Finance LLC, CapitalSource UK Limited, CapitalSource
Inc. or any principal or Affiliate thereof or any other Person;     (i)  
guaranteed, become obligated for, or held itself out to be responsible for the
debt of another Person other than pursuant to the Transaction Documents, and the
Combined Facility Guarantee;     (j)   failed either to hold itself out to the
public as a legal entity separate and distinct from any other Person or to
conduct its business solely in its own name in order not (a) to mislead others
as to the identity with which such other party is transacting business, or
(b) to suggest that it is responsible for the debts of any third party
(including any of its principals or Affiliates);     (k)   except as may be
required by any Insolvency Laws, shared any common logo with or held itself out
as or been considered as a department or division of (a) any of its principals
or Affiliates, (b) any Affiliate of a principal or (c) any other Person;     (l)
  failed to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;     (m)   failed
to pay its own liabilities and expenses only out of its own funds;     (n)  
acquired the obligations or securities of its Affiliates or shareholders;    
(o)   if applicable, failed to use separate invoices and checks bearing its own
name;     (p)   failed at any time to have appointed at least one independent
director (each, an “Independent Director”), which is not and, for the
immediately preceding two year period, was not (a) a director (other than an
Independent Director), officer or employee of either Borrower; (b) a director,
officer or employee of CapitalSource Europe Limited. or any of its Affiliates;
(c) a supplier, independent contractor or any other Person

- 69 -



--------------------------------------------------------------------------------



 



      who derives more than 15% of its gross revenues from its activities with a
Parent, the Servicer, CapitalSource TRS Inc., CapitalSource Inc. and/or any
Affiliate of the foregoing; or (d) a member of the immediate family of any
person meeting the criteria set fourth in paragraphs (a), (b) or (c) of this
Clause (p); provided that any such Independent Director may be an Independent
Director of another special purpose entity affiliated with the relevant
Borrower;     (q)   failed to provide that the consent of a majority of the
directors (including the consent of all of the Independent Directors) where a
majority of the directors and all of the Independent Directors of the relevant
Borrower in attendance is required for a Borrower to (a) dissolve or liquidate,
in whole or part, or institute proceedings to be adjudicated bankrupt or
insolvent, (b) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (c) file a petition seeking or consent to
reorganisation or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (d) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the relevant Borrower, (e) make any assignment for the benefit of the
relevant Borrower’s creditors, (f) admit in writing its inability to pay its
debts generally as they become due, or (g) take any action in furtherance of any
of the foregoing.

  16.1.20   Accuracy of Representations and Warranties. Without prejudice to the
terms and effect of any other representation or warranty, each representation or
warranty by the Borrowers contained herein or in any certificate or other
document furnished by a Borrower pursuant hereto or in connection herewith is
true and correct in all material respects.     16.1.21   Environmental. As of
the Borrower Cut-Off Date with respect to any Loan where mortgaged property that
is material to the operations of the related business constitutes Related
Property securing such Loan, as far as the relevant Borrower is aware, the
related mortgaged property was free of contamination from toxic substances or
hazardous wastes requiring action under Applicable Law or is subject to ongoing
environmental rehabilitation approved by the Servicer, and, as of the related
Borrower Cut-Off Date of such Loan, the relevant Borrower has no knowledge of
any such contamination from toxic substances or hazardous waste material on any
such mortgaged property unless such items are below action levels.     16.1.22  
Material Adverse Change. (i) as of the Closing Date, there has been no Material
Adverse Change with respect to the Servicer, CapitalSource Europe Limited,
CapitalSource UK Limited or any Borrower and (ii) as of each Funding Date, there
has been no Material Adverse Change with respect to the Servicer, CapitalSource
Europe Limited, CapitalSource UK Limited or any Borrower since the Closing Date.
    16.1.23   No Default

  (a)   No Default exists or would result from the making of any Advance.

- 70 -



--------------------------------------------------------------------------------



 



  (b)   No other event or circumstance is outstanding which constitutes a
default under any other agreement or instrument which is binding on either
Borrower or to which its assets are subject which would reasonably be expected
to have a Material Adverse Effect.

  16.1.24   Pari Passu Ranking     16.1.25   Each of the Borrower’s payment
obligations under the Transaction Documents rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations preferred by law applying to companies generally.     16.1.26  
Representations and Warranties of the Borrowers Relating to the Agreement and
the Loans     16.1.27   Each of the Borrowers hereby represents and warrants to
the Administrative Agent and each other Secured Party that:

  (a)   Eligibility of Loans. As of the date of the Initial Advance and on each
Funding Date, (i) the Loan List and the information contained in the Borrower
Notice delivered under this Agreement is an accurate and complete listing in all
material respects of all the Loans that are part of the Collateral as of such
date, and the information contained therein with respect to the identity of such
Loans and the amounts owing thereunder is true and correct in all material
respects as of such date, (ii) each such Loan satisfies the criteria of the
definition of Eligible Loan on the Amendment Date, (iii) each such Loan and the
Related Property is free and clear of any Security (other than Permitted
Security).     (b)   No Fraud. Each Loan was originated without any fraud or
material misrepresentation by the relevant Borrower or, to the best of the
relevant Borrower’s knowledge, on the part of any transferor of such Loan or the
Obligor.

  16.1.28   Collateral; Collateral Security

  (a)   Save for any Permitted Security, neither of the Borrowers (in its
capacity as a lender) has assigned, pledged, or otherwise conveyed or encumbered
the Eligible Loans or any of its other assets to any Person.     (b)   The
provisions of the Debentures and the other Security Documents are effective to
create in favour of the Security Trustee the security interests which the
Debentures and such other Security Documents purport to create, and those
security interests are valid and effective, in each case subject to any filing,
registration or notarisation (including registration of the Debenture) necessary
to perfect (where perfection may be required in accordance with the Security
Documents) such Security interests and make such Security interests enforceable
and effective.

  16.1.29   True and Complete Disclosure

- 71 -



--------------------------------------------------------------------------------



 



      The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of each Borrower to the Administrative
Agent in connection with the negotiation, preparation or delivery of this
Agreement and the other Transaction Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading, it being understood and agreed that, for
the purposes of this Clause 16.1.29, such information shall not include
projections and pro forma financial information. All written information (other
than any pro forma financial information) furnished after the date hereof by or
on behalf of each Borrower to the Administrative Agent in connection with this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of any projections) based on reasonable estimates, on
the date as of which such information is stated or certified. There is no fact
known to a Responsible Officer of either Borrower, after due inquiry, that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Transaction Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Administrative Agent for use in connection with the transactions
contemplated hereby or thereby.

  16.1.30   Employees/Defined Benefit Scheme

Neither of the Borrowers has any employees or maintains a pension scheme.  
16.1.31   Subsidiaries Neither of the Borrowers has any Subsidiaries.   16.1.32
  Business Affairs     

  (a)   The business and affairs of each Borrower have at all times been, and
will at all times be, managed, controlled and conducted in its own name as an
identifiable business, separate, independent and identifiable from the business
of any other Person.     (b)   The records, books, accounts and minutes of each
Borrower have at all times been, and will continue at all future times to be,
maintained separate and distinct from those of any other Person.     (c)   The
assets and liabilities and the funds of each Borrower have at all times been,
and will continue at all future times to be, kept separate and distinct from any
other Person; and each Borrower has received, deposited, withdrawn, paid and
disbursed, and will at all future times receive, deposit, withdraw, pay and
disburse, all monies, funds and receivables in the ordinary course of its
business and in a manner separate and distinct from any other Person.

- 72 -



--------------------------------------------------------------------------------



 



  (d)   Neither Borrower has paid nor will it pay nor is it or will it become
liable for, any debt of any other Person except as contemplated under the
Transaction Documents.     (e)   All dealings and transactions of each Borrower
with all other persons have at all times been and will continue at all times to
be at arms-length.     (f)   Any Contractual Obligation of a Borrower (other
than any Loans originated or otherwise acquired by such Borrower and the related
Loan transfer documents) shall contain an agreement by each of the other parties
thereto not to institute against, or join any other Person in instituting
against, such Borrower any Insolvency Proceeding so long as there shall not have
elapsed a period of one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.

  16.1.33   The representations and warranties in this Clause 16 shall survive
the termination of this Agreement.   16.2     The Additional Guarantors jointly
and severally make the representations and warranties set out in this Clause
16.2 to each Secured Party on the Amendment Date and in addition, shall be
deemed to repeat such representations (other than those in Clause 16.2.8 below)
with reference to the facts and circumstances then existing on each Funding
Date.     16.2.1   Organisation; Power and Authority. Each of the Additional
Guarantors is duly organised and validly existing under the laws of the
jurisdiction of its formation and has full power, authority and legal right to
own its assets and conduct its business as such business is presently conducted
and to enter into and perform its obligations under this Agreement.     16.2.2  
Due Qualification. Each of the Additional Guarantors is duly qualified to do
business in its country of incorporation and in each jurisdiction where it
conducts business.     16.2.3   Due Authorisation. The execution and delivery of
this Agreement and each Transaction Document to which each Additional Guarantor
is a party and the consummation of the transactions provided for herein and
therein have been duly authorised by the relevant Additional Guarantor by all
necessary action on the part of such Additional Guarantor.     16.2.4   No
Conflict. The execution and delivery of this Agreement, the performance by each
Additional Guarantor of the transactions contemplated hereby and the fulfilment
of the terms hereof will not conflict with or result in any breach of any of the
terms and provisions of, and will not constitute (with or without notice or
lapse of time or both) a default under, the relevant Additional Guarantor’s
articles of incorporation or any Contractual Obligation of the relevant
Additional Guarantor.

- 73 -



--------------------------------------------------------------------------------



 



  16.2.5   No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfilment of the
terms hereof will not conflict with or violate any Applicable Law.     16.2.6  
No Proceedings. Except as previously disclosed to the Administrative Agent and
each Lender Agent in writing, there are no proceedings or investigations (formal
or informal) pending or, to the best knowledge of the Additional Guarantors,
threatened against either Additional Guarantor, before any Governmental
Authority:

  (a)   asserting the invalidity of this Agreement,     (b)   seeking to prevent
the consummation of any of the transactions contemplated by this Agreement, or  
  (c)   seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

  16.2.7   All Consents Required. All approvals, authorisations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by each
Additional Guarantor of this Agreement have been obtained.     16.2.8  
Insolvency, Etc. The transactions contemplated under this Agreement and each
Transaction Document to which each Additional Guarantor is a party do not and
will not render such Additional Guarantor Insolvent. No Additional Guarantor is
Insolvent or subject to any Insolvency Proceeding.

17.   INFORMATION UNDERTAKINGS       The undertakings in this Clause remain in
force from the date of this Agreement until the Collection Date.   17.1  
Financial statements       Each Borrower shall supply, to the extent not
supplied by the other Borrower or the Servicer hereunder or under the Servicing
Agreement, to each of the Lenders:

  17.1.1   as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of (i) the
Borrower and (ii) the relevant Parent, the unaudited balance sheet of (i) the
Borrower and (ii) the relevant Parent, as at the end of such period, and the
related unaudited statement of income and retained earnings and statement of
equity for (i) the Borrower and (ii) the relevant Parent, for such period and
the portion of the fiscal year through the end of such period, setting out in
each case in comparative form the figures for the previous year (if any),
accompanied by a certificate of a Responsible Officer of (i) the Borrower and
(ii) the relevant Parent, which certificate shall state that said financial
statements fairly present the financial condition and results of operations of
(i) the Borrower and (ii) the relevant Parent, in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments), provided that such balance sheets and statements in
respect of CapitalSource

- 74 -



--------------------------------------------------------------------------------



 



      UK Limited shall be required to be provided only upon it having commenced
its operations;     17.1.2   as soon as available and in any event within
120 days after the end of each fiscal year of (i) the Borrower and (ii) the
relevant Parent, the audited balance sheet of (i) the Borrower and (ii) the
relevant Parent, as at the end of such fiscal year and the related audited
statement of income and retained earnings and audited statement of equity for
(i) the Borrower and (ii) the relevant Parent, for such year, setting out in
each case in comparative form the figures for the previous year (if any),
accompanied by an opinion thereon of independent certified public accountants of
recognised national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said financial statements fairly
present the financial condition and results of operations of (i) the Borrower
and (ii) the relevant Parent as at the end of, and for, such fiscal year in
accordance with GAAP, provided that such audited balance sheets and statements
in respect of CapitalSource UK Limited shall be required to be provided only
upon it having commenced its operations and provided further that if no such
audited balance sheets or statements are available at the relevant time,
unaudited balance sheets and statements shall be provided;     17.1.3  
(i) within 45 days after the end of each of its first three fiscal quarters, a
copy of the quarterly report on Form 10-Q of CapitalSource Inc. for the most
recent fiscal quarter and unaudited consolidating statements, and (ii) within
90 days after the end of each fiscal year, a copy of the annual report on Form
10-K of CapitalSource Inc., in each case in the form as filed with the
Securities and Exchange Commission and unaudited consolidating statements;    
17.1.4   within 15 Business Days after the Administrative Agent’s request, such
other information regarding the operation of or the Collateral, or the financial
condition, operations, or business of the Borrower as may be reasonably
requested by the Administrative Agent, including all business plans prepared by
or for the Borrower;     17.1.5   upon the Administrative Agent’s request, a
copy of any financial or other report the Borrower shall receive from any
Obligor with respect to an item of Collateral within 15 days after the
Borrower’s receipt thereof.; and

17.2   Information; Miscellaneous       The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests, and the Administrative Agent shall promptly
send to each Lender):

  17.2.1   promptly, and in any event within 10 days after service of process on
any of the following, the notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or, to Borrower’s knowledge threatened) and copies
of any and all notices, certificates or documents delivered to the Borrower in
connection therewith or any other legal or arbitration proceedings affecting the
Borrower or affecting any of the property of the Borrower before any
Governmental

- 75 -



--------------------------------------------------------------------------------



 



      Authority that (i) questions or challenges the validity or enforceability
of any of the Transaction Documents or any action to be taken in connection with
the transactions contemplated hereby; (ii) makes a claim or claims in an
aggregate amount greater than €5,000,000; or (iii) individually or in the
aggregate, if adversely determined, could reasonably be expected to have a
Material Adverse Effect and copies of any and all notices, certificates or
documents delivered to the Borrower in connection therewith; and     17.2.2  
promptly, such further information regarding the financial condition, business
and operations of any shareholder of the Borrower as the Administrative Agent
may reasonably request.

17.3   Notification of Default

  17.3.1   Each Borrower will furnish to the Administrative Agent and each
Lender Agent, as soon as possible and in any event within three Business Days
after the occurrence of each Event of Default and each Default, a written
statement setting out the details of such event and the action that the Borrower
proposes to take with respect thereto.     17.3.2   Promptly upon a request by
the Administrative Agent, each Borrower shall supply to the Administrative Agent
(and the Administrative Agent shall promptly send to each Lender) a certificate
signed by a Responsible Officer certifying that no Default is continuing (or if
a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).

18.   GENERAL UNDERTAKINGS       The undertakings in this Clause which relate to
the Borrowers remain in force from the date of this Agreement until the
Collection Date.

  18.1.1   Each of the Borrowers hereby covenants that:

  (a)   Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws, including those with respect to the Loans in the
Collateral and any Related Property.     (b)   Preservation of Corporate
Existence. The Borrower will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified to do business in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.     (c)   Security.
Except as contemplated in this Agreement and except in the case of any Permitted
Security, the Borrower will not sell, pledge, assign or transfer to any other
Person, or Grant, create, incur, assume or suffer to exist any Security on any
part of the Collateral, whether now existing or hereafter transferred hereunder,
or any interest therein. The Borrower will promptly notify the Administrative
Agent of the existence of any Security on any part of the Collateral and the
Borrower shall defend the right, title and interest of the Administrative Agent
as agent for the

- 76 -



--------------------------------------------------------------------------------



 



      Secured Parties in, to and under any part of the Collateral, against all
claims of third parties; provided that nothing in this Clause (c) shall prevent
or be deemed to prohibit the Borrower from suffering to exist Permitted Security
upon any part of the Collateral.     (d)   Activities of the Borrower. The
Borrower shall not engage in any business or activity other than Permitted
Activities.     (e)   Indebtedness. The Borrower shall not create, incur, assume
or suffer to exist any Indebtedness or other liability whatsoever, except (i)
Indebtedness to the Secured Parties hereunder or in connection with a repayment
of all Advances owed to any of the Lenders, (ii) obligations in respect of any
Transaction Document, (iii) liabilities incidental to the maintenance of its
existence, or (iv) Indebtedness approved by the Administrative Agent and the
Lenders (in their sole discretion) that is either non-recourse to the Borrower
or Permitted Indebtedness.     (f)   Guarantees. Save for the “Borrower
Cross-Guarantee” and the Combined Facility Guarantee or in connection with any
Sub-Participation Loan or Revolving Loan, the Borrower shall not become
obligated for, or hold itself out as being responsible for the debt of another
Person other than pursuant to the Transaction Documents.     (g)   Merger;
Sales. The Borrower shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself or dispose of all or
substantially all of its assets or change its legal structure, except as
provided for in this Agreement or any other Transaction Document.     (h)  
Distributions. The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
the assets of the Borrower or any Person’s interest therein (collectively, a
“Distribution”); provided that if no Event of Default has occurred which is
continuing or will occur as a result thereof, the Borrower may make
Distributions.     (i)   Agreements. The Borrower shall not amend or modify the
provisions of its articles of incorporation or other constitutional documents
(except in relation to the issue of shares, which shares are subject to Security
in favour of the Secured Parties), without the consent of the Administrative
Agent and each Lender Agent or issue any power of attorney other than to the
Administrative Agent, the Servicer, or a director, officer or senior employee of
the Borrower, CapitalSource UK Limited or CapitalSource Europe Limited. or as
otherwise contemplated in the Transaction Documents.     (j)   Separate
Existence. The Borrower shall not take any action or permit or acquiesce in any
action to be taken which would have the effect, directly or indirectly, of
causing the representations and warranties made pursuant to Clause 16.1.19 to be
inaccurate in any respect.

- 77 -



--------------------------------------------------------------------------------



 



  (k)   Collateral Originated or Acquired by the Borrower. With respect to each
item of Collateral originated or acquired by the Borrower, the Borrower will
(i) take all action necessary to protect the Borrower’s ownership of such
Collateral, including, without limitation, (A) filing and maintaining, effective
security registrations statements in all necessary or appropriate filing
offices, and filing continuation statements, amendments or assignments with
respect thereto in such filing offices and (B) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
and (ii) take all additional action that the Administrative Agent may reasonably
request to protect the respective interests of the parties to this Agreement in
the Collateral and to enable the Security Trustee to perfect and enforce such
interests. In circumstances where the Security Trustee is entitled in accordance
with the Transaction Documents to perfect any security interest in the
Collateral, the Security Trustee shall have the right to make filings,
notifications and to take any other steps in accordance with the laws of the
relevant jurisdiction in order to perfect such security interest under local law
(where such perfection is required in accordance with the Transaction
Documents). If any US Loans are acquired or held by a Borrower, such Borrower or
the Servicer on its behalf shall procure that the loan notes or other Loan
Documents relating thereto are transferred into the possession of the Collateral
Custodian in accordance with the provisions of the Custody Agreement.     (l)  
Transactions with Affiliates. The Borrower will not enter into, or be a party
to, any transaction with any of its Affiliates, except (i) the transactions
permitted or contemplated by this Agreement and any other Transaction Document,
and (ii) other transactions (including, without limitation, transactions related
to the use of office space or computer equipment or software by the Borrower to
or from an Affiliate) (A) in the ordinary course of business, (B) pursuant to
the reasonable requirements of the Borrower’s business and (C) upon fair and
reasonable terms that are no less favourable to the Borrower than could be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of the Borrower.     (m)   Change in the Transaction Documents. The Borrower
shall provide notice of any proposed amendment, modification, waiver or
termination of any terms or conditions of the Transaction Documents other than
this Agreement to the Administrative Agent and each Lender Agent. The Borrower
will not amend, modify, waive or terminate any terms or conditions of any of the
Transaction Documents other than this Agreement to which it is a party, without
the prior written consent of the Required Lenders (subject to Clauses 33.3 and
33.4). For the avoidance of doubt, the amendment, modification or waiver of this
Agreement is governed by Clause 33.     (n)   Credit and Collection Policy and
Servicing Standard. The Borrower will (a) timely and fully comply in all
material respects with the Credit and Collection Policy and Servicing Standard
in regard to each Loan, the

- 78 -



--------------------------------------------------------------------------------



 



      related Loan Documents and the Related Property and (b) furnish to the
Administrative Agent and each Lender Agent, prior to its effective date, prompt
written notice of any material changes in the Credit and Collection Policy. The
Borrower will not agree to or otherwise permit to occur any material change in
the Credit and Collection Policy or Servicing Standard that would adversely
affect the enforceability or impair the collectibility of any of the Collateral
or otherwise adversely affect the interests or remedies of the Administrative
Agent, each Lender Agent or the Secured Parties under this Agreement or any of
the Transaction Documents, without prior written consent of the Administrative
Agent and each Lender Agent (which consent shall not be unreasonably withheld).
    (o)   Inspection of Records. The Borrower will, at any time and from time to
time during regular business hours, as requested by the Administrative Agent and
any Lender Agent upon giving reasonable notice, permit the Administrative Agent
and any Lender Agent, or its agents or representatives at the Borrower’s
expense, (i) to examine and make copies of and take abstracts from all books,
records, Loan Files, investment committee memoranda, other underwriting
materials and documents (including electronic storage media) relating to the
Loans and the related Loan Documents and (ii) to visit the offices and
properties of the Borrower, or the Servicer, as applicable, for the purpose of
examining such materials described in (i) above; provided that the
Administrative Agent and any Lenders’ Agent shall not be entitled to conduct
such visit more than twice (in aggregate) each calendar year; provided, further,
that upon the occurrence and continuation of an Event of Default the ability of
the Administrative Agent and any Lenders’ Agent to conduct such visit shall be
unlimited, and to discuss matters relating to the Loans or the Borrower’s or the
Servicer’s performance hereunder or pursuant to the Servicing Agreement as
applicable, under the Loan Documents and under the other Transaction Documents
to which such Person is a party with any of the officers, directors, employees
or independent public accountants of the Borrower or the Servicer, as
applicable, having knowledge of such matters.     (p)   Keeping of Records. The
Borrower will maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing Loans and the related Loan
Documents in the event of the destruction of the originals thereof), and keep
and maintain, all documents, books, computer tapes, disks, records and other
information reasonably necessary or advisable for the collection of all Loans
(including records adequate to permit the daily identification of each new Loan
and all Collections of and adjustments to each existing Loan).     (q)  
Compliance with Loans. The Borrower will, at its own expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Loans and the related Loan Documents.

- 79 -



--------------------------------------------------------------------------------



 



  (r)   Restricted Payments. The Borrower shall not (i) purchase or redeem any
shares of its capital stock, (ii) prepay, purchase or redeem any Indebtedness,
(iii) lend or advance any funds or (iv) repay any loans or advances to, for or
from any of its Affiliates (the amounts described in (i) through (iv) above
being referred to as “Restricted Payments”), except that the Borrower may make
Restricted Payments if, no Event of Default has occurred which is continuing or
would result therefrom.     (s)   EU Insolvency Regulation. Unless the
Administrative Agent and each of the Lender Agents otherwise agree (such
agreement not to be unreasonably withheld), each of the Borrowers shall maintain
its “centre of main interests” (within the meaning of Article 3(l) of the EU
Insolvency Regulation) in England and Wales, and each Borrower will not transfer
such centre of main interests to another jurisdiction. The Borrowers shall not
establish any “establishment” (as that term is used in Article 2(h) of the EU
Insolvency Regulation) outside England and Wales.     (t)   Consents. The
Borrower shall use all reasonable efforts to obtain any consents required under
the terms of Loan Documents so as to allow the Administrative Agent or any
Secured Party to exercise their rights under this Agreement and the other
Transaction Documents.     (u)   Material Modifications. In the event that any
Loan becomes a Materially Modified Loan as a result of a substitution,
alteration or release of the Related Property securing such Loan, the Borrower
shall procure that the Servicer recalculates the LTV on such Loan for purposes
of determining the Eligible Loan Type of such Loan.

18.2   Hedging       With effect from the Amendment Date the Borrowers shall not
be required to enter into or to maintain hedge transactions.   19.   PERMITTED
TRANSFER AND SYNDICATION   19.1   Permitted Security Release

  19.1.1   Notwithstanding any provision contained in this Agreement to the
contrary, provided there is not then existing an Event of Default, on a
Permitted Security Release Date, a Borrower may request that and, if so
requested, the Administrative Agent and the Security Trustee, on behalf of the
Secured Parties, shall release their Security as to a portion of the Loans or
portions thereof (each, a “Permitted Security Release”), subject to the
satisfaction of the following terms and conditions:

  (a)   The relevant Borrower and the Servicer shall have given the
Administrative Agent at least two Business Days’ prior written notice of their
intent to effectuate a Permitted Security Release, unless such notice is waived
by the Administrative Agent;

- 80 -



--------------------------------------------------------------------------------



 



  (b)   Any Permitted Security Release shall only be in connection with a
Permitted Transfer;     (c)   After giving effect to the Permitted Security
Release on the Permitted Security Release Date, (1) the Repeating
Representations and warranties contained in Clause 17 hereof shall continue to
be correct in all material respects, except to the extent relating to an earlier
date, (2) the eligibility of any Loan remaining as part of the Collateral after
the Permitted Security Release will be redetermined as of the Permitted Security
Release Date, (3) the Overcollateralization Ratio must be maintained at a level
equal to or greater than the Overcollateralization Ratio prior to the Permitted
Transfer, (4) neither a Default, an Event of Default nor a Servicer Termination
Event shall have resulted and (5) no claim has been asserted or proceeding
commenced challenging the enforceability or validity of any of the Transaction
Documents;     (d)   Such Permitted Security Release must be in compliance with
Applicable Law and may not (1) be made with the intent to hinder, delay or
defraud any creditor of the relevant Borrower or (2) leave the relevant
Borrower, immediately after giving effect to the Permitted Security Release, (a)
insolvent, (b) with insufficient funds to pay its obligations as and when they
become due or (c) with inadequate capital for its present and anticipated
business and transactions;     (e)   On or prior to the Permitted Security
Release Date, the relevant Borrower shall have (1) delivered to each of the
Administrative Agent and the Security Trustee a list specifying all Loans or
portions thereof to be transferred pursuant to such Permitted Security Release
and the Administrative Agent and the Security Trustee shall have signed the
release in relation to such Loans and (2) obtained all authorisations, consents
and approvals required to effectuate the Permitted Security Release (and the
Security Trustee shall sign such release if conditions for a Permitted Transfer
have been fulfilled);     (f)   A portion of a Loan may be transferred pursuant
to a Permitted Security Release; provided that (1) such transfer does not have
an adverse effect (and for the avoidance of doubt, the effect of the relevant
Borrower no longer being a majority lender under the relevant Loan shall not
constitute an ‘adverse effect’ under this Clause) on the portion of such Loan
remaining as a part of the Collateral, any other Collateral, the Lenders, the
Administrative Agent, the Security Trustee or the other Secured Parties, (2) the
Loan Documents for such portion of the Loan remaining as a part of the
Collateral have been amended, if necessary, to contain customary pro rata
sharing, intercreditor and, if applicable, subordination provisions and
(3) unless the Security Trustee is otherwise satisfied that alternative
arrangements reasonably satisfactory to it are in place, if such Loan is
evidenced by a promissory note, a new promissory note for the portion of the
Loan remaining as a part of the Collateral has been executed, and the original
thereof has been endorsed and delivered to the Security Trustee;

- 81 -



--------------------------------------------------------------------------------



 



  (g)   When requesting a Permitted Security Release the relevant Borrower shall
deliver an Overcollateralization Ratio Certificate to the Administrative Agent
which reflects the anticipated level of this ratio after giving effect to the
Permitted Security Release; and     (h)   The relevant Borrower shall have paid
in full an aggregate amount equal to the sum of all amounts due and owing to the
Administrative Agent, the Security Trustee and the Lenders as applicable, under
this Agreement and the other Transaction Documents, to the extent accrued to
such date (including, without limitation, Breakage Costs) with respect to the
Loans to be released pursuant to such Permitted Security Release and incurred in
connection with the transfer of such Loans pursuant to such Permitted Security
Release, in whole or in part, in connection therewith.

  19.1.2   In connection with the Permitted Security Release, the Loans or
portions thereof so released (together with, in the case of the release of the
Loans but not portions thereof, any related Collateral) shall be released from
the Security of this Agreement (subject to the requirements above).     19.1.3  
Each of the Borrowers hereby agrees to pay the reasonable legal fees and
expenses of the Administrative Agent, the Security Trustee and the other Secured
Parties in connection with any Permitted Security Release (including, but not
limited to, expenses incurred in connection with the release of the Security of
the Security Trustee, on behalf of the Secured Parties, and any other party
having an interest in the Loans in connection with such Permitted Security
Release).     19.1.4   In connection with any Permitted Security Release, on the
related Permitted Security Release Date, the Security Trustee, on behalf of the
Secured Parties, shall, at the expense of the relevant Borrower (i) execute such
instruments of release with respect to the Loans or portions thereof to be
released to such Borrower (together with, in the case of the release of the
Loans but not portions thereof, any related Collateral), in recordable form if
necessary, in favour of the relevant Borrower as such Borrower may reasonably
request, (ii) deliver any portion of the Loans or portions thereof to be
released to the relevant Borrower (together with, in the case of the release of
the Loans but not portions thereof, any related Collateral) in its possession to
such Borrower and (iii) otherwise take such actions, and cause or permit the
Security Trustee to take such actions, as are necessary and appropriate to
release the Security of the Security Trustee on behalf of the Secured Parties on
the Loans or portions thereof to be released to the relevant Borrower (together
with, in the case of the release the Loans but not portions thereof, any related
Collateral).

20.   EVENTS OF DEFAULT   20.1   Each of the events or circumstances set out in
this Clause 20.1 is an Event of Default.

  20.1.1   A Borrower shall default in the payment of any amount required to be
made under the terms of this Agreement and such failure continues unremedied for
a period of two Business Days after the due date set out herein for such

- 82 -



--------------------------------------------------------------------------------



 



      payment, or if no due date is specified, such failure continues for a
period of 15 days after written request for such payment has been made; or    
20.1.2   The Overcollateralization Ratio falls below the Minimum
Overcollateralization Ratio on any day; or     20.1.3   Any failure of (i) any
Borrower to make any payment due under the Combined Facility Guarantee or
(ii) any Additional Guarantor to make any payment due under the Additional
Guarantee after the due date set out herein or therein; or     20.1.4   A
Borrower shall fail to perform or observe in any material respect any other
covenant or other agreement of such Borrower set out in this Agreement or any
other Transaction Document to which it is a party, when such failure continues
unremedied for more than 15 days after the earlier of (a) the date on which
written notice thereof shall have been given by the Administrative Agent or any
other Secured Party to such Borrower or (b) the date on which a Responsible
Officer of either such Borrower or the Servicer becomes aware thereof; or    
20.1.5   Any representation or warranty made or repeated hereunder shall prove
to be incorrect as of the time when the same shall have been made, and such
incorrect representation or warranty shall not have been eliminated or otherwise
cured within a period of 15 days after written notice thereof shall have been
given by the Administrative Agent to the relevant Borrower(s), and in any such
case only where such event could reasonably be expected to have a material
adverse effect upon the Lenders or the value or the recoverability of the Loans
or the ability of a Borrower to service its debt obligations hereunder, provided
that any incorrect representation as to the eligibility of an Eligible Loan
shall not of itself constitute an Event of Default or a Default; or     20.1.6  
A Borrower or any Additional Guarantor becomes Insolvent or becomes subject to
any Insolvency Proceeding; or     20.1.7   A Servicer Termination Event occurs
and is continuing; or     20.1.8   A Borrower fails to make any payment of any
principal of or any interest on any debt or other obligations (other than that
arising under this Agreement) when due and payable (after giving effect to any
periods of grace) which is outstanding in a principal amount of more than
€500,000 in the aggregate, or such debt or other obligation is accelerated; or  
  20.1.9   (a) The Security Trustee, on behalf of the Lenders, shall fail for
any reason to have a valid and effective security interest in any of the
Collateral (including, without limitation, any Collateral pledged pursuant to
the Pledge Agreement or any Agreed Form Pledge Agreement that may be executed)
pledged pursuant to any Security Document or other instrument purporting to
create such security interest and in accordance with the terms thereof and such
failure is not cured within two Business Days of the earlier to occur of:
(i) the date on which written notice of such failure is given or (ii) the date a
Responsible Officer of the relevant Borrower becomes aware thereof or (b) the
relevant Borrower shall fail to have taken such additional timely actions as the
Security

- 83 -



--------------------------------------------------------------------------------



 



      Trustee shall have reasonably requested under the Transaction Documents
and believes are or would be necessary or customary to enable the Security
Trustee to perfect (where perfection is required in accordance with the
Transaction Documents) such security interest and make such security interest
enforceable and effective; or     20.1.10   (i) A final judgment or judgments
for the payment of money in excess in aggregate of €2,000,000 shall have been
rendered against either or both Borrowers by a court of competent jurisdiction
and such judgment has not been paid, discharged or the execution thereof has not
been stayed pending appeal (ii) a Borrower shall have failed to make payments of
amounts, in excess of €2,000,000 in aggregate, in settlement of any litigation,
claim or dispute; or     20.1.11   The occurrence or existence of any event or
circumstance which has caused a Material Adverse Effect; or     20.1.12   A
Borrower or the Borrowers agree(s) or consent(s) to, or otherwise permit(s) to
occur, any amendment, modification, change, supplement or recession of or to the
Credit and Collection Policy in whole or in part that could reasonably be
expected to have a Material Adverse Effect, without the prior written consent of
the Administrative Agent and the Lenders; or     20.1.13   Either: (i) the
authorisation of CapitalSource Europe Limited. as a credit institution is
revoked or becomes subject to further restriction as a result of regulatory
enforcement action by the Financial Services Authority; or (ii) following a
demand by the Financial Services Authority, CapitalSource Europe Limited.
surrenders its authorisation as a credit institution; or (iii) the Financial
Services Authority petitions for an insolvency proceeding in relation to
CapitalSource Europe Limited; or     20.1.14   A Change in Control occurs; or  
  20.1.15   The Servicer or a Borrower changes the jurisdiction in which it is
incorporated without the prior consent of the Administrative Agent; or    
20.1.16   The Facility has not been repaid in full on or prior to the
Termination Date; or     20.1.17   HM Revenue & Customs asserts a claim that
either:

  (a)   a Borrower is liable for tax other than under the Taxation of
Securitisation Companies Regulations 2006; or     (b)   a Borrower is liable for
tax as a result of the breach of the undertakings of the Borrowers provided in
Clauses 16.1.11(b) to 16.1.11(d) of this Agreement or Clause 9.2 of the
Servicing Agreement,

      and, in either case, (i) a tax opinion in form and substance satisfactory
to the Administrative Agent to the effect that the Borrower is not so liable to
the relevant tax; or (ii) an indemnity or guarantee in form and substance
satisfactory to the Administrative Agent in respect of the tax liability that
would arise in the relevant Borrower if the asserted claim was successful, is

- 84 -



--------------------------------------------------------------------------------



 



      not provided to the Administrative Agent within 30 days of such claim
being asserted; or     20.1.18   A “Termination Date” is declared in relation to
the Combined Facility by reason of the occurrence of a “Termination Event” (as
such term as defined in the Combined Facility).

    Upon the occurrence of an Event of Default, the Administrative Agent may,
with the consent of the Required Lenders, and shall, at the direction of the
Required Lenders, by notice to the Borrowers, declare the Termination Date to
have occurred, without demand, protest or future notice of any kind, all of
which are hereby expressly waived by the Borrowers, and all Obligations owing by
the Borrowers under this Agreement shall be accelerated and become immediately
due and payable. Upon any such declaration of the Termination Date, no Advances
will be made, and the Administrative Agent and the other Secured Parties shall
have, in addition to all other rights and remedies under this Agreement or
otherwise, all rights and remedies provided under each applicable jurisdiction
and other Applicable Laws, including the right to sell the Collateral, which
rights and remedies shall be cumulative; provided that if the Administrative
Agent proposes to sell the Collateral or any part thereof in one or more parcels
at a public or private sale, the Servicer and its Affiliates shall have the
right of first refusal to purchase the Collateral, in whole but not in part,
prior to such sale at a price not less than the Obligations as of the date of
such proposed repurchase. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Administrative Agent, the Servicer, the Security Trustee and the Secured
Parties otherwise available under any provision of this Agreement by operation
of law, at equity or otherwise, each of which are expressly preserved.   20.2  
No Duty Of The Security Trustee       The powers conferred on the Security
Trustee hereunder are solely to protect the Security Trustee’s interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Security Trustee shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to the
Borrowers for any act or failure to act hereunder, except for its or their own
gross negligence or wilful misconduct.   21.   CHANGES TO THE LENDERS   21.1  
Assignments and transfers by the Lenders

  21.1.1   Each Lender (the “Existing Lender”) may (subject, in the case of
transfer by a Lender to a person which is not an Affiliate, to the prior written
consent of the Borrowers and of the Administrative Agent, which consents shall
not be unreasonably withheld) at any time assign, or Grant a security interest
or sell a sub-participation interest in, any Advance (or portion thereof) to any
other bank or financial institution (the “New Lender”); provided that (i) no
such consent of the relevant Borrower shall be required following the occurrence
of an Event of Default which is continuing, (ii) in the case of an assignment of
any of its rights or obligations under this Agreement with respect to such

- 85 -



--------------------------------------------------------------------------------



 



      Lender, the assignee (other than any assignee described in the following
provision) executes and delivers to the Servicer and the Administrative Agent a
fully-executed Transfer Certificate in the form of SCHEDULE 1 attached hereto,
and (iii) any Institutional Lender shall not need prior consent to at any time
assign, or Grant a security interest or sell a sub-participation interest in,
any Advance (or portion thereof) to an Affiliate of its related Lender Agent and
(iv) any Conduit Lender shall not need prior consent (x) to at any time assign
all of its right, title and interest in and to this Agreement to a Conduit
Assignee or an Affiliate of its related Lender Agent or (y) to at any time
assign, or Grant a security interest or sell a sub-participation interest in,
any Advance (or portion thereof) to a Conduit Assignee or an Affiliate of its
related Lender Agent. The parties to any such assignment, Grant or sale of a
participation interest by a Lender shall execute and deliver to the
Administrative Agent, for its acceptance and recording in its books and records,
such agreement or document as may be satisfactory to such parties and the
Administrative Agent. The Borrowers shall not assign or delegate, or Grant any
interest in, or permit any Security to exist upon, any of the Borrowers’ rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent.     21.1.2   Without limiting the foregoing, each
Conduit Lender may, from time to time, with prior or concurrent notice to the
relevant Borrower and the Servicer, in one transaction or a series of
transactions, assign all or a portion of any Advance and its rights and
obligations under this Agreement and any other Transaction Documents to which it
is a party to a Conduit Assignee. Upon and to the extent of such assignment by
the Conduit Lender to a Conduit Assignee, (i) such Conduit Assignee shall be the
owner of the assigned portion of such Advance, (ii) the related administrator
for such Conduit Assignee will act as the Lender Agent for such Conduit
Assignee, with all corresponding rights and powers, express or implied, granted
to a Lender Agent hereunder or under the other Transaction Documents, (iii) such
Conduit Assignee (and any related commercial paper issuer, if such Conduit
Assignee does not itself issue commercial paper) and their respective liquidity
support provider(s) and credit support provider(s) and other related parties
shall have the benefit of all the rights and protections provided to the Conduit
Lender herein and in the other Transaction Documents (including any limitation
on recourse against such Conduit Assignee or related parties, any agreement not
to file or join in the filing of a petition to commence an insolvency proceeding
against such Conduit Assignee, and the right to assign to another Conduit
Assignee as provided in this paragraph), (iv) such Conduit Assignee shall assume
all (or the assigned or assumed portion) of the Conduit Lender’s obligations, if
any, hereunder or under any other Transaction Document, and the Conduit Lender
shall be released from such obligations, in each case to the extent of such
assignment, and the obligations of the Conduit Lender and such Conduit Assignee
shall be several and not joint, (v) all distributions in respect of the Advances
shall be made to the applicable agent or Lender Agent, as applicable, on behalf
of the Conduit Lender and such Conduit Assignee on a pro rata basis according to
their respective interests, (vi) the definition of the term “CP Rate” with
respect to the portion of the Advances funded with commercial paper issued by
the Conduit Lender (or the related commercial

- 86 -



--------------------------------------------------------------------------------



 



      paper issuer, if such Conduit Assignee does not itself issue commercial
paper) from time to time shall be determined in the manner set out in the
definition of “CP Rate” applicable to the Conduit Lender on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (rather than the Conduit Lender), (vii) the defined terms and other
terms and provisions of this Agreement and the other Transaction Documents shall
be interpreted in accordance with the foregoing, (viii) if such Conduit Assignee
takes an assignment of all of the rights and obligations of the Conduit Lender,
such Conduit Assignee shall become such “Conduit Lender” for purposes hereof
and, if such Conduit Assignee takes an assignment of only a portion of the
rights and obligations of the Conduit Lender, such Conduit Assignee shall,
together with such Conduit Lender, each be a “Conduit Lender” and the
Institutional Lender relating to each such Conduit Lender shall be the
Institutional Lender paired with such Conduit Lender in ANNEX A for purposes
hereof, and (ix) if requested by the Administrative Agent or Lender Agent with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such Lender Agent may reasonably request to evidence and
give effect to the foregoing.

21.2   In the event that a Conduit Lender makes an assignment to a Conduit
Assignee in accordance with Clause 21.1.2 above, the Institutional Lenders for
such Conduit Lender: (i) if requested by the applicable Lender Agent, shall
terminate their participation in the applicable Liquidity Purchase Agreement to
the extent of such assignment, (ii) if requested by the applicable Lender Agent,
shall execute (either directly or through a participation agreement, as
determined by the applicable Lender Agent) the program support agreement related
to such Conduit Assignee, to the extent of such assignment, the terms of which
shall be substantially similar to those of the participation or other agreement
entered into by such Institutional Lender with respect to the applicable program
support agreement (or which shall be otherwise reasonably satisfactory to the
applicable Lender Agent and the applicable Institutional Lenders), (iii) if
requested by such Conduit Lender, shall enter into such agreements as requested
by such Conduit Lender pursuant to which they shall be obligated to provide
funding to the Conduit Assignee on substantially the same terms and conditions
as provided for in this Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to such Conduit Lender and
the Institutional Lenders), and (iv) shall take such actions as the
Administrative Agent shall reasonably request in connection therewith.   21.3  
Limitation of responsibility of Existing Lenders

  21.3.1   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;     (b)   the financial condition
of either Borrower;     (c)   the performance and observance by either Borrower
of its obligations under the Transaction Documents or any other documents; or

- 87 -



--------------------------------------------------------------------------------



 



  (d)   the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

    and any representations or warranties implied by law are excluded.

  21.3.2   Each New Lender confirms to the Existing Lender and the other Secured
Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing
Lender(s) in connection with any Transaction Document; and     (b)   will
continue to make its own independent appraisal of the creditworthiness of each
Borrower and its related entities whilst any amount is or may be outstanding
under the Transaction Documents or any Commitment is in force.

  21.3.3   Nothing in any Transaction Document obliges an Existing Lender to:

  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 21; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by a Borrower of its obligations under the Transaction Documents
or otherwise.

21.4   Procedure for transfer

  21.4.1   Subject to the conditions set out in Clause 21.1, a transfer is
effected in accordance with this Clause 21.4 when the Administrative Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Administrative Agent shall, subject to
this Clause 21.4, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.     21.4.2   The Administrative
Agent shall only be obliged to execute a Transfer Certificate delivered to it by
the Existing Lender and the New Lender once it is satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
laws and regulations in relation to the transfer to such New Lender.     21.4.3
  On the Transfer Date:

  (a)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Transaction
Documents the relevant Borrower(s) and the Existing Lender shall be released
from further obligations towards one another under the

- 88 -



--------------------------------------------------------------------------------



 



      Transaction Documents and their respective rights against one another
under the Transaction Documents shall be cancelled (being the “Discharged Rights
and Obligations”);     (b)   the relevant Borrower(s) and the New Lender shall
assume obligations towards one another and/or acquire rights against one another
which differ from the Discharged Rights and Obligations only insofar as the
Borrower(s) and the New Lender have assumed and/or acquired the same in place of
the Borrower(s) and the Existing Lender;     (c)   the Administrative Agent, the
New Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an original Lender with the rights and/or obligations acquired
or assumed by it as a result of the transfer and to that extent the
Administrative Agent, and the Existing Lender shall each be released from
further obligations to each other under the Transaction Documents; and     (d)  
the New Lender shall become a party as a “Lender”.

21.5   Copy of Transfer Certificate to the Borrowers       The Administrative
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to each of the Borrowers a copy of that Transfer Certificate.
  21.6   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other Person:

    21.6.1   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     21.6.2   with (or through) whom that Lender enters into (or
may potentially enter into) any participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or a Borrower; or     21.6.3   to whom, and to the extent that, information is
required to be disclosed by any Applicable Law any information about the
relevant Borrower(s) and the Transaction Documents as that Lender shall consider
appropriate.

22.   CHANGES TO THE BORROWERS       A Borrower and each Guarantor and
Additional Guarantor may not assign or otherwise transfer any of its rights or
transfer any of its rights or obligations under the Transaction Documents except
with the written consent of the Administrative Agent.   23.   ROLE OF THE
ADMINISTRATIVE AGENT AND THE SECURITY TRUSTEE   23.1   Appointment of the
Administrative Agent and the Security Trustee

- 89 -



--------------------------------------------------------------------------------



 



  23.1.1   Each other Secured Party appoints the Administrative Agent to act as
its agent under and in connection with the Transaction Documents. Each other
Secured Party appoints the Security Trustee to act on its behalf under and in
connection with the Transaction Documents.     23.1.2   Each other Secured Party
authorises the each of the Administrative Agent and the Security Trustee to
exercise the rights, powers, authorities and discretions specifically given to
it under or in connection with the Transaction Documents together with any other
incidental rights, powers, authorities and discretions.

23.2   Duties of the Administrative Agent

  23.2.1   The Administrative Agent shall promptly forward to a party the
original or a copy of any document which is delivered to the Administrative
Agent for that party by any other party.     23.2.2   Except where a Transaction
Document specifically provides otherwise, the Administrative Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another party.     23.2.3   If the Administrative Agent
receives notice from a party referring to this Agreement, describing a Default
and stating that the circumstance described is a Default, it shall promptly
notify the other Secured Parties.     23.2.4   If the Administrative Agent is
aware of the non-payment of any principal, interest, commitment fee or other fee
payable to a Secured Party (other than the Administrative Agent) under this
Agreement it shall promptly notify the other Secured Parties.

23.3   No fiduciary duties

  23.3.1   Nothing in this Agreement constitutes the Administrative Agent as a
trustee or fiduciary of any other Person.     23.3.2   The Administrative Agent
shall not be bound to account to any Lender for any sum or the profit element of
any sum received by it for its own account.

  23.4   Rights and discretions of the Administrative Agent       

  23.4.1   The Administrative Agent may rely on:     

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  23.4.2   The Administrative Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:

  (a)   no Default has occurred;

- 90 -



--------------------------------------------------------------------------------



 



  (b)   any right, power, authority or discretion vested in any party or the
Required Lenders has not been exercised; and     (c)   any notice or request
made by a Borrower (other than a Funding Request) is made on behalf of and with
the consent and knowledge of any Obligor.

  23.4.3   The Administrative Agent may engage, pay for and rely on the advice
or services of any lawyers, accountants, surveyors or other experts.     23.4.4
  The Administrative Agent may act in relation to the Transaction Documents
through its personnel and agents.     23.4.5   Subject to Clause 33.13, the
Administrative Agent may disclose to any other party any information it
reasonably believes it has received as agent under this Agreement.     23.4.6  
Notwithstanding any other provision of any Transaction Document to the contrary,
the Administrative Agent is not obliged to do or omit to do anything if it would
or might in its reasonable opinion constitute a breach of any law or regulation
or a breach of a fiduciary duty or duty of confidentiality.

23.5   Required Lenders’ instructions

  23.5.1   Unless a contrary indication appears in a Transaction Document, the
Administrative Agent shall (i) exercise any right, power, authority or
discretion vested in it as the Administrative Agent in accordance with any
instructions given to it by the Required Lenders (or, if so instructed by the
Required Lenders, refrain from exercising any right, power, authority or
discretion vested in it as the Administrative Agent) and (ii) not be liable for
any act (or omission) if it acts (or refrains from taking any action) in
accordance with an instruction of the Required Lenders.     23.5.2   Unless a
contrary indication appears in a Transaction Document, any instructions given by
the Required Lenders will be binding on all the Secured Parties.     23.5.3  
The Administrative Agent may refrain from acting in accordance with the
instructions of the Required Lenders (or, if appropriate, the Lenders) until it
has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.     23.5.4   In the absence of instructions from the Required
Lenders, (or, if appropriate, the Lenders) the Administrative Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.     23.5.5   The Administrative Agent is not authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Transaction Document.

- 91 -



--------------------------------------------------------------------------------



 



23.6   Responsibility for documentation

      The Administrative Agent is not:     23.6.1   responsible for the
adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Administrative Agent, an Obligor or any other Person
given in or in connection with any Transaction Document; or     23.6.2  
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document or any other agreement, arrangement
or document entered into, made or executed in anticipation of or in connection
with any Transaction Document.

23.7   Exclusion of liability

  23.7.1   The Administrative Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Transaction Documents to be paid by the Administrative Agent if the
Administrative Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Administrative Agent for
that purpose.     23.7.2   Nothing in this Agreement shall oblige the
Administrative Agent to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent.

23.8   Lenders’ indemnity to the Administrative Agent       Each Lender (or, in
the case of a Conduit Lender which is not a Committed Conduit Lender, its
Institutional Lender) shall (in proportion to its share of the Advances
Outstanding) indemnify the Administrative Agent, within three Business Days of
demand, against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by the
Administrative Agent (otherwise than by reason of the Administrative Agent’s
gross negligence or wilful misconduct) (or, in the case of any cost, loss or
liability pursuant to Clause 25.9 notwithstanding the Administrative Agent’s
negligence, gross negligence, or any other category of liability whatsoever but
not including any claim based on the fraud of the Administrative Agent) in
acting as the Administrative Agent under the Transaction Documents (unless the
Administrative Agent has been reimbursed by an Obligor pursuant to a Transaction
Document).

23.9   Non-Receipt of Funds by the Administrative Agent

  23.9.1   Except as provided in Clause 23.9.3, unless the Administrative Agent
shall have been notified in writing by a Lender prior to the date an Advance is
to be made by such Lender (which notice shall be effective upon receipt) that
such

- 92 -



--------------------------------------------------------------------------------



 



      Lender does not intend to make the proceeds of such Advance available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such proceeds available to the Administrative Agent on such date, and
the Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the relevant Borrower(s) a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefore, the Administrative
Agent will promptly notify the relevant Borrower(s), and such Borrower(s) shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower(s), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower(s) to the date such corresponding
amount is recovered by the Administrative Agent at a per annum rate equal to
(i) from the Borrower(s) at the Interest Rate applicable to the Advance
requested pursuant to the related Funding Request and (ii) from a Lender at the
Base Rate.

  23.9.2   A certificate of the Administrative Agent submitted to a Borrower or
any Lender with respect to any amount owing under this Clause 23.9.2 shall be
conclusive in the absence of manifest error.     23.9.3   On the date of any
borrowing of an Advance in an Alternative Currency, the Administrative Agent
shall make available to the relevant Borrower(s) the proceeds of such borrowing
only upon actual receipt by the Administrative Agent from each Lender of such
Lender’s pro rata portion of such borrowing in such Alternative Currency.

23.10   Resignation of the Administrative Agent

  23.10.1   The Administrative Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
30 days’ prior written notice to the other Secured Parties and the Borrowers.  
  23.10.2   Alternatively the Administrative Agent may resign by giving 30 days’
prior written notice to the other Secured Parties and the Borrowers, in which
case the Required Lenders (after consultation with the Borrowers) may appoint a
successor agent.     23.10.3   If the Required Lenders have not appointed a
successor agent in accordance with Clause 23.10.2 above within 30 days after
notice of resignation was given, the Administrative Agent (after consultation
with the Borrowers) may appoint a successor agent (acting through an office in
the United Kingdom).     23.10.4   The Administrative Agent shall, at its own
cost, make available to the successor agent such documents and records and
provide such assistance as the successor agent may reasonably request for the
purposes of performing its functions as the Administrative Agent under the
Transaction Documents.

- 93 -



--------------------------------------------------------------------------------



 



  23.10.5   The Administrative Agent’s resignation notice shall only take effect
upon the appointment of a successor.     23.10.6   Upon the appointment of a
successor, the retiring Administrative Agent shall be discharged from any
further obligation in respect of the Transaction Documents but shall remain
entitled to the benefit of this Clause 23. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original party.

23.11   Relationship with the Lenders

  23.11.1   The Administrative Agent may treat each Lender as a Lender, entitled
to payments under this Agreement and acting through its Facility Office unless
it has received not less than five Business Days prior notice from that Lender
to the contrary in accordance with the terms of this Agreement.     23.11.2  
Each Lender shall supply the Administrative Agent with any information required
by the Administrative Agent in order to calculate the Mandatory Cost in
accordance with ANNEX C (Mandatory Cost formulae).

23.12   Credit appraisal by the Lenders       Without affecting the
responsibility of a Borrower for information supplied by it or on its behalf in
connection with any Transaction Document, each Lender confirms to the
Administrative Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Transaction Document including but
not limited to:

  23.12.1   the status and nature of the Collateral;     23.12.2   the legality,
validity, effectiveness, adequacy or enforceability of any Transaction Document
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document;    
23.12.3   whether that Lender has recourse, and the nature and extent of that
recourse, against any party or any of its respective assets under or in
connection with any Transaction Document, the transactions contemplated by the
Transaction Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document; and     23.12.4   the adequacy, accuracy and/or
completeness of any information provided by the Administrative Agent, any party
or by any other Person under or in connection with any Transaction Document, the
transactions contemplated by the Transaction Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document.

- 94 -



--------------------------------------------------------------------------------



 



23.13   Deduction from amounts payable by the Administrative Agent       If any
party owes an amount to the Administrative Agent under the Transaction Documents
the Administrative Agent may, after giving notice to that party, deduct an
amount not exceeding that amount from any payment to that party which the
Administrative Agent would otherwise be obliged to make under the Transaction
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Transaction Documents that party shall be regarded
as having received any amount so deducted.   23.14   The Security Trustee as
trustee

  23.14.1   The Security Trustee declares that it holds all rights, title and
interests in, to and under those Transaction Documents to which it is a party
and expressed to be a trustee (acting as trustee for the Secured Parties), and
all proceeds of the enforcement of such Transaction Documents, on trust for the
Secured Parties from time to time. This trust shall remain in force even if the
Security Trustee (in whatever capacity) is at any time the sole Secured Party.  
  23.14.2   The Security Trustee, in its capacity as trustee or otherwise under
any Transaction Document is not liable for any failure:

  (a)   to require the deposit with it of any title deed, any Transaction
Document; or any other documents in connection with any Transaction Document;  
  (b)   in it (or its solicitors) holding any title deed, any Transaction
Document or any other documents in connection with any Transaction Document in
its own possession or to take any steps to protect or preserve the same
including permitting a Borrower to retain any such title deeds, any Transaction
Documents or any other documents;     (c)   to obtain any licence, consent or
other authority for the execution, delivery, validity, legality, adequacy,
performance, enforceability or admissibility in evidence of any such Transaction
Document;     (d)   to effect or ensure registration of or otherwise protect any
of the security created by any such Transaction Document by registering the same
under the Land Registration Act 2002 or any other applicable registration laws
in any jurisdiction or otherwise by registering any notice, caution or other
entry prescribed by or pursuant to the provisions of the said Act or laws;    
(e)   to take or require a Borrower to take any step to render the security
created or purported to be created by or pursuant to any such Transaction
Document effective or to secure the creation of any ancillary security under the
laws of any jurisdiction;     (f)   to require any further assurances in
relation to any such Transaction Document; or     (g)   to insure any asset or
require any other Person to maintain any such insurance or be responsible for
any loss which may be suffered by any

- 95 -



--------------------------------------------------------------------------------



 



      person as a result of the lack, or inadequacy or insufficiency, of any
such insurance.

  23.14.3   The Security Trustee may accept, without enquiry, any right or title
that a Borrower may (or may purport to) have to any asset which is the subject
of any such Transaction Document and shall not be bound or concerned to
investigate or make any enquiry into the right or title of such Borrower to any
such asset or to require such Borrower to remedy any defect in its right or
title to the same.     23.14.4   Save as otherwise provided in the Transaction
Documents, all moneys, which under the trusts contained in any Transaction
Document are received by the Security Trustee in its capacity as trustee or
otherwise, may be invested in the name of, or under the control of, the Security
Trustee in any investment for the time being authorised by English law for the
investment by a trustee of trust money or in any other investments which may be
selected by the Security Trustee. Additionally, the same may be placed on
deposit in the name of, or under the control of, the Security Trustee at such
bank or institution (including the Security Trustee) and upon such terms as the
Administrative Agent may think fit.     23.14.5   Section 1 of the Trustee Act
2000 shall not apply to the duties of the Security Trustee in relation to the
trusts constituted by any Transaction Document. Where there are any
inconsistencies between that Act and the provisions of that Transaction
Document, the provisions of that Transaction Document shall, to the extent
allowed by law, prevail and, in the case of any inconsistency with that Act, the
provisions of that Transaction Document shall constitute a restriction or
exclusion for the purposes of that Act.     23.14.6   The perpetuity period for
the trusts in this Agreement is 80 years.

23.15   Resignation of the Security Trustee       The Security Trustee may
resign as security trustee under the Transaction Documents, and such resignation
shall be subject to Clause 23.10, save that all references to “Administrative
Agent” and “agent” in that Clause shall be understood to be references to
“Security Trustee” and “security trustee”, respectively.   24.   CONDUCT OF
BUSINESS BY THE SECURED PARTIES       No provision of this Agreement will:  
24.1   interfere with the right of any Secured Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;   24.2   oblige any Secured
Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or   24.3   oblige
any Secured Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.

- 96 -



--------------------------------------------------------------------------------



 



25.   PAYMENT MECHANICS   25.1   Payments to the Administrative Agent

  25.1.1   On each date on which a Borrower or a Lender is required to make a
payment under a Transaction Document, such Borrower or Lender shall make the
same available to the Administrative Agent (unless a contrary indication appears
in a Transaction Document) for value on the due date at the time and in such
funds specified by the Administrative Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.    
25.1.2   Payment shall be made to such account in the principal financial centre
of the country of that currency (or, in relation to euro, in a principal
financial centre in London or a Participating Member State) with such bank as
the Administrative Agent specifies.

25.2   Distributions by the Administrative Agent       Each payment received by
the Administrative Agent under the Transaction Documents for another party
shall, subject to Clause 25.3 and Clause 25.4 be made available by the
Administrative Agent as soon as practicable after receipt to the party entitled
to receive payment in accordance with this Agreement (in the case of a Lender,
for the account of its Facility Office), to such account as that party may
notify to the Administrative Agent by not less than five Business Days’ notice
with a bank in the principal financial centre of the country of that currency
(or, in relation to euro, in the principal financial centre of London or a
Participating Member State).   25.3   Distributions to the Borrowers       The
Administrative Agent may (with the consent of a Borrower or in accordance with
Clause 25.9) apply any amount received by it for such Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from such Borrower under the Transaction Documents or in or towards purchase of
any amount of any currency to be so applied.   25.4   Clawback

  25.4.1   Where a sum is to be paid to the Administrative Agent under the
Transaction Documents for another party, the Administrative Agent is not obliged
to pay that sum to that other party (or to enter into or perform any related
exchange contract) until it has been able to establish to its satisfaction that
it has actually received that sum.     25.4.2   If the Administrative Agent pays
an amount to another party and it proves to be the case that the Administrative
Agent had not actually received that amount, then the party to whom that amount
(or the proceeds of any related exchange contract) was paid by the
Administrative Agent shall on demand refund the same to the Administrative Agent
together with interest on that amount from the date of payment to the date of
receipt by the Administrative Agent, calculated by the Administrative Agent to
reflect its cost of funds.

- 97 -



--------------------------------------------------------------------------------



 



25.5   No set-off by the Borrowers       All payments to be made by the
Borrowers under the Transaction Documents shall be calculated and be made
without (and free and clear of any deduction for) set-off or counterclaim.  
25.6   Business Days

  25.6.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day.     25.6.2   During any extension of
the due date for payment of any principal or Unpaid Sum under this Agreement
interest is payable on the principal or Unpaid Sum at the rate payable on the
original due date.

25.7   Currency of account

  25.7.1   Subject to Clauses 25.7.2 to 25.7.5, the Base Currency is the
currency of account and payment for any sum due from a Borrower under any
Transaction Document.     25.7.2   A repayment of an Advance or Obligation or a
part of an Advance or Obligation shall be made in the currency in which that
Advance or Obligation is denominated on its due date.     25.7.3   Each payment
of interest shall be made in the currency in which the sum in respect of which
the interest is payable was denominated when that interest accrued.     25.7.4  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.     25.7.5   Any
amount expressed to be payable in a currency other than the Base Currency shall
be paid in that other currency.

25.8   Change of currency

  25.8.1   At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the Currency of any
particular State means the lawful currency of such State at such time whether or
not the name of such Currency is the same as it was on the date hereof. For
purposes of determining:

  (a)   whether the amount of any Advance, together with all other Advances then
outstanding or to be borrowed at the same time as such Advance, would exceed the
Facility Amount;     (b)   whether any Lender’s Pro Rata Share of any Advance,
together with its Pro Rata Share of all other Advances then outstanding or to be
borrowed at the same time as such Advance, would exceed the amount of such
Lender’s Commitment; and

- 98 -



--------------------------------------------------------------------------------



 



  (c)   whether Advances Outstanding are required to be prepaid, the outstanding
principal amount of any Advance that is denominated in any Alternative Currency
shall be deemed to be the Euro Equivalent of such amount of Alternative Currency
determined as of the date of such Advance.

  25.8.2   Wherever in this Agreement in connection with an Advance an amount,
such as a required minimum or multiple amount, is expressed in Euro, but such
Advance is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Euro amount (rounded to the
nearest 1,000 units of such Alternative Currency).     25.8.3   In addition, for
purposes of (A) complying with any requirement of this Agreement stated in Euro
and (B) calculating any ratio or other test set out in this Agreement, the
amount of any Advance that is denominated in an Alternative Currency shall be
deemed to be the Euro Equivalent of such amount of Alternative Currency
determined as of the date of such calculation. Without limitation, the following
defined terms used in this Agreement (together with any defined terms in which
such defined terms are used) may require amounts denominated in an Alternative
Currency to be calculated as the Euro Equivalent of such amounts: “Aggregate
Outstanding Loan Balance”, “Interest Collections”, “Outstanding Loan Balance”,
“Permitted Investments”, “Principal Collections”, “Scheduled Payment” and
“Servicing Fee”.     25.8.4   Each obligation hereunder of any party hereto that
is denominated in the National Currency of a state that is not a Participating
Member State on the date hereof shall, effective from the date on which such
state becomes a Participating Member State, be redenominated in Euro in
accordance with the legislation of the European Union applicable to the European
Monetary Union; provided that if and to the extent that any such legislation
provides that any such obligation of any such party payable within such
Participating Member State by crediting an account of the creditor can be paid
by the debtor either in Euro or such National Currency, such party shall be
entitled to pay or repay such amount either in Euro or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Alternative Currency of any country that becomes a
Participating Member State after the date on which such currency becomes an
Alternative Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that with respect to any Advance denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.     25.8.5  
Without prejudice to the respective liabilities of the Borrowers to the Lenders
and the Lenders to the Borrowers under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrowers, reasonably specify to be necessary or

- 99 -



--------------------------------------------------------------------------------



 



      appropriate to reflect the introduction or changeover to the Euro in any
country that becomes a Participating Member State after the date hereof;
provided that the Administrative Agent shall provide the Borrowers and each
Lender Agent with prior notice of the proposed change with an explanation of
such change in sufficient time to permit the Borrowers and the Lenders an
opportunity to respond to such proposed change.

25.9   Disruption to Payment Systems, Etc.       If either the Administrative
Agent determines (in its discretion) that a Disruption Event has occurred or the
Administrative Agent is notified by a Borrower that a Eurocurrency Disruption
Event has occurred:

  25.9.1   the Administrative Agent may, and shall (subject to Clause 25.9.2
below) if requested to do so by a Borrower, consult with the Borrowers with a
view to agreeing with the Borrowers such changes to the operation or
administration of this Agreement as the Administrative Agent may deem necessary
in the circumstances;     25.9.2   the Administrative Agent shall not be obliged
to consult with the Borrowers in relation to any changes mentioned in Clause
25.9.1 if, in its reasonable opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;     25.9.3   the Administrative Agent may consult with the Secured
Parties in relation to any changes mentioned in Clause 25.9.1 but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances;     25.9.4   any such changes agreed upon by the Administrative
Agent and the Borrowers shall (whether or not it is finally determined that a
Eurocurrency Disruption Event has occurred) be binding upon the parties as an
amendment to (or, as the case may be, waiver of) the terms of the Transaction
Documents notwithstanding the provisions of Clause 30;     25.9.5   the
Administrative Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Administrative Agent) arising as a result of its taking, or
failing to take, any actions pursuant to or in connection with this Clause
25.9.5; and     25.9.6   the Administrative Agent shall notify the Secured
Parties of all changes agreed pursuant to Clause 25.9.4.

26.   BORROWER CROSS-GUARANTEE AND INDEMNITY   26.1   Each Guarantor irrevocably
and unconditionally jointly and severally:

  (a)   guarantees to the Lenders punctual performance by each Borrower of all
that Borrower’s obligations under the Transaction Documents;

- 100 -



--------------------------------------------------------------------------------



 



  (b)   undertakes with the Lenders that whenever a Borrower does not pay any
amount when due under or in connection with any Transaction Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and     (c)   indemnifies the Lenders immediately on demand against any
cost, loss or liability suffered by the Lenders if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which the Lenders would otherwise have
been entitled to recover.

  26.1.2   Continuing guarantee         This guarantee is a continuing guarantee
and will extend to the ultimate balance of sums payable by any Borrower under
the Transaction Documents, regardless of any intermediate payment or discharge
in whole or in part.     26.1.3   Reinstatement

  (a)   If any payment by a Borrower or Guarantor or any discharge given by the
Lenders (whether in respect of the obligations of any Borrower or Guarantor or
any security for those obligations or otherwise) is avoided or reduced as a
result of insolvency or any similar event:     (b)   the liability of each
Guarantor shall continue as if the payment, discharge, avoidance or reduction
had not occurred; and     (c)   the Lender shall be entitled to recover the
value or amount of that security or payment from each Guarantor, as if the
payment, discharge, avoidance or reduction had not occurred.

  26.1.4   Waiver of defences         The obligations of each Guarantor under
this Clause 26 will not be affected by an act, omission, matter or thing which,
but for this Clause, would reduce, release or prejudice any of its obligations
under this Clause 26 (without limitation and whether or not known to it or the
Lenders) including:

  (a)   any time, waiver or consent granted to, or composition with, a Borrower
or other person;     (b)   the release of any Borrower or any other person under
the terms of any composition or arrangement with any creditor;     (c)   the
taking, variation, compromise, exchange, renewal or release of, or refusal or
neglect to perfect (where perfection is required in accordance with the
Transaction Documents), take up or enforce, any rights against, or security over
assets of, any Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

- 101 -



--------------------------------------------------------------------------------



 



  (d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Borrower or any other
person;     (e)   any amendment, novation, supplement, extension restatement
(however fundamental and whether or not more onerous) or replacement of a
Transaction Document or any other document or security including without
limitation any change in the purpose of, any extension of or any increase in any
facility or the addition of any new facility under any Transaction Document or
other document;     (f)   any unenforceability, illegality or invalidity of any
obligation of any person under any Transaction Document or any other document or
security; or     (g)   any insolvency or similar proceedings.

  26.1.5   Immediate recourse         Each Guarantor waives any right it may
have of first requiring the Lenders (or the Security Trustee on their behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this Clause 26. This waiver
applies irrespective of any law or any provision of a Transaction Document [or
the Combined Facility] to the contrary.     26.1.6   Appropriations        
Until all amounts which may be or become payable by the Borrowers under or in
connection with the Transaction Documents, [or the Combined Facility] have been
irrevocably paid in full, the Lenders (or the Security Trustee on their behalf)
may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any moneys received from any Guarantor or on
account of any Guarantor liability under this Clause 26.

  26.1.7   Deferral of Guarantors’ rights

    Until all amounts which may be or become payable by the Borrowers under or
in connection with the Finance Documents have been irrevocably paid in full and
unless the Lender otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the
Transaction Documents:

  (a)   to be indemnified by an Borrower;

- 102 -



--------------------------------------------------------------------------------



 



  (b)   to claim any contribution from any other guarantor of any Borrower’s
obligations under the Finance Documents; and/or     (c)   to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Lender under the Finance Documents or of any other guarantee or
security taken pursuant to, or in connection with, the Transaction Documents by
the Lenders.

      If a Guarantor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lenders by
the Borrowers under or in connection with the Transaction Documents to be repaid
in full on trust for the Lenders and shall promptly pay or transfer the same to
the Lender or as the Lender may direct for application in accordance with the
Transaction Documents.     26.1.8   Release of Guarantor’s right of contribution
        If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in
accordance with the terms of the Transaction Documents for the purpose of any
sale or other disposal of that Guarantor then on the date such Guarantor ceases
to be a Guarantor:

  (a)   that Retiring Guarantor is released by the other Guarantor and the
Additional Guarantors from any liability (whether past, present or future and
whether actual or contingent) to make a contribution to any other Guarantor or
Additional Guarantor arising by reason of the performance by such other
Guarantor of its obligations under the Transaction Documents; and     (b)   each
Guarantor waives any rights it may have by reason of the performance of its
obligations under the Transaction Documents to take the benefit (in whole or in
part and whether by way of subrogation or otherwise) of any rights of the
Lenders under any Transaction Document or of any other security taken pursuant
to, or in connection with, any Transaction Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

  26.1.9   Additional security         This guarantee is in addition to and is
not in any way prejudiced by any other guarantee or security now or subsequently
held by the Lenders.

27.   ADDITIONAL GUARANTEE       Each Additional Guarantor irrevocably and
unconditionally jointly and severally:

  27.1.1   guarantees to the Lenders punctual performance by each Borrower of
all that Borrower’s obligations under the Transaction Documents;     27.1.2  
undertakes with the Lenders that whenever a Borrower does not pay any amount
when due under or in connection with any Transaction Document, that

- 103 -



--------------------------------------------------------------------------------



 



      Additional Guarantor shall immediately on demand pay that amount as if it
was the principal obligor; and     27.1.3   indemnifies the Lenders immediately
on demand against any cost, loss or liability suffered by the Lenders if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal. The
amount of the cost, loss or liability shall be equal to the amount which the
Lenders would otherwise have been entitled to recover.

27.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Borrower under the
Transaction Documents, regardless of any intermediate payment or discharge in
whole or in part.   27.3   Reinstatement       If any payment by a Borrower or
Additional Guarantor or any discharge given by the Lenders (whether in respect
of the obligations of any Borrower or Additional Guarantor or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

  27.3.1   the liability of each Additional Guarantor shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and     27.3.2  
the Lender shall be entitled to recover the value or amount of that security or
payment from each Additional Guarantor, as if the payment, discharge, avoidance
or reduction had not occurred.

27.4   Waiver of defences       The obligations of each Additional Guarantor
under this Clause 27 will not be affected by an act, omission, matter or thing
which, but for this Clause, would reduce, release or prejudice any of its
obligations under this Clause 27 (without limitation and whether or not known to
it or the Lenders) including:

  27.4.1   any time, waiver or consent granted to, or composition with, a
Borrower or other person;     27.4.2   the release of any Borrower or any other
person under the terms of any composition or arrangement with any creditor;    
27.4.3   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect (where perfection is required in accordance with
the Transaction Documents), take up or enforce, any rights against, or security
over assets of, any Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     27.4.4
  any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Borrower or any other
person;

- 104 -



--------------------------------------------------------------------------------



 



  27.4.5   any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Transaction
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Transaction Document or other
document;     27.4.6   any unenforceability, illegality or invalidity of any
obligation of any person under any Transaction Document or any other document or
security; or     27.4.7   any insolvency or similar proceedings.

27.5   Immediate recourse       Each Additional Guarantor waives any right it
may have of first requiring the Lenders (or the Security Trustee on their
behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming from that Additional Guarantor under
this Clause 27. This waiver applies irrespective of any law or any provision of
a Transaction Document to the contrary.   27.6   Appropriations       Until all
amounts which may be or become payable by the Borrowers under or in connection
with the Transaction Documents have been irrevocably paid in full, the Lenders
(or the Security Trustee on their behalf) may:

  27.6.1   refrain from applying or enforcing any other moneys, security or
rights held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Additional
Guarantor shall be entitled to the benefit of the same; and     27.6.2   hold in
an interest-bearing suspense account any moneys received from any Additional
Guarantor or on account of any Additional Guarantor liability under this Clause
27.

27.7   Deferral of Additional Guarantors’ rights       Until all amounts which
may be or become payable by the Borrowers under or in connection with the
Finance Documents have been irrevocably paid in full and unless the Lender
otherwise directs, no Additional Guarantor will exercise any rights which it may
have by reason of performance by it of its obligations under the Transaction
Documents:

  27.7.1   to be indemnified by an Borrower;     27.7.2   to claim any
contribution from any other guarantor of any Borrower’s obligations under the
Finance Documents; and/or     27.7.3   to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Lender
under the Finance Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Transaction Documents by the Lenders.

- 105 -



--------------------------------------------------------------------------------



 



    If an Additional Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Lenders by the Borrowers under or in connection with the Transaction Documents
to be repaid in full on trust for the Lenders and shall promptly pay or transfer
the same to the Lender or as the Lender may direct for application in accordance
with the Transaction Documents.   27.8   Release of Additional Guarantor’s right
of contribution       If any Additional Guarantor (a “Retiring Additional
Guarantor”) ceases to be an Additional Guarantor in accordance with the terms of
the Transaction Documents for the purpose of any sale or other disposal of that
Additional Guarantor then on the date such Additional Guarantor ceases to be an
Additional Guarantor:

  27.8.1   that Retiring Additional Guarantor is released by the other
Additional Guarantor and Guarantors from any liability (whether past, present or
future and whether actual or contingent) to make a contribution to any other
Additional Guarantor or Guarantor arising by reason of the performance by such
other Additional Guarantor or Guarantor of its obligations under the Transaction
Documents; and     27.8.2   each Additional Guarantor and each Guarantor waives
any rights it may have by reason of the performance of its obligations under the
Transaction Documents to take the benefit (in whole or in part and whether by
way of subrogation or otherwise) of any rights of the Lenders under any
Transaction Document or of any other security taken pursuant to, or in
connection with, any Transaction Document where such rights or security are
granted by or in relation to the assets of the Retiring Additional Guarantor.

27.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by the Lenders.   27.10   Limit on Liability       The obligations of the
Additional Guarantors to make payment under this Additional Guarantee at any
time shall be limited to the extent that the Additional Guarantors have amounts
available to them on a Payment Date (as that term is defined in the Combined
Facility) to make such payments as described in Section 2.10(viii) (Settlement
Procedures) of the Combined Facility on such date. To the extent that such funds
are insufficient to discharge in full each Additional Guarantor’s liability
under this Clause 27, then such unpaid amount shall remain outstanding and due
from the Additional Guarantors for the purpose of making any further demand
under the Additional Guarantee, subject always to the terms of the Combined
Facility.   28.   SET-OFF       In addition to any rights and remedies of the
Lenders provided by this Agreement and by law, each Lender shall have the right,
without prior notice to the Borrowers, and such notice being expressly waived by
the Borrowers to the extent permitted by Applicable Law, upon any amount
becoming due and payable by a Borrower

- 106 -



--------------------------------------------------------------------------------



 



    hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits of
the relevant Borrower (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the relevant Lender or any
Affiliate thereof to or for the credit or the account of the relevant Borrower,
as applicable. Each Lender agrees promptly to notify the relevant Borrower after
any such set-off and application made by the Lender provided that the failure to
give such notice shall not affect the validity of such set-off and application.
  29.   NOTICES       All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in each case, addressed as
follows in the case of the Borrowers, the Servicer, the Security Trustee and the
Administrative Agent, and as set out in ANNEX A in the case of the Lenders, or
to such other address as may be hereafter notified by the respective parties
hereto:       The Borrowers and Guarantors

CS Europe Finance Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
with a copy to:
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
and to:
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795

- 107 -



--------------------------------------------------------------------------------



 



CS UK Finance Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
with a copy to:
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
and to:
The Additional Guarantors
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
CapitalSource Finance LLC
c/o CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
and to:
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA

- 108 -



--------------------------------------------------------------------------------



 



Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
CapitalSource Funding III LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Treasury
Facsimile No.: (301) 841-2307
Confirmation No.: (301) 841-2779
CSE QRS Funding I LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Treasurer
Facsimile No.: (301) 841-2375
Confirmation No.: (301) 841-2731
The Swingline Lenders
Wells Fargo Bank, N.A., London Branch
3 Bishopsgate
London EC2N 3AB
England
Attention: Michelle Clark/Ian King
Telecopier: +44 20 7929 4645
Telephone: +44 20 7956 4310/4316
e-mail: loanadmin.london@wellsfargo.com
The Administrative Agent
Wells Fargo Bank, National Association
1525 West WT Harris Boulevard
NC0600
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telecopier: +(704) 590-2782
Telephone: +(704) 590-2733
Email: scp.mmloans@wellsfargo.com
With a copy to:
Wells Fargo Bank, N.A.
301 South College Street
NC0600

- 109 -



--------------------------------------------------------------------------------



 



Charlotte, NC 28288-0600
Attention: Raj Shah
Telecopier: +(704) 715-0067
Telephone: +(704) 374-6230
The Lead Arranger and Sole Bookrunner
Wells Fargo Securities International Ltd.
3 Bishopsgate
London EC2N 3AB
England
Attention: Michelle Clark/Jonathan Lloyd Gane
Telecopier: +44 20 7929 4645
Telephone: +44 20 7956 4310/4316
With a copy to:
Wells Fargo Bank, N.A.
301 South College Street
NC0600
Charlotte, NC 28288-0600
Attention: Raj Shah
Telecopier: +(704) 715-0067
Telephone: +(704) 374-6230

    provided that a notice given by a Borrower pursuant to this Clause shall be
effective only upon receipt thereof by the Administrative Agent and notices
given pursuant to this Clause shall only be effective upon receipt in the case
of any notice sent by mail.   29.1   Addresses       The address and fax number
(and the department or officer, if any, for whose attention the communication is
to be made) of each party for any communication or document to be made or
delivered under or in connection with the Transaction Documents is:

  29.1.1   in the case of a Borrower, that identified with its name above;    
29.1.2   in the case of each Lender, that notified in writing to the
Administrative Agent on or prior to the date on which it becomes a party; and  
  29.1.3   in the case of the Administrative Agent, that identified with its
name above,

    or any substitute address or fax number or department or officer as the
party may notify to the Administrative Agent (or the Administrative Agent may
notify to the other Parties, if a change is made by the Administrative Agent) by
not less than five Business Days’ notice.   29.2   Delivery

  29.2.1   Any communication or document made or delivered by one person to
another under or in connection with the Transaction Documents will only be
effective:

- 110 -



--------------------------------------------------------------------------------



 



  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 29, if addressed to that department or
officer.     29.2.2   Any communication or document to be made or delivered to
the Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer identified with the Administrative Agent’s
signature below (or any substitute department or officer as the Administrative
Agent shall specify for this purpose).     29.2.3   All notices from or to a
Borrower shall be sent through the Administrative Agent.

29.3   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 29 or changing its own address or fax number, the
Administrative Agent shall notify the other Parties.   29.4   Electronic
communication

  29.4.1   Any communication to be made between the Administrative Agent and a
Lender under or in connection with the Transaction Documents may be made by
electronic mail or other electronic means, if the Administrative Agent and the
relevant Lender:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

  29.4.2   Any electronic communication made between the Administrative Agent
and a Lender will be effective only when actually received in readable form and
in the case of any electronic communication made by a Lender to the
Administrative Agent only if it is addressed in such a manner as the
Administrative Agent shall specify for this purpose.

29.5   English language

  29.5.1   Any notice given under or in connection with any Transaction Document
must be in English.

- 111 -



--------------------------------------------------------------------------------



 



  29.5.2   All other documents provided under or in connection with any
Transaction Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Administrative Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

30.   CALCULATIONS AND CERTIFICATES   30.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Transaction
Document, the entries made in the accounts maintained by a Secured Party are
prima facie evidence of the matters to which they relate.   30.2   Certificates
and Determinations       Any certification or determination by a Secured Party
of a rate or amount under any Transaction Document is, in the absence of
manifest error, conclusive evidence of the matters to which it relates.   31.  
PARTIAL INVALIDITY       If, at any time, any provision of the Transaction
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.   32.   REMEDIES AND WAIVERS       No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right or remedy under
the Transaction Documents shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.   33.   AMENDMENTS AND WAIVERS   33.1   Except as provided in
this Clause 33.1, no amendment, waiver or other modification (any such
amendment, waiver or other modification being hereinafter referred to in this
Clause 33.1 as a “modification”) of any provision of this Agreement shall be
effective without the written agreement of the relevant Borrower(s), the
Servicer, the Administrative Agent, and the Required Lenders; provided that any
modification of this Agreement that is solely for the purpose of adding a Lender
may be effected with the written consent of (x) the Administrative Agent at any
time when the Aggregate Commitments of the Conduit Lenders and Institutional
Lenders shall be less than or equal to €750,000,000 (after giving effect to the
proposed Commitment of the Lender

- 112 -



--------------------------------------------------------------------------------



 



    to be added), and (y) each Lender Agent at any time when the Aggregate
Commitments of the Conduit Lenders and Institutional Lenders shall be greater
than €750,000,000 (after giving effect to the proposed Commitment of the Lender
to be added); and provided further that any modification to this Agreement that
would (i) reduce or impair collections or the payment of interest, principal or
fees to the Lenders, (ii) modify any provisions of this Agreement relating to
the timing of payments required to be made by a Borrower or the application of
the proceeds of such payments, including, without limitation, any provisions of
Clause 8, (iii) release any Collateral from the Security (iv) increase the
Facility Amount, any Lender’s Commitment or extend the Termination Date or
(v) make any modification to the definitions of “Advance”, “Advances
Outstanding”, “Alternative Currency”, “Approved Country”, “Overcollateralization
Ratio”, “Minimum Overcollateralization Ratio”, “Eligible Loan”, “Eligible
Obligor”, “Required Lenders”, “Facility Amount”, “Permitted Transfers”, “Credit
and Collection Policy”, “Pro Rata Share”, or “Event of Default” (each of the
modifications described in (i) through (v) of this proviso, a “Material
Amendment”), shall not be effective without the written agreement of the
Borrowers, the Administrative Agent and each of the Lenders;   33.2   No
amendment, waiver or other modification having a material adverse effect on the
rights or obligations of the Security Trustee or the Successor Servicer shall be
effective against such person without the written agreement of such person. The
Borrowers or the Servicer on their behalf will deliver a copy of all waivers and
amendments to the Security Trustee.   33.3   Replacement of Lenders

  33.3.1   If at any time any Lender becomes a Non-Consenting Lender (as defined
in paragraph 33.3.3 below) then any Borrower may on 5 Business Days’ prior
written notice to the Administrative Agent and that Lender, replace such Lender
by requiring such Lender to (and such Lender shall) transfer pursuant to Clause
21.1 all (and not part only) of its rights and obligations under this Agreement
to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the relevant Borrower, and which is acceptable
to the Administrative Agent (acting reasonably), and which confirms its
willingness to assume and does assume all the obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations on
the same basis as the transferring Lender) for a purchase price in cash payable
at the time of transfer equal to the outstanding principal amount of such
Lender’s participation in the outstanding Utilisations and all accrued interest,
Breakage Costs and other amounts payable in relation thereto under the
Transaction Documents.     33.3.2   The replacement of a Lender pursuant to this
Clause shall be subject to the following conditions:

  (a)   the Borrowers shall have no right to replace the Administrative Agent;  
  (b)   neither the Administrative Agent nor the Non-Consenting Lender shall
have any obligation to the Borrowers to find a Replacement Lender;

- 113 -



--------------------------------------------------------------------------------



 



  (c)   in the event of a replacement of a Non-Consenting Lender such
replacement must take place no later than 45 days after the date the
Non-Consenting Lender notifies the Borrowers and the Administrative Agent of its
failure or refusal to agree to any consent, waiver or amendment to the Finance
Documents requested by a Borrower; and     (d)   in no event shall the Lender
replaced under this paragraph 33.3.2 be required to pay or surrender to such
Replacement Lender any of the fees received by such Lender pursuant to the
Transaction Documents.

  33.3.3   In the event that:

  (a)   a Borrower or the Administrative Agent (at the request of a Borrower)
has requested the Lenders to consent to a waiver or amendment of any provisions
of the Transaction Documents;     (b)   the waiver or amendment in question
requires the consent of all the Lenders; and     (c)   Lenders whose Commitments
aggregate more than 66 2/3 per cent. of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 66 2/3 per cent. of
the Commitments prior to that reduction) have consented to such waiver or
amendment,

      then any Lender who does not and continues not to agree to such waiver or
amendment shall be deemed a Non-Consenting Lender.

33.4   Decisions by Required Lenders

  33.4.1   If, within 15 Business Days (or such longer period as the relevant
Borrower and the Administrative Agent may agree in relation to any particular
request) of a written request and acknowledged receipt in relation to a consent,
waiver or amendment which requires the approval of the Required Lenders:

  (a)   the Minimum Lenders have explicitly accepted or rejected that request or
explicitly abstain from accepting or rejecting that request; and     (b)   a
Lender does not explicitly accept or reject that request or explicitly abstain
from accepting or rejecting that request,

      the Commitment and/or participation in the Loan of that Lender shall be
treated as a rejection of the relevant request when calculating whether the
approval of the Required Lenders has been obtained.     33.4.2   In this clause,
Minimum Lenders means at any time Lenders who are entitled to vote as a Required
Lender:

  (a)   the aggregate of whose shares in the outstanding Loans and undrawn
Commitments then represents 50 per cent. or more of the aggregate of the
outstanding Loan;

- 114 -



--------------------------------------------------------------------------------



 



  (b)   if there is no Loan then outstanding, whose undrawn Commitments then
aggregate 50 per cent. or more of the Total Commitments; or     (c)   if there
is no Loan then outstanding and the Total Commitment have been reduced to zero,
whose Commitments aggregated 50 per cent. or more of the Total Commitments
immediately before the reduction.

33.5   If a Lender has by notice to the Administrative Agent divided its
Commitment into separate amounts to reflect participation or similar
arrangements, and required such separate amounts to be counted separately, that
division will be effective for the purposes of determining the Minimum Lenders.
  33.6   Liabilities to Obligors       No obligation or liability to any Obligor
under any of the Loans is intended to be assumed by the Administrative Agent or
the other Secured Parties under or as a result of this Agreement and the
transactions contemplated hereby.   33.7   Binding Effect       This Agreement
shall be binding upon and inure to the benefit of each Borrower, the
Administrative Agent, the other Secured Parties and their respective Successors
and permitted assigns.   33.8   Term of this Agreement       This Agreement,
including, without limitation, the obligation of each Borrower to observe its
covenants set out herein shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by a Borrower
herein and the indemnification and payment provisions herein shall be continuing
and shall survive any termination of this Agreement.   33.9   Costs, Expenses
and Taxes

  33.9.1   In addition to the rights of indemnification granted to the
Administrative Agent, the other Secured Parties, the Successor Servicer and the
Security Trustee and its or their Affiliates and officers, directors, employees
and agents thereof under this Agreement, each Borrower agrees to pay on demand
all reasonable costs and expenses of the Administrative Agent, the Security
Trustee and the other Secured Parties incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing
and expenses for travel and lodging), amendment or modification of, or any
waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Security Trustee and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Security Trustee and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith and all costs and expenses, if

- 115 -



--------------------------------------------------------------------------------



 



      any (including reasonable counsel fees and expenses), incurred by the
Administrative Agent, the Security Trustee or the other Secured Parties in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder or in connection herewith.     33.9.2   The Borrowers shall
pay on demand any and all stamp, sales, excise and other taxes and fees payable
or determined to be payable in connection with the execution, delivery, filing
and recording of this Agreement, the other documents to be delivered hereunder
or, with respect to any Conduit Lender, any agreement or other document
providing liquidity support, credit enhancement or other similar support in
connection with this Agreement or the funding or maintenance of Advances
hereunder.     33.9.3   The Borrowers shall pay within 5 Business days of demand
all other costs, expenses and taxes (excluding income taxes), including, without
limitation, all reasonable costs and expenses incurred by the Administrative
Agent, the Security Trustee and each Lender Agent in connection with periodic
audits of the Borrowers’ (subject to the limitations set out in this Agreement)
or the Servicer’s books and records (subject to the limitations set out in the
Servicing Agreement), the cost of rating each Conduit Lender’s commercial paper
by independent financial rating agencies as agreed by the relevant Borrower(s)
and such Conduit Lender, which are incurred as a result of the execution of the
Transaction Documents, and the amount of any taxes and insurance due and unpaid
by an Obligor with respect to any Loan or Related Property (together, the “Other
Costs”).

33.10   Limited Recourse and No Proceedings

  33.10.1   In the event of enforcement of the Transaction Documents, recourse
by the Secured Parties in respect of the Transaction Documents shall be limited
to the aggregate of (a) the value at such time of the assets of the Borrowers in
respect of which they have granted security under the Transaction Documents,
(b) the value of the shares of the Borrowers which are the object of the Share
Pledge Agreement(s) together with (c) any other rights against the Servicer
under the Transaction Documents and (d) any assets of the Additional Guarantors
which are Collateral for their obligations under the Combined Facility and/or
the Additional Guarantees. If, after realising and recovering the amounts
referred to in (a), (b), (c) and (d), the Security Trustee certifies that in its
sole opinion there is no reasonable likelihood of there being any further
realisations or recoveries in respect of the Secured Obligations (whether
arising from the Security and the Collateral or otherwise) which would be
available to pay amounts outstanding in respect of the Transaction Documents,
the Secured Parties shall have no further claim in respect of such unpaid
amounts which shall be deemed to have been discharged in full.     33.10.2  
Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against, any Conduit Lender any Insolvency
Proceeding so long as any commercial paper and other rated obligations issued by
such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day (or such longer preference period as shall then be in

- 116 -



--------------------------------------------------------------------------------



 



      effect) since the last day on which any such rated obligations shall have
been outstanding.     33.10.3   Each of the parties hereto (other than the
Administrative Agent) hereby agrees that it will not institute against, or join
any other Person in instituting against a Borrower any Insolvency Proceeding so
long as there shall not have elapsed one year and one day (or such longer
preference period as shall then be in effect) since the Collection Date.

33.11   Recourse Against Certain Parties

  33.11.1   Save as provided herein and/or in the Transaction Documents, no
recourse under any obligation, covenant or agreement of a Borrower contained in
this Agreement shall be had against any member, shareholder, officer, director,
trustee, manager or administrator of such Borrower in their capacity as such
member, shareholder, officer, director, trustee, manager or administrator, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of each Borrower, and that
no personal liability whatever shall attach to or be incurred by any member,
shareholder, officer, director, trustee, manager or administrator of a Borrower,
as such, or any of them under or by reason of any of the obligations, covenants
or agreements of such Borrower contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by a Borrower of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute or constitution, of every such member, shareholder,
officer, director, trustee, manager or administrator is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement.    
33.11.2   The agreements of the Administrative Agent, the Security Trustee, any
Lender Agent, any Lender, any other Secured Party and the Successor Servicer
contained in this Agreement or any other agreement, instrument and document
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such Person, and no personal liability
whatsoever shall attach to or be incurred by any incorporator, shareholder,
affiliate, officer, employee or director thereof under or by reason of any of
the obligations, covenants or agreements of such Person contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and any and all personal liability of such Person and each
incorporator, shareholder, affiliate, officer, employee or director thereof for
breaches by such Person of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.     33.11.3   Notwithstanding
anything to the contrary contained herein, the obligations of each Conduit
Lender under this Agreement are solely the obligations of such Conduit Lender
and shall be payable at such time as funds are received by or are available to
such Conduit Lender in excess of funds necessary to pay in full all outstanding
commercial paper or other rated indebtedness of such Conduit Lender and, to the
extent funds are not available to pay such

- 117 -



--------------------------------------------------------------------------------



 



      obligations, the claims relating thereto shall not constitute a claim
against such Conduit Lender but shall continue to accrue. Each party hereto
agrees that the payment of any claim of any such party shall be subordinated to
the payment in full of all commercial paper and other rated indebtedness of such
Conduit Lender.     33.11.4   The provisions of this Clause 33 shall survive the
termination of this Agreement.

33.12   Protection of Security Interest; Appointment of Agent as
Attorney-in-Fact

  33.12.1   The Lenders shall be entitled to convert the floating charge created
by the Transaction Documents into a fixed charge with respect to all or any of
the Borrower’s charged assets at any time if (a) a Default or Event of Default
has occurred and is continuing unwaived or (b) the Security Trustee considers in
good faith those assets to be in danger of being seized or sold by a third party
under any form of distress, attachment, execution or other legal process or to
be otherwise in jeopardy. Prior to the occurrence of any event referred to in
(a) or (b) above, a Borrower shall not be required to notify any underlying
Obligor of the security interest granted by such Borrower in relation to any
Loan of such Obligor pursuant to this Agreement.     33.12.2   Each Borrower
shall, or shall cause the Servicer to, cause this Agreement, all amendments
hereto and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Security
Trustee, as agent for the Secured Parties, and of the Secured Parties to the
Collateral to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Security Trustee, as agent for the Secured Parties, hereunder to
all property comprising the Collateral. Each Borrower shall deliver or, shall
cause the Servicer to deliver, to the Security Trustee file-stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
Each Borrower shall cooperate fully in connection with the obligations set out
above and will execute any and all documents reasonably required to fulfil the
intent of this Clause 33.12.     33.12.3   Each of the Borrowers agrees that
from time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may reasonably be
necessary or desirable, or that the Security Trustee may reasonably request, to
perfect (where perfection is required in accordance with the Transaction
Documents), protect or more fully evidence the security interest Granted to the
Security Trustee under and in accordance with the Security Documents, as agent
for the Secured Parties, in the Collateral, or to enable the Security Trustee or
the other Secured Parties to exercise and enforce their rights and remedies
hereunder.     33.12.4   If a Borrower fails to perform any of its obligations
hereunder, or a Borrower or the Servicer fails to perform any of its obligations
under the Servicing Agreement, after five Business Days’ notice from the
Administrative Agent or

- 118 -



--------------------------------------------------------------------------------



 



      any other Secured Party, the Security Trustee and any other Secured Party
may (but shall not be required to) perform, or cause performance of, such
obligation; and the Security Trustee’s or Secured Party’s reasonable costs and
expenses incurred in connection therewith shall be payable by the relevant
Borrower(s) (if the Servicer that fails to so perform is a Borrower or an
Affiliate thereof) as provided hereunder, as applicable. Each of the Borrowers
irrevocably authorises each of the Administrative Agent and the Security Trustee
and irrevocably and by way of security for the performance of its obligations
under the Transaction Documents appoints each of the Administrative Agent and
the Security Trustee as its attorney-in-fact to act on behalf of such Borrower
to execute on behalf of such Borrower such deeds and documents, to carry out
such acts and to make such filings, notifications or registrations as are
necessary or desirable in the Administrative Agent’s and the Security Trustee’s
sole discretion to perfect (where perfection is required in accordance with the
Transaction Documents) and to maintain the perfection (as applicable) and
priority of the interest of the Secured Parties in the Collateral.

33.13   Confidentiality

  33.13.1   Each Party shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information under a duty of confidence to its external accountants,
investigators, auditors, lawyers, investors, potential investors or other agents
engaged by such party in connection with any due diligence or advice or
comparable activities with respect to the transactions and Collateral
contemplated herein and the agents of such Persons, (ii) disclose the existence
of this Agreement, but not the financial terms thereof and (iii) disclose the
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Transaction Documents for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents.    
33.13.2   Anything herein to the contrary notwithstanding, each of the Borrowers
hereby consents to the disclosure of any non-public information with respect to
it for use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the other Secured
Parties by each other, (ii) by the Administrative Agent or the other Secured
Parties to any prospective or actual New Lender or Conduit Assignee or
participant of any of them or (iii) by the Administrative Agent or the Lenders
to any Rating Agency, commercial paper dealer or provider of a surety, guarantee
or credit or liquidity enhancement to a Lender and to any officers, directors,
employees, outside accountants and lawyers of any of the foregoing, provided
that each such Person is informed of the confidential nature of such information
and agrees to be bound hereby or provides a legally binding

- 119 -



--------------------------------------------------------------------------------



 



      undertaking containing substantially similar restrictions as set out in
this Clause 33.13. In addition, the Lenders, the Administrative Agent and each
Borrower may disclose any such non-public information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings.     33.13.3   Each Party agrees that it
shall not (and shall not permit any of its Affiliates to) issue any news release
or make any public announcement or public disclosure pertaining to the
transactions contemplated by this Agreement and the other Transaction Documents
without the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld) unless such news release or public
announcement or disclosure is required by law or the rules and regulations of an
exchange or by the instructions of a supervisory authority with whose
instructions such Party is required or is accustomed to comply. A Party may,
however, disclose the general terms of the transactions contemplated by this
Agreement and the other Transaction Documents to regulators, trade creditors,
suppliers and other similarly situated Persons so long as such disclosure is not
in the form of a news release or public announcement.

33.14   Execution in Counterparts; Severability; Integration

      This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered to the Administrative Agent and the Lenders.
    33.15   Waiver of Setoff         Each of the parties hereto (other than each
Conduit Lender) hereby waives any right of setoff it may have or to which it may
be entitled under this Agreement from time to time against any Conduit Lender or
its assets.     33.16   Non-Confidentiality of Tax Treatment         All parties
hereto agree that each of them and each of their employees, representatives, and
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions under the
Transaction Documents and all materials of any kind (including, without
limitation, opinions or other tax analyses) that are provided to any of them
relating to such tax treatment and tax structure. “Tax treatment” and “tax
structure” shall have the same meaning as such terms have for purposes of U.S.
Treasury Regulation Section 1.6011-4; provided that with respect to any document
or similar item that in either case contains information

- 120 -



--------------------------------------------------------------------------------



 



      concerning the tax treatment or tax structure of the transactions under
the Transaction Documents as well as other information, the provisions of this
Clause 33.16 shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.

    concerning the tax treatment or tax structure of the transactions under the
Transaction Documents as well as other information, the provisions of this
Clause 33.16 shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.   33.17   Conduit Lender as Institutional Lender      
Notwithstanding anything herein to the contrary, a Conduit Lender may execute
this Agreement as both a Conduit Lender and an Institutional Lender and, in such
event, such Conduit Lender shall have the rights and obligations (without
duplication) of both a Conduit Lender and an Institutional Lender set out
herein.   33.18   Institutional Lenders and Conduit Lenders

  33.18.1   Notwithstanding anything herein to the contrary, an Institutional
Lender may execute this Agreement without having a related Conduit Lender.    
33.18.2   Notwithstanding anything herein to the contrary, a Conduit Lender may
not execute or become party to this Agreement without a related Institutional
Lender concurrently executing or becoming party to this Agreement.

33.19   Committed Conduit Lenders       Notwithstanding anything herein to the
contrary, a Committed Conduit Lender shall have the rights and obligations of a
Conduit Lender for all purposes hereunder, save that, for purposes of Clause
4.1, a Committed Conduit Lender shall have the rights and obligations of an
Institutional Lender.   33.20   Judgment Currency       This is an international
loan transaction in which the specification of Euro or any Alternative Currency,
as the case may be (the “Specified Currency”), and payment in a specified city
or country of the Specified Currency (the “Specified Place”) is of the essence,
and the Specified Currency shall be the currency of account in all events
relating to Advances denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of a Borrower in respect of any
such sum due from it to the Administrative Agent, any Lender or any other Person
hereunder or under any other Transaction Document (in this Clause 33.20 called
an “Entitled Person”) shall, notwithstanding the rate of exchange actually
applied in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in

- 121 -



--------------------------------------------------------------------------------



 



    the Second Currency such Entitled Person may in accordance with normal
banking procedures purchase and transfer to the Specified Place the Specified
Currency with the amount of the Second Currency so adjudged to be due; and each
of the Borrowers hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.   34.   COUNTERPARTS       This Agreement may be executed in any
number of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Agreement.   35.   GOVERNING LAW      
This Agreement is governed by English law.   36.   ENFORCEMENT   36.1  
Jurisdiction

  36.1.1   The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     36.1.2   The parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
party will argue to the contrary.     36.1.3   This Clause 36.1 is for the
benefit of the Secured Parties only. As a result, no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

37.   SERVICE OF PROCESS       Without prejudice to any other mode of service
allowed under any relevant law, each party (other than a party incorporated in
England and Wales) irrevocably appoints the following Person as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Transaction Document, and agrees that failure by an agent
for service of process to notify the relevant party of the process will not
invalidate the proceedings concerned.

         
 
  The Lead Arranger and Sole Bookrunner   Wells Fargo Securities International
Ltd.
Wells Fargo Bank, N.A., London Branch
3 Bishopsgate
London EC2N 3AB

- 122 -



--------------------------------------------------------------------------------



 



         
 
  The Institutional Lenders   As provided in ANNEX B
 
       
 
  The Conduit Lenders   As provided in ANNEX B
 
       
 
  The Lender Agents   As provided in ANNEX B
 
       
 
  The Swingline Lenders   As provided n ANNEX B
 
       
 
  The Swingline Lender Agents   As provided in ANNEX B
 
       
 
  The Administrative Agent and the Security Trustee   Wells Fargo Bank, N.A.,
London Branch
3 Bishopsgate
London EC2N 3AB

This Agreement has been entered into and delivered on the date stated at the
beginning of this Agreement.

- 123 -



--------------------------------------------------------------------------------



 



SIGNATURES

          Executed as an Agreement by:
      /S/ GILES COATES          Name:   Giles Coates         Signed under power
of attorney dated for and on behalf of CS EUROPE FINANCE LIMITED, as a Borrower
and Guarantor       

          Signature of Witness:  /s/ ROSANNE WILLGING         Name of Witness: 
Rosanne Willging           4445 Willard Avenue
Chevy Chase, MD 20815        

Signature Page 1 of 10 of Multicurrency Facility Agreement

- 124 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ GILES COATES          Name:   Giles Coates         Signed under power
of attorney dated for and on behalf of CS UK FINANCE LIMITED, as a Borrower and
Guarantor       

          Signature of Witness:  /s/ ROSANNE WILLGING         Name of Witness: 
Rosanne Willging           4445 Willard Avenue
Chevy Chase, MD 20815        

Signature Page 2 of 10 of Multicurrency Facility Agreement

- 125 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ GILES COATES          Name:   Giles Coates        Signed under power
of attorney dated for and on behalf of CAPITAL SOURCE FUNDING III LLC, as an
Additional Guarantor       

          Signature of Witness:  /s/ ROSANNE WILLGING         Name of Witness: 
Rosanne Willging           4445 Willard Avenue
Chevy Chase, MD 20815        

Signature Page 3 of 10 of Multicurrency Facility Agreement

- 126 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ GILES COATES          Name:   Giles Coates        Signed under power
of attorney dated for and on behalf of CSE QRS FUNDING I LLC, as an Additional
Guarantor       

          Signature of Witness:  /s/ ROSANNE WILLGING         Name of Witness: 
Rosanne Willging           4445 Willard Avenue
Chevy Chase, MD 20815        

Signature Page 4 of 10 of Multicurrency Facility Agreement

- 127 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ RAJ SHAH          Name:   Raj Shah        Director/Authorised
Signatory for and on behalf of WELLS FARGO BANK, N.A., as the Security Trustee 
     

        Signature of Witness:   /s/ MATTHEW J. JENSEN Name of Witness:   Mathew
J. Jensen
301 S. College Street
Charlotte, NC 28288

Signature Page 5 of 10 of Multicurrency Facility Agreement

- 128 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ RAJ SHAH          Name:   Raj Shah        Director/Authorised
Signatory for and on behalf of
WELLS FARGO BANK, N.A., as the Administrative
Agent and as a Lender Agent and as a Swingline Lender Agent       

        Signature of Witness:   /s/ MATTHEW J. JENSEN Name of Witness:   Mathew
J. Jensen
301 S. College Street
Charlotte, NC 28288

Signature Page 6 of 10 of Multicurrency Facility Agreement

- 129 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ RAJ SHAH          Name:   Raj Shah         Director/Authorised
Signatory for and on behalf of
WELLS FARGO BANK, N.A.
as an Institutional Lender       

        Signature of Witness:   /s/ MATTHEW J. JENSEN Name of Witness:   Mathew
J. Jensen
301 S. College Street
Charlotte, NC 28288

Signature Page 7 of 10 of Multicurrency Facility Agreement

- 130 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ WALTER DOLHARE          Name:   Walter Dolhare       
Director/Authorised Signatory for and on behalf of
WELLS FARGO SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner       

        Signature of Witness:   /s/ MATTHEW J. JENSEN Name of Witness:   Mathew
J. Jensen
301 South College Street
Charlotte, NC 28288

Signature Page 8 of 10 of Multicurrency Facility Agreement

- 131 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
      /S/ RAJ SHAH          Name:   Raj Shah         Director/Authorised
Signatory for and on behalf of
WELLS FARGO BANK, N.A., LONDON BRANCH
as a Swingline Lender       

        Signature of Witness:   /s/ MATTHEW J. JENSEN Name of Witness:   Mathew
J. Jensen
301 S. College Street
Charlotte, NC 28288

Signature Page 9 of 10 of Multicurrency Facility Agreement

- 132 -



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ GILES COATES          Name:   Giles Coates        Signed under power of
attorney dated for and on behalf of CAPITALSOURCE FINANCE LLC,
as Servicer       

        Signature of Witness:   /s/ ROSANNE WILLGING Name of Witness:   Rosanne
Willging
4445 Willard Avenue
Chevy Chese, MD 20815

Signature Page 10 of 10 of Multicurrency Facility Agreement

- 133 -